Exhibit 10.23.9

Freddie Mac Loan Number: 708122299

Property Name: Jamestown at St. Matthews

MULTIFAMILY LOAN AND SECURITY AGREEMENT

(Revised 7-2-2014)

 

Borrower: Jamestown CRA-B1, LLC, a Delaware limited liability company Lender:
NorthMarq Capital, LLC, a Minnesota limited liability company Date: as of
December 8, 2014 Loan Amount: $22,880,000.00

 

 

Reserve Fund Information

(See Article IV)

 

 

Imposition Reserves (fill in “Collect” or “Deferred” as appropriate for each
item)

 

Deferred Insurance Collect Taxes Deferred Water/Sewer N/A Ground Rents Deferred
Assessments/Other Charges

 

 

Repairs & Repair Reserve Repairs required? x  Yes ¨  No If No, is radon testing
required? ¨  Yes ¨  No If Yes, is a Reserve required? ¨  Yes x  No If Yes to
Repairs, but No Reserve, is a Letter of Credit required? ¨  Yes x  No

 

 

Replacement Reserve x  Yes If Yes ¨  Funded x  Deferred  

¨  No

 

      Rental Achievement Reserve ¨  Yes If Yes ¨  Cash ¨  Letter of Credit  

x  No

 

     

Cap Agreement Reserve (Cap Collateral)

 

¨  Yes x  No Other Reserve(s) ¨  Yes x  No

If Yes, specify:

 

 

 

 

Multifamily Loan and Security Agreement Page i



--------------------------------------------------------------------------------

 

Attached Riders

(See Article XIII)

 

 

 

Name of Rider

  

Date Revised

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT – REPAIR RESERVE FUND – RADON
TESTING

   7-1-2014

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT – REPLACEMENT RESERVE FUND –
DEFERRED DEPOSITS

   7-1-2014

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT – MONTH TO MONTH LEASES

   3-1-2014

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT – PROPERTY IMPROVEMENT
ALTERATIONS

   9-25-2014

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT – AFFILIATE TRANSFER

   7-1-2014

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT – LIMITED PARTNER OR
NON-MANAGING MEMBER TRANSFER

   7-2-2014

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT – TERMITE OR WOOD DAMAGING
INSECT CONTROL

   3-1-2014

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT – RECYCLED BORROWER

   7-1-2014

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT – ENTITY GUARANTOR

   3-1-2014

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT – SIGNIFICANT LOAN OR SPONSOR
RIDER

   7-1-2014

 

 

Exhibit B Modifications

(See Article XIV)

 

 

 

Are any Exhibit B modifications attached?   x  Yes    ¨  No

 

 

 

Multifamily Loan and Security Agreement    Page ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

DEFINED TERMS; CONSTRUCTION

1.01

Defined Terms

1.02

Construction

ARTICLE II

LOAN

2.01

Loan Terms

2.02

Prepayment Premium

2.03

Exculpation

2.04

Application of Payments

2.05

Usury Savings

2.06

Floating Rate Mortgage - Third Party Cap Agreement

ARTICLE III

LOAN SECURITY AND GUARANTY

3.01

Security Instrument

3.02

Reserve Funds

3.03

Uniform Commercial Code Security Agreement

3.04

Cap Agreement and Cap Collateral Assignment

3.05

Guaranty

3.06

Reserved

3.07

Reserved

ARTICLE IV

RESERVE FUNDS AND REQUIREMENTS

4.01

Reserves Generally

4.02

Reserves for Taxes, Insurance and Other Charges

4.03

Repairs; Repair Reserve Fund

4.04

Replacement Reserve Fund

4.05

Rental Achievement Provisions

4.06

Debt Service Reserve

4.07

Rate Cap Agreement Reserve Fund

4.08

Reserved

4.09

Reserved

4.10

Reserved

ARTICLE V

REPRESENTATIONS AND WARRANTIES

5.01

Review of Documents

5.02

Condition of Mortgaged Property

5.03

No Condemnation

5.04

Actions; Suits; Proceedings

5.05

Environmental

5.06

Commencement of Work; No Labor or Materialmen’s Claims

5.07

Compliance with Applicable Laws and Regulations

5.08

Access; Utilities; Tax Parcels

5.09

Licenses and Permits

5.10

No Other Interests

 

Multifamily Loan and Security Agreement Page iii



--------------------------------------------------------------------------------

5.11

Term of Leases

5.12

No Prior Assignment; Prepayment of Rents

5.13

Illegal Activity

5.14

Taxes Paid

5.15

Title Exceptions

5.16

No Change in Facts or Circumstances

5.17

Financial Statements

5.18

ERISA – Borrower Status

5.19

No Fraudulent Transfer or Preference

5.20

No Insolvency or Judgment

5.21

Working Capital

5.22

Cap Collateral

5.23

Ground Lease

5.24

Purpose of Loan

5.25

Through 5.39 are Reserved

5.40

Recycled SPE Borrower

5.41

Recycled SPE Equity Owner

5.42

Through 5.50 are Reserved

5.51

Survival

ARTICLE VI

BORROWER COVENANTS

6.01

Compliance with Laws

6.02

Compliance with Organizational Documents

6.03

Use of Mortgaged Property

6.04

Non-Residential Leases

6.05

Prepayment of Rents

6.06

Inspection

6.07

Books and Records; Financial Reporting

6.08

Taxes; Operating Expenses; Ground Rents

6.09

Preservation, Management and Maintenance of Mortgaged Property

6.10

Insurance

6.11

Condemnation

6.12

Environmental Hazards

6.13

Single Purpose Entity Requirements

6.14

Repairs and Capital Replacements

6.15

Residential Leases Affecting the Mortgaged Property

6.16

Litigation; Government Proceedings

6.17

Further Assurances and Estoppel Certificates; Lender’s Expenses

6.18

Cap Collateral

6.19

Ground Lease

6.20

ERISA Requirements

6.21

through 6.43 are Reserved

 

Multifamily Loan and Security Agreement Page iv



--------------------------------------------------------------------------------

ARTICLE VII

TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER

7.01

Permitted Transfers

7.02

Prohibited Transfers

7.03

Conditionally Permitted Transfers

7.04

Preapproved Intrafamily Transfers

7.05

Lender’s Consent to Prohibited Transfers

7.06

SPE Equity Owner Requirement Following Transfer

7.07

Additional Transfer Requirements - External Cap Agreement

7.08

Reserved

7.09

Reserved

ARTICLE VIII

SUBROGATION

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01

Events of Default

9.02

Protection of Lender’s Security; Security Instrument Secures Future Advances

9.03

Remedies

9.04

Forbearance

9.05

Waiver of Marshalling

ARTICLE X

RELEASE; INDEMNITY

10.01

Release

10.02

Indemnity

10.03

Reserved

ARTICLE XI

MISCELLANEOUS PROVISIONS

11.01

Waiver of Statute of Limitations, Offsets and Counterclaims

11.02

Governing Law; Consent to Jurisdiction and Venue

11.03

Notice

11.04

Successors and Assigns Bound

11.05

Joint and Several (and Solidary) Liability

11.06

Relationship of Parties; No Third Party Beneficiary

11.07

Severability; Amendments

11.08

Disclosure of Information

11.09

Determinations by Lender

11.10

Sale of Note; Change in Servicer; Loan Servicing

11.11

Supplemental Financing

11.12

Defeasance

11.13

Lender’s Rights to Sell or Securitize

11.14

Cooperation with Rating Agencies and Investors

11.15

Letter of Credit Requirements

11.16

Through 11.18 are Reserved

11.19

State Specific Provisions

11.20

Time is of the Essence

ARTICLE XII

DEFINITIONS

ARTICLE XIII

INCORPORATION OF ATTACHED RIDERS

ARTICLE XIV

INCORPORATION OF ATTACHED EXHIBITS

 

Multifamily Loan and Security Agreement Page v



--------------------------------------------------------------------------------

MULTIFAMILY LOAN AND SECURITY AGREEMENT

THIS MULTIFAMILY LOAN AND SECURITY AGREEMENT (“Loan Agreement”) is dated as of
December 8, 2014 and is made by and between Jamestown CRA-B1, LLC, a Delaware
limited liability company (“Borrower”), and NorthMarq Capital, LLC, a Minnesota
limited liability company (together with its successors and assigns, “Lender”).

RECITAL

Lender has agreed to make and Borrower has agreed to accept a loan in the
original principal amount of $22,880,000.00 (“Loan”). Lender is willing to make
the Loan to Borrower upon the terms and subject to the conditions set forth in
this Loan Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of these promises, the mutual covenants
contained in this Loan Agreement and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties agree as follows:

 

ARTICLE I DEFINED TERMS; CONSTRUCTION.

 

1.01 Defined Terms. Each defined term in this Loan Agreement will have the
meaning ascribed to that term in Article XII unless otherwise defined in this
Loan Agreement.

 

1.02 Construction.

 

  (a) The captions and headings of the Articles and Sections of this Loan
Agreement are for convenience only and will be disregarded in construing this
Loan Agreement.

 

  (b) Any reference in this Loan Agreement to an “Exhibit,” an “Article” or a
“Section” will, unless otherwise explicitly provided, be construed as referring,
respectively, to an Exhibit attached to this Loan Agreement or to an Article or
Section of this Loan Agreement.

 

  (c) All Exhibits and Riders attached to or referred to in this Loan Agreement
are incorporated by reference in this Loan Agreement.

 

  (d) Any reference in this Loan Agreement to a statute or regulation will be
construed as referring to that statute or regulation as amended from time to
time.

 

  (e) Use of the singular in this Loan Agreement includes the plural and use of
the plural includes the singular.

 

  (f) As used in this Loan Agreement, the term “including” means “including, but
not limited to” and the term “includes” means “includes without limitation.”

 

Multifamily Loan and Security Agreement Page 1



--------------------------------------------------------------------------------

  (g) The use of one gender includes the other gender, as the context may
require.

 

  (h) Unless the context requires otherwise, (i) any definition of or reference
to any agreement, instrument or other document in this Loan Agreement will be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in this
Loan Agreement), and (ii) any reference in this Loan Agreement to any Person
will be construed to include such Person’s successors and assigns.

 

  (i) Any reference in this Loan Agreement to “Lender’s requirements,” “as
required by Lender,” or similar references will be construed, after
Securitization, to mean Lender’s requirements or standards as determined in
accordance with Lender’s and Loan Servicer’s obligations under the terms of the
Securitization documents.

 

ARTICLE II LOAN.

 

2.01 Loan Terms. The Loan will be evidenced by the Note and will bear interest
and be paid in accordance with the payment terms set forth in the Note.

 

2.02 Prepayment Premium. Borrower will be required to pay a prepayment premium
in connection with certain prepayments of the Indebtedness, including a payment
made after Lender’s exercise of any right of acceleration of the Indebtedness,
as provided in the Note.

 

2.03 Exculpation. Borrower’s personal liability for payment of the Indebtedness
and for performance of the other obligations to be performed by it under this
Loan Agreement is limited in the manner, and to the extent, provided in the
Note.

 

2.04 Application of Payments. If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, then Lender may apply that payment to
amounts then due and payable in any manner and in any order determined by Lender
(unless otherwise required by applicable law), in Lender’s sole and absolute
discretion. Neither Lender’s acceptance of an amount that is less than all
amounts then due and payable, nor Lender’s application of such payment in the
manner authorized, will constitute or be deemed to constitute either a waiver of
the unpaid amounts or an accord and satisfaction. Notwithstanding the
application of any such amount to the Indebtedness, Borrower’s obligations under
this Loan Agreement, the Note and all other Loan Documents will remain
unchanged.

 

2.05

Usury Savings. If any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower is interpreted so that any
charge provided for in any Loan Document, whether considered separately or
together with other charges levied in connection with any other Loan Document,
violates that law, and Borrower is entitled to the benefit of that law, that
charge is reduced to the extent necessary to eliminate that

 

Multifamily Loan and Security Agreement Page 2



--------------------------------------------------------------------------------

  violation. The amounts, if any, previously paid to Lender in excess of the
permitted amounts will be applied by Lender to reduce the principal amount of
the Indebtedness. For the purpose of determining whether any applicable law
limiting the amount of interest or other charges permitted to be collected from
Borrower has been violated, all Indebtedness which constitutes interest, as well
as all other charges levied in connection with the Indebtedness which constitute
interest, will be deemed to be allocated and spread ratably over the stated term
of the Note. Unless otherwise required by applicable law, such allocation and
spreading will be effected in such a manner that the rate of interest so
computed is uniform throughout the stated term of the Note.

 

2.06 Floating Rate Mortgage - Third Party Cap Agreement. If (a) the Note does
not provide for interest to accrue at a floating or variable interest rate
(other than during any Extension Period, if applicable), and (b) a third party
Cap Agreement is not required, then this Section 2.06 and Section 3.04 will be
of no force or effect.

 

  (a) So long as there is no Event of Default, Lender or Loan Servicer will
remit to Borrower each Cap Payment received by Lender or Loan Servicer with
respect to any month for which Borrower has paid in full the monthly installment
of principal and interest or interest only, as applicable, due under the Note.
Alternatively, at Lender’s option, so long as there is no Event of Default,
Lender may apply a Cap Payment received by Lender or Loan Servicer with respect
to any month to the applicable monthly payment of accrued interest due under the
Note if Borrower has paid in full the remaining portion of such monthly payment
of principal and interest or interest only, as applicable.

 

  (b) Neither the existence of a Cap Agreement nor anything in this Loan
Agreement will relieve Borrower of its primary obligation to timely pay in full
all amounts due under the Note and otherwise due on account of the Indebtedness.

 

ARTICLE III LOAN SECURITY AND GUARANTY.

 

3.01 Security Instrument. Borrower will execute the Security Instrument dated of
even date with this Loan Agreement. The Security Instrument will be recorded in
the applicable land records in the Property Jurisdiction.

 

3.02 Reserve Funds.

 

  (a) Security Interest. To secure Borrower’s obligations under this Loan
Agreement and to further secure Borrower’s obligations under the Note and the
other Loan Documents, Borrower conveys, pledges, transfers and grants to Lender
a security interest pursuant to the Uniform Commercial Code of the Property
Jurisdiction or any other applicable law in and to all money in the Reserve
Funds, as the same may increase or decrease from time to time, all interest and
dividends thereon and all proceeds thereof.

 

Multifamily Loan and Security Agreement Page 3



--------------------------------------------------------------------------------

  (b) Supplemental Loan. If this Loan Agreement is entered into in connection
with a Supplemental Loan and if the same Person is or becomes both Senior Lender
and Supplemental Lender, then:

 

  (i) Borrower assigns and grants to Supplemental Lender a security interest in
the Reserve Funds established in connection with the Senior Indebtedness as
additional security for all of Borrower’s obligations under the Supplemental
Note.

 

  (ii) In addition, Borrower assigns and grants to Senior Lender a security
interest in the Reserve Funds established in connection with the Supplemental
Indebtedness as additional security for all of Borrower’s obligations under the
Senior Note.

 

  (iii) It is the intention of Borrower that all amounts deposited by Borrower
in connection with either the Senior Loan Documents, the Supplemental Loan
Documents, or both, constitute collateral for the Supplemental Indebtedness
secured by the Supplemental Instrument and the Senior Indebtedness secured by
the Senior Instrument, with the application of such amounts to such Senior
Indebtedness or Supplemental Indebtedness to be at the discretion of Senior
Lender and Supplemental Lender.

 

3.03 Uniform Commercial Code Security Agreement. This Loan Agreement is also a
security agreement under the Uniform Commercial Code for any of the Mortgaged
Property which, under applicable law, may be subjected to a security interest
under the Uniform Commercial Code, for the purpose of securing Borrower’s
obligations under this Loan Agreement and to further secure Borrower’s
obligations under the Note, Security Instrument and other Loan Documents,
whether such Mortgaged Property is owned now or acquired in the future, and all
products and cash and non-cash proceeds thereof (collectively, “UCC
Collateral”), and by this Loan Agreement, Borrower grants to Lender a security
interest in the UCC Collateral.

 

3.04 Cap Agreement and Cap Collateral Assignment. Reserved.

 

3.05 Guaranty. Borrower will cause each Guarantor (if any) to execute a Guaranty
of all or a portion of Borrower’s obligations under the Loan Documents effective
as of the date of this Loan Agreement.

 

3.06 Reserved.

 

3.07 Reserved.

 

Multifamily Loan and Security Agreement Page 4



--------------------------------------------------------------------------------

ARTICLE IV RESERVE FUNDS AND REQUIREMENTS.

 

4.01 Reserves Generally.

 

  (a) Establishment of Reserve Funds; Investment of Deposits. Unless otherwise
provided in Section 4.03 and/or Section 4.04, each Reserve Fund will be
established on the date of this Loan Agreement and each of the following will
apply:

 

  (i) All Reserve Funds will be deposited in an Eligible Account at an Eligible
Institution or invested in “permitted investments” as then defined and required
by the Rating Agencies.

 

  (ii) Lender will not be obligated to open additional accounts or deposit
Reserve Funds in additional institutions when the amount of any Reserve Fund
exceeds the maximum amount of the federal deposit insurance or guaranty.
Borrower acknowledges and agrees that it will not have the right to direct
Lender as to any specific investment of monies in any Reserve Fund. Lender will
not be responsible for any losses resulting from investment of monies in any
Reserve Fund or for obtaining any specific level or percentage of earnings on
such investment.

 

  (b) Interest on Reserve Funds; Trust Funds. Unless applicable law requires,
Lender will not be required to pay Borrower any interest, earnings or profits on
the Reserve Funds. Any amounts deposited with Lender under this Article IV will
not be trust funds, nor will they operate to reduce the Indebtedness, unless
applied by Lender for that purpose pursuant to the terms of this Loan Agreement.

 

  (c) Use of Reserve Funds. Each Reserve Fund will, except as otherwise provided
in this Loan Agreement, be used for the sole purpose of paying, or reimbursing
Borrower for payment of, the item(s) for which the applicable Reserve Fund was
established. Borrower acknowledges and agrees that, except as specified in this
Loan Agreement, monies in one Reserve Fund will not be used to pay, or reimburse
Borrower for, matters for which another Reserve Fund has been established.

 

  (d) Termination of Reserve Funds. Upon the payment in full of the
Indebtedness, Lender will pay to Borrower all funds remaining in any Reserve
Funds.

 

  (e) Reserved.

 

4.02 Reserves for Taxes, Insurance and Other Charges.

 

  (a) Deposits to Imposition Reserve Deposits. Borrower will deposit with Lender
on the day monthly installments of principal or interest, or both, are due under
the Note (or on another day designated in writing by Lender), until the
Indebtedness is paid in full, an additional amount sufficient to accumulate with
Lender the entire sum required to pay, when due, the items marked “Collect”
below. Except as provided in Section 4.02(e), Lender will not require Borrower
to make Imposition Reserve Deposits with respect to the items marked “Deferred”
below.

 

Multifamily Loan and Security Agreement Page 5



--------------------------------------------------------------------------------

[Deferred] Hazard Insurance premiums or premiums for other Insurance required by
Lender under Section 6.10 [Collect] Taxes and payments in lieu of taxes
[Deferred] water and sewer charges that could become a Lien on the Mortgaged
Property [N/A] Ground Rents [Deferred] assessments or other charges that could
become a Lien on the Mortgaged Property

The amounts deposited pursuant to this Section 4.02(a) are collectively referred
to in this Loan Agreement as the “Imposition Reserve Deposits.” The obligations
of Borrower for which the Imposition Reserve Deposits are required are
collectively referred to in this Loan Agreement as “Impositions.” The amount of
the Imposition Reserve Deposits must be sufficient to enable Lender to pay each
Imposition before the last date upon which such payment may be made without any
penalty or interest charge being added. Lender will maintain records indicating
how much of the monthly Imposition Reserve Deposits and how much of the
aggregate Imposition Reserve Deposits held by Lender are held for the purpose of
paying Taxes, Insurance premiums, Ground Rent (if applicable) and each other
Imposition.

 

  (b) Disbursement of Imposition Reserve Deposits. Lender will apply the
Imposition Reserve Deposits to pay Impositions so long as no Event of Default
has occurred and is continuing. Lender will pay all Impositions from the
Imposition Reserve Deposits held by Lender upon Lender’s receipt of a bill or
invoice for an Imposition. If Borrower holds a ground lessee interest in the
Mortgaged Property and Imposition Reserve Deposits are collected for Ground
Rent, then Lender will pay the monthly or other periodic installments of Ground
Rent from the Imposition Reserve Deposits, whether or not Lender receives a bill
or invoice for such installments. Lender will have no obligation to pay any
Imposition to the extent it exceeds the amount of the Imposition Reserve
Deposits then held by Lender. Lender may pay an Imposition according to any
bill, statement or estimate from the appropriate public office, Ground Lessor
(if applicable) or insurance company without inquiring into the accuracy of the
bill, statement or estimate or into the validity of the Imposition.

 

  (c)

Excess or Deficiency of Imposition Reserve Deposits. If at any time the amount
of the Imposition Reserve Deposits held by Lender for payment of a specific
Imposition exceeds the amount reasonably deemed necessary by Lender, the excess
will be credited against future installments of Imposition Reserve Deposits. If
at any time the amount of the Imposition Reserve Deposits held by

 

Multifamily Loan and Security Agreement Page 6



--------------------------------------------------------------------------------

  Lender for payment of a specific Imposition is less than the amount reasonably
estimated by Lender to be necessary, Borrower will pay to Lender the amount of
the deficiency within 15 days after Notice from Lender.

 

  (d) Delivery of Invoices. Borrower will promptly deliver to Lender a copy of
all notices of, and invoices for, Impositions.

 

  (e) Deferral of Collection of Any Imposition Reserve Deposits; Delivery of
Receipts. If Lender does not collect an Imposition Reserve Deposit with respect
to an Imposition either marked “Deferred” in Section 4.02(a) or pursuant to a
separate written deferral by Lender, then on or before the earlier of the date
each such Imposition is due, or the date this Loan Agreement requires each such
Imposition to be paid, Borrower will provide Lender with proof of payment of
each such Imposition. Upon Notice to Borrower, Lender may revoke its deferral
and require Borrower to deposit with Lender any or all of the Imposition Reserve
Deposits listed in Section 4.02(a), regardless of whether any such item is
marked “Deferred” (i) if Borrower does not timely pay any of the Impositions,
(ii) if Borrower fails to provide timely proof to Lender of such payment,
(iii) at any time during the existence of an Event of Default or (iv) upon
placement of a Supplemental Loan in accordance with Section 11.11.

 

  (f) through (i) are Reserved.

 

4.03 Repairs; Repair Reserve Fund. Reserved.

 

4.04 Replacement Reserve Fund. Reserved.

 

4.05 Rental Achievement Provisions. Reserved.

 

4.06 Debt Service Reserve. Reserved.

 

4.07 Rate Cap Agreement Reserve Fund. Reserved.

 

4.08 Reserved.

 

4.09 Reserved.

 

4.10 Reserved.

 

ARTICLE V REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants to Lender as follows as of the date of this
Loan Agreement:

 

5.01 Review of Documents. Borrower has reviewed: (a) the Note, (b) the Security
Instrument, (c) the Commitment Letter, and (d) all other Loan Documents.

 

Multifamily Loan and Security Agreement Page 7



--------------------------------------------------------------------------------

5.02 Condition of Mortgaged Property. Except as Borrower may have disclosed to
Lender in writing in connection with the issuance of the Commitment Letter, the
Mortgaged Property has not been damaged by fire, water, wind or other cause of
loss, or any previous damage to the Mortgaged Property has been fully restored.

 

5.03 No Condemnation. No part of the Mortgaged Property has been taken in
Condemnation or other like proceeding, and, to the best of Borrower’s knowledge
after due inquiry and investigation, no such proceeding is pending or threatened
for the partial or total Condemnation or other taking of the Mortgaged Property.

 

5.04 Actions; Suits; Proceedings.

 

  (a) There are no judicial, administrative, mediation or arbitration actions,
suits or proceedings pending or, to the best of Borrower’s knowledge, threatened
in writing against or affecting Borrower (and, if Borrower is a limited
partnership, any of its general partners or if Borrower is a limited liability
company, any member of Borrower) or the Mortgaged Property which, if adversely
determined, would have a Material Adverse Effect.

 

  (b) Reserved.

 

5.05 Environmental. Except as previously disclosed by Borrower to Lender in
writing (which written disclosure may be in certain environmental assessments
and other written reports accepted by Lender in connection with the funding of
the Indebtedness and dated prior to the date of this Loan Agreement), each of
the following is true:

 

  (a) Borrower has not at any time engaged in, caused or permitted any
Prohibited Activities or Conditions on the Mortgaged Property.

 

  (b) To the best of Borrower’s knowledge after due inquiry and investigation,
no Prohibited Activities or Conditions exist or have existed on the Mortgaged
Property.

 

  (c) The Mortgaged Property does not now contain any underground storage tanks,
and, to the best of Borrower’s knowledge after due inquiry and investigation,
the Mortgaged Property has not contained any underground storage tanks in the
past. If there is an underground storage tank located on the Mortgaged Property
that has been previously disclosed by Borrower to Lender in writing, that tank
complies with all requirements of Hazardous Materials Laws.

 

  (d) To the best of Borrower’s knowledge after due inquiry and investigation,
Borrower has complied with all Hazardous Materials Laws, including all
requirements for notification regarding releases of Hazardous Materials. Without
limiting the generality of the foregoing, all Environmental Permits required for
the operation of the Mortgaged Property in accordance with Hazardous Materials
Laws now in effect have been obtained and all such Environmental Permits are in
full force and effect.

 

Multifamily Loan and Security Agreement Page 8



--------------------------------------------------------------------------------

  (e) To the best of Borrower’s knowledge after due inquiry and investigation,
no event has occurred with respect to the Mortgaged Property that constitutes,
or with the passage of time or the giving of notice, or both, would constitute,
noncompliance with the terms of any Environmental Permit.

 

  (f) There are no actions, suits, claims or proceedings pending or, to the best
of Borrower’s knowledge after due inquiry and investigation, threatened in
writing, that involve the Mortgaged Property and allege, arise out of, or relate
to any Prohibited Activity or Condition.

 

  (g) Borrower has received no actual or constructive notice of any written
complaint, order, notice of violation or other communication from any
Governmental Authority with regard to air emissions, water discharges, noise
emissions or Hazardous Materials, or any other environmental, health or safety
matters affecting the Mortgaged Property or any property that is adjacent to the
Mortgaged Property.

 

5.06 Commencement of Work; No Labor or Materialmen’s Claims. Except as set forth
on Exhibit E, prior to the recordation of the Security Instrument, no work of
any kind has been or will be commenced or performed upon the Mortgaged Property,
and no materials or equipment have been or will be delivered to or upon the
Mortgaged Property, for which the contractor, subcontractor or vendor continues
to have any rights including the existence of or right to assert or file a
mechanic’s or materialmen’s Lien. If any such work of any kind has been
commenced or performed upon the Mortgaged Property, or if any such materials or
equipment have been ordered or delivered to or upon the Mortgaged Property, then
prior to the execution of the Security Instrument, Borrower has satisfied each
of the following conditions:

 

  (a) Borrower has fully disclosed in writing to the title insurance company
issuing the mortgagee title insurance policy insuring the Lien of the Security
Instrument that work has been commenced or performed on the Mortgaged Property,
or materials or equipment have been ordered or delivered to or upon the
Mortgaged Property.

 

  (b) Borrower has obtained and delivered to Lender and the title company
issuing the mortgagee title insurance policy insuring the Lien of the Security
Instrument Lien waivers from all contractors, subcontractors, suppliers or any
other applicable party, pertaining to all work commenced or performed on the
Mortgaged Property, or materials or equipment ordered or delivered to or upon
the Mortgaged Property.

Borrower represents and warrants that all parties furnishing labor and materials
for which a Lien or claim of Lien may be filed against the Mortgaged Property
have been paid in full and, except for such Liens or claims insured against by
the policy of title insurance to

 

Multifamily Loan and Security Agreement Page 9



--------------------------------------------------------------------------------

be issued in connection with the Loan, there are no mechanics’, laborers’ or
materialmen’s Liens or claims outstanding for work, labor or materials affecting
the Mortgaged Property, whether prior to, equal with or subordinate to the Lien
of the Security Instrument.

 

5.07 Compliance with Applicable Laws and Regulations.

 

  (a) To the best of Borrower’s knowledge after due inquiry and investigation,
each of the following is true:

 

  (i) All Improvements and the use of the Mortgaged Property comply with all
applicable statutes, rules and regulations, including all applicable statutes,
rules and regulations pertaining to requirements for equal opportunity,
anti-discrimination, fair housing, environmental protection, zoning and land use
(“legal, non-conforming” status with respect to uses or structures will be
considered to comply with zoning and land use requirements for the purposes of
this representation).

 

  (ii) The Improvements comply with applicable health, fire, and building codes.

 

  (iii) There is no evidence of any illegal activities relating to controlled
substances on the Mortgaged Property.

 

  (b) Reserved.

 

  (c) Reserved.

 

5.08 Access; Utilities; Tax Parcels. The Mortgaged Property: (a) has ingress and
egress via a publicly dedicated right of way or via an irrevocable easement
permitting ingress and egress, (b) is served by public utilities and services
generally available in the surrounding community or otherwise appropriate for
the use in which the Mortgaged Property is currently being utilized, and
(c) constitutes one or more separate tax parcels.

 

5.09 Licenses and Permits.

 

  (a) Borrower, any commercial tenant of the Mortgaged Property and/or any
operator of the Mortgaged Property is in possession of all material licenses,
permits and authorizations required for use of the Mortgaged Property, which are
valid and in full force and effect as of the date of this Loan Agreement.

 

  (b) Through (i) are reserved.

 

5.10

No Other Interests. To the best of Borrower’s knowledge after due inquiry and
investigation, no Person has (a) any possessory interest in the Mortgaged
Property or right to occupy the Mortgaged Property except under and pursuant to
the provisions of

 

Multifamily Loan and Security Agreement Page 10



--------------------------------------------------------------------------------

  existing Leases by and between tenants and Borrower (a form of residential
lease having been previously provided to Lender together with the material terms
of any and all Non-Residential Leases at the Mortgaged Property), or (b) an
option to purchase the Mortgaged Property or an interest in the Mortgaged
Property, except as has been disclosed to and approved in writing by Lender.

 

5.11 Term of Leases. All Leases for residential dwelling units with respect to
the Mortgaged Property are on forms acceptable to Lender, are for initial terms
of at least 6 months and not more than 2 years (unless otherwise approved in
writing by Lender), and do not include options to purchase.

 

5.12 No Prior Assignment; Prepayment of Rents. Borrower has (a) not executed any
prior assignment of Rents (other than an assignment of Rents securing any prior
indebtedness that is being assigned to Lender, or that is being paid off and
discharged with the proceeds of the Loan evidenced by the Note or, if this Loan
Agreement is entered into in connection with a Supplemental Loan, other than an
assignment of Rents securing any Senior Indebtedness), and (b) not performed any
acts and has not executed, and will not execute, any instrument which would
prevent Lender from exercising its rights under any Loan Document. At the time
of execution of this Loan Agreement, unless otherwise approved by Lender in
writing, there has been no prepayment of any Rents for more than 2 months prior
to the due dates of such Rents.

 

5.13 Illegal Activity. No portion of the Mortgaged Property has been or will be
purchased with the proceeds of any illegal activity.

 

5.14 Taxes Paid. Borrower has filed all federal, state, county and municipal tax
returns required to have been filed by Borrower, and has paid all Taxes which
have become due pursuant to such returns or to any notice of assessment received
by Borrower, and Borrower has no knowledge of any basis for additional
assessment with respect to such taxes. To the best of Borrower’s knowledge after
due inquiry and investigation, there are not presently pending any special
assessments against the Mortgaged Property or any part of the Mortgaged
Property.

 

5.15 Title Exceptions. To the best of Borrower’s knowledge after due inquiry and
investigation, none of the items shown in the schedule of exceptions to coverage
in the title policy issued to and accepted by Lender contemporaneously with the
execution of this Loan Agreement and insuring Lender’s interest in the Mortgaged
Property will have a Material Adverse Effect on the: (a) ability of Borrower to
pay the Loan in full, (b) ability of Borrower to use all or any part of the
Mortgaged Property in the manner in which the Mortgaged Property is being used
on the Closing Date, except as set forth in Section 6.03, (c) operation of the
Mortgaged Property, or (d) value of the Mortgaged Property.

 

Multifamily Loan and Security Agreement Page 11



--------------------------------------------------------------------------------

5.16 No Change in Facts or Circumstances.

 

  (a) All information in the application for the Loan submitted to Lender,
including all financial statements for the Mortgaged Property, Borrower, and any
Borrower Principal, and all Rent Schedules, reports, certificates, and any other
documents submitted in connection with the application (collectively, “Loan
Application”) is complete and accurate in all material respects as of the date
such information was submitted to Lender.

 

  (b) There has been no change in any fact or circumstance since the Loan
Application was submitted to Lender that would make any information submitted as
part of the Loan Application materially incomplete or inaccurate.

 

  (c) The organizational structure of Borrower is as set forth in Exhibit H.

 

5.17 Financial Statements. The financial statements of Borrower and each
Borrower Principal furnished to Lender as part of the Loan Application reflect
in each case a positive net worth as of the date of the applicable financial
statement.

 

5.18 ERISA – Borrower Status. Borrower represents as follows:

 

  (a) Borrower is not an “investment company,” or a company under the Control of
an “investment company,” as such terms are defined in the Investment Company Act
of 1940, as amended.

 

  (b) Borrower is not an “employee benefit plan,” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA or a “plan” to which Section 4975 of
the Tax Code applies, and the assets of Borrower do not constitute “plan assets”
of one or more such plans within the meaning of 29 C.F.R. Section 2510.3-101, as
modified by Section 3(42) of ERISA.

 

  (c) Borrower is not a “governmental plan” within the meaning of Section 3(32)
of ERISA, and is not subject to state statutes regulating investments or
fiduciary obligations with respect to governmental plans.

 

5.19 No Fraudulent Transfer or Preference. No Borrower or Borrower Principal
(a) has made, or is making in connection with and as security for the Loan, a
transfer of an interest in the property of Borrower or Borrower Principal to or
for the benefit of Lender or otherwise as security for any of the obligations
under the Loan Documents which is or could constitute a voidable preference
under federal bankruptcy, state insolvency or similar applicable creditors’
rights laws, or (b) has made, or is making in connection with the Loan, a
transfer (including any transfer to or for the benefit of an insider under an
employment contract) of an interest of Borrower or any Borrower Principal in
property which is or could constitute a voidable preference under federal
bankruptcy, state insolvency or similar applicable creditors’ rights laws, or
(c) has incurred, or is incurring in connection with the Loan, any obligation
(including any obligation to or for the benefit of an insider under an
employment contract) which is or could constitute a fraudulent transfer under
federal bankruptcy, state insolvency, or similar applicable creditors’ rights
laws.

 

Multifamily Loan and Security Agreement Page 12



--------------------------------------------------------------------------------

5.20 No Insolvency or Judgment.

 

  (a) No Pending Proceedings or Judgments. No Borrower or Borrower Principal is
(i) the subject of or a party to (other than as a creditor) any completed or
pending bankruptcy, reorganization or insolvency proceeding, or (ii) the subject
of any judgment unsatisfied of record or docketed in any court located in the
United States.

 

  (b) Insolvency. Borrower is not presently insolvent, and the Loan will not
render Borrower insolvent. As used in this Section, the term “insolvent” means
that the total of all of a Person’s liabilities (whether secured or unsecured,
contingent or fixed, or liquidated or unliquidated) is in excess of the value of
all of the assets of the Person that are available to satisfy claims of
creditors.

 

5.21 Working Capital. After the Loan is made, Borrower intends to have
sufficient working capital, including cash flow from the Mortgaged Property or
other sources, not only to adequately maintain the Mortgaged Property, but also
to pay all of Borrower’s outstanding debts as they come due (other than any
balloon payment due upon the maturity of the Loan). Lender acknowledges that no
members or partners of Borrower or any Borrower Principal will be obligated to
contribute equity to Borrower for purposes of providing working capital to
maintain the Mortgaged Property or to pay Borrower’s outstanding debts except as
may otherwise be required under their organizational documents.

 

5.22 Cap Collateral. Reserved.

 

5.23 Ground Lease. Reserved.

 

5.24 Purpose of Loan. The purpose of the Loan is as indicated by the checked
boxes below:

 

  ¨ Refinance Loan: The Loan is a refinancing of existing indebtedness and,
except to the extent specifically required by Lender, there is to be no change
in the ownership of either the Mortgaged Property or Borrower Principals. The
intended use of any cash received by Borrower from Lender, to the extent
applicable, in connection with the refinancing has been fully disclosed to
Lender.

 

  x

Acquisition Loan: All of the consideration given or received or to be given or
received in connection with the acquisition of the Mortgaged Property has been
fully disclosed to Lender. The Mortgaged Property was or will be purchased from
CRA-B1 Fund, LLC, a Delaware limited liability company (“Property Seller”). No
Borrower or Borrower Principal has or had, directly or indirectly (through a
family member or otherwise), any interest in the Property Seller and the
acquisition of the Mortgaged Property is an arm’s-length transaction. To the
best

 

Multifamily Loan and Security Agreement Page 13



--------------------------------------------------------------------------------

  of Borrower’s knowledge after due inquiry and investigation, the purchase
price of the Mortgaged Property represents the fair market value of the
Mortgaged Property and Property Seller is not or will not be insolvent
subsequent to the sale of the Mortgaged Property.

 

  ¨ Supplemental Loan: The Loan is a Supplemental Loan and, except to the extent
specifically required or approved by Lender, there has been no change in the
ownership of either the Mortgaged Property or Borrower Principals since the date
of the Senior Note. The intended use of any cash received by Borrower from
Lender, to the extent applicable, in connection with the refinancing has been
fully disclosed to Lender.

 

  ¨ Cross-Collateralized/Cross-Defaulted Loan Pool: The Loan is part of a
cross-collateralized/cross-defaulted pool of loans described as follows:

 

  ¨ being simultaneously made to Borrower and/or Borrower’s Affiliates

 

  ¨ made previously to Borrower and/or Borrower’s Affiliates

The intended use of any cash received by Borrower from Lender, to the extent
applicable, in connection with the Loan and the other loans comprising the
cross-collateralized/cross-defaulted loan pool has been fully disclosed to
Lender.

 

5.25 through 5.39 are reserved.

 

5.40 Recycled SPE Borrower. Reserved.

 

5.41 Recycled SPE Equity Owner. Reserved.

 

5.42 through 5.50 are reserved.

 

5.51 Survival. The representations and warranties set forth in this Loan
Agreement will survive until the Indebtedness is paid in full; however, the
representations and warranties set forth in Section 5.05 will survive beyond
repayment of the entire Indebtedness, to the extent provided in Section
10.02(i).

 

ARTICLE VI BORROWER COVENANTS.

 

6.01

Compliance with Laws. Borrower will comply with all laws, ordinances, rules,
regulations and requirements of any Governmental Authority having jurisdiction
over the Mortgaged Property and all licenses and permits and all recorded
covenants and agreements relating to or affecting the Mortgaged Property,
including all laws, ordinances, regulations, requirements and covenants
pertaining to health and safety, construction of improvements on the Mortgaged
Property, Repairs, Capital Replacements, fair housing, disability accommodation,
zoning and land use, applicable building codes, special use permits and
environmental regulations, Leases and the

 

Multifamily Loan and Security Agreement Page 14



--------------------------------------------------------------------------------

  maintenance and disposition of tenant security deposits. Borrower will take
appropriate measures to prevent, and will not engage in or knowingly permit, any
illegal activities at the Mortgaged Property, including those that could
endanger tenants or visitors, result in damage to the Mortgaged Property, result
in forfeiture of the Mortgaged Property, or otherwise materially impair the Lien
created by the Security Instrument or Lender’s interest in the Mortgaged
Property. Borrower will at all times maintain records sufficient to demonstrate
compliance with the provisions of this Section 6.01.

 

6.02 Compliance with Organizational Documents. Borrower will at all times comply
with all laws, regulations and requirements of any Governmental Authority
relating to Borrower’s formation, continued existence and good standing in its
state of formation and, if different, in the Property Jurisdiction. Borrower
will at all times comply with its organizational documents, including its
partnership agreement (if Borrower is a partnership), its by-laws (if Borrower
is a corporation or housing cooperative corporation or association) or its
operating agreement (if Borrower is a limited liability company or
tenancy-in-common). If Borrower is a housing cooperative corporation or
association, Borrower will at all times maintain its status as a “cooperative
housing corporation” as such term is defined in Section 216(b) of the Internal
Revenue Code of 1986, as amended, or any successor statute thereto.

 

6.03 Use of Mortgaged Property.

 

  (a) Unless required by applicable law, without the prior written consent of
Lender, Borrower will not take any of the following actions:

 

  (i) Allow changes in the use for which all or any part of the Mortgaged
Property is being used at the time this Loan Agreement is executed.

 

  (ii) Convert any individual dwelling units or common areas to commercial use.

 

  (iii) Initiate a change in the zoning classification of the Mortgaged Property
or acquiesce to a change in the zoning classification of the Mortgaged Property.

 

  (iv) Establish any condominium or cooperative regime with respect to the
Mortgaged Property beyond any which may be in existence on the date of this Loan
Agreement.

 

  (v) Combine all or any part of the Mortgaged Property with all or any part of
a tax parcel which is not part of the Mortgaged Property.

 

  (vi) Subdivide or otherwise split any tax parcel constituting all or any part
of the Mortgaged Property.

 

  (vii) Add to or change any location at which any of the Mortgaged Property is
stored, held or located unless Borrower (A) gives Notice to Lender within 30
days after the occurrence of such addition or change, (B) executes and delivers
to Lender any modifications of or supplements to this Loan Agreement that Lender
may require, and (C) authorizes the filing of any financing statement which may
be filed in connection with this Loan Agreement, as Lender may require.

 

Multifamily Loan and Security Agreement Page 15



--------------------------------------------------------------------------------

  (b) Reserved.

 

  (c) Notwithstanding anything contained in this Section to the contrary, if
Borrower is a housing cooperative corporation or association, Lender
acknowledges and consents to Borrower’s use of the Mortgaged Property as a
housing cooperative.

 

6.04 Non-Residential Leases.

 

  (a) Prohibited New Non-Residential Leases or Modified Non-Residential Leases.
Except as set forth in Section 6.04(b), Borrower will not enter into any New
Non-Residential Lease, enter into any Modified Non-Residential Lease or
terminate any Non-Residential Lease (including any Non-Residential Lease in
existence on the date of this Loan Agreement) without the prior written consent
of Lender.

 

  (b) New Non-Residential Leases or Modified Non-Residential Leases for which
Lender’s Consent is Not Required. Lender’s consent will not be required for
Borrower to enter into a Modified Non-Residential Lease or a New Non-Residential
Lease, provided that the Modified Non-Residential Lease or New Non-Residential
Lease satisfies each of the following requirements:

 

  (i) The tenant under the New Non-Residential Lease or Modified Non-Residential
Lease is not an Affiliate of Borrower or any Guarantor.

 

  (ii) The terms of the New Non-Residential Lease or Modified Non-Residential
Lease are at least as favorable to Borrower as those customary in the applicable
market at the time Borrower enters into the New Non-Residential Lease or
Modified Non-Residential Lease.

 

  (iii) The Rents paid to Borrower pursuant to the New Non-Residential Lease or
Modified Non-Residential Lease are not less than 90% of the rents paid to
Borrower pursuant to the Non-Residential Lease, if any, for that portion of the
Mortgaged Property that was in effect prior to the New Non-Residential Lease or
Modified Non-Residential Lease.

 

  (iv) The term of the New Non-Residential Lease or Modified Non-Residential
Lease, including any option to extend, is 10 years or less.

 

Multifamily Loan and Security Agreement Page 16



--------------------------------------------------------------------------------

  (v) Any New Non-Residential Lease must provide that the space may not be used
or operated, in whole or in part, for any of the following:

 

  (A) The operation of a so-called “head shop” or other business devoted to the
sale of articles or merchandise normally used or associated with illegal or
unlawful activities such as, but not limited to, the sale of paraphernalia used
in connection with marijuana or controlled drugs or substances.

 

  (B) A gun shop, shooting gallery or firearms range.

 

  (C) A so-called massage parlor or any business which sells, rents or permits
the viewing of so-called “adult” or pornographic materials such as, but not
limited to, adult magazines, books, movies, photographs, sexual aids, sexual
articles and sex paraphernalia.

 

  (D) Any use involving the sale or distribution of any flammable liquids, gases
or other Hazardous Materials.

 

  (E) An off-track betting parlor or arcade.

 

  (F) A liquor store or other establishment whose primary business is the sale
of alcoholic beverages for off-site consumption.

 

  (G) A burlesque or strip club.

 

  (H) Any illegal activity.

 

  (vi) The aggregate of the income derived from the space leased pursuant to the
New Non-Residential Lease accounts for less than 20% of the gross income of the
Mortgaged Property on the date that Borrower enters into the New Non-Residential
Lease.

 

  (vii) Such New Non-Residential Lease is not an oil or gas lease, pipeline
agreement or other instrument related to the production or sale of oil or
natural gas.

 

  (c) Executed Copies of Non-Residential Leases. Borrower will, without request
by Lender, deliver a fully executed copy of each Non-Residential Lease to Lender
promptly after such Non-Residential Lease is signed.

 

  (d) Subordination and Attornment Requirements. All Non-Residential Leases,
regardless of whether Lender’s consent or approval is required, will
specifically include the following provisions:

 

  (i) The Lease is subordinate to the Lien of the Security Instrument, with such
subordination to be self-executing.

 

Multifamily Loan and Security Agreement Page 17



--------------------------------------------------------------------------------

  (ii) The tenant will attorn to Lender and any purchaser at a foreclosure sale,
such attornment to be self-executing and effective upon acquisition of title to
the Mortgaged Property by any purchaser at a foreclosure sale or by Lender in
any manner.

 

  (iii) The tenant agrees to execute such further evidences of attornment as
Lender or any purchaser at a foreclosure sale may from time to time request.

 

  (iv) The tenant will, upon receipt of a written request from Lender following
the occurrence of and during the continuance of an Event of Default, pay all
Rents payable under the Lease to Lender.

 

  (v) Reserved.

 

  (vi) Reserved.

 

6.05 Prepayment of Rents. Borrower will not receive or accept Rent under any
Lease (whether a residential Lease or a Non-Residential Lease) for more than 2
months in advance.

 

6.06 Inspection.

 

  (a) Right of Entry. Borrower will permit Lender, its agents, representatives
and designees and any interested Governmental Authority to make or cause to be
made entries upon and inspections of the Mortgaged Property to inspect, among
other things: (i) Repairs, (ii) Capital Replacements, in process and upon
completion, and (iii) Improvements (including environmental inspections and
tests performed by professional inspection engineers) during normal business
hours, or at any other reasonable time, upon reasonable Notice to Borrower if
the inspection is to include occupied residential units (which Notice need not
be in writing). During normal business hours, or at any other reasonable time,
Borrower will also permit Lender to examine all books and records and contracts
and bills pertaining to the foregoing. Notice to Borrower will not be required
in the case of an emergency, as determined in Lender’s Discretion, or when an
Event of Default has occurred and is continuing.

 

  (b)

Inspection of Mold. If Lender determines that Mold has or may have developed as
a result of a water intrusion event or leak, Lender, at Lender’s Discretion, may
require that a professional inspector inspect the Mortgaged Property to confirm
whether Mold has developed and, if so, thereafter as frequently as Lender
determines is necessary until any issue with Mold and its cause(s) are resolved
to Lender’s satisfaction. Such inspection will be limited to a visual and
olfactory

 

Multifamily Loan and Security Agreement Page 18



--------------------------------------------------------------------------------

  inspection of the area that has experienced the Mold, water intrusion event or
leak. Borrower will be responsible for the cost of each such professional
inspection and any remediation deemed to be necessary as a result of the
professional inspection. After any issue with Mold is remedied to Lender’s
satisfaction, Lender will not require a professional inspection any more
frequently than once every 3 years unless Lender otherwise becomes aware of Mold
as a result of a subsequent water intrusion event or leak.

 

  (c) Certification in Lieu of Inspection. If Lender or Loan Servicer determines
not to conduct an annual inspection of the Mortgaged Property, and in lieu
thereof Lender requests a certification, Borrower will provide to Lender a
factually correct certification, each year that the annual inspection is waived,
to the following effect:

Borrower has not received any written complaint, notice, letter or other written
communication from any tenant, Property Manager or governmental authority
regarding mold, fungus, microbial contamination or pathogenic organisms (“Mold”)
or any activity, condition, event or omission that causes or facilitates the
growth of Mold on or in any part of the Mortgaged Property or, if Borrower has
received any such written complaint, notice, letter or other written
communication, that Borrower has investigated and determined that no Mold
activity, condition or event exists or alternatively has fully and properly
remediated such activity, condition, event or omission in compliance with the
Moisture Management Plan for the Mortgaged Property.

If Borrower is unwilling or unable to provide such certification, Lender may
require a professional inspection of the Mortgaged Property at Borrower’s
expense.

 

6.07 Books and Records; Financial Reporting.

 

  (a) Delivery of Books and Records. Borrower will keep and maintain at all
times at the Mortgaged Property or the Property Manager’s office, and upon
Lender’s request will make available at the Mortgaged Property (or, at
Borrower’s option, at the Property Manager’s office), complete and accurate
books of account and records (including copies of supporting bills and invoices)
adequate to reflect correctly the operation of the Mortgaged Property, in
accordance with GAAP consistently applied (or such other method which is
reasonably acceptable to Lender), and copies of all written contracts, Leases,
and other instruments which affect the Mortgaged Property. The books, records,
contracts, Leases and other instruments will be subject to examination and
inspection by Lender at any reasonable time.

 

Multifamily Loan and Security Agreement Page 19



--------------------------------------------------------------------------------

  (b) Delivery of Statement of Income and Expenses; Rent Schedule and Other
Statements. Borrower will furnish to Lender each of the following:

 

  (i) Within 25 days after the end of each calendar quarter prior to
Securitization and within 35 days after each calendar quarter after
Securitization, each of the following:

 

  (A) A Rent Schedule dated no earlier than the date that is 5 days prior to the
end of such quarter.

 

  (B) A statement of income and expenses for Borrower’s operation of the
Mortgaged Property that is either of the following:

 

  (1) For the 12 month period ending on the last day of such quarter.

 

  (2) If at the end of such quarter Borrower or any Affiliate of Borrower has
owned the Mortgaged Property for less than 12 months, for the period commencing
with the acquisition of the Mortgaged Property by Borrower or its Affiliate, and
ending on the last day of such quarter.

 

  (C) When requested by Lender, a balance sheet showing all assets and
liabilities of Borrower relating to the Mortgaged Property as of the end of that
fiscal quarter.

 

  (ii) Within 90 days after the end of each fiscal year of Borrower, each of the
following:

 

  (A) An annual statement of income and expenses for Borrower’s operation of the
Mortgaged Property for that fiscal year.

 

  (B) A balance sheet showing all assets and liabilities of Borrower relating to
the Mortgaged Property as of the end of that fiscal year and a profit and loss
statement for Borrower.

 

  (C) An accounting of all security deposits held pursuant to all Leases,
including the name of the institution (if any) and the names and identification
numbers of the accounts (if any) in which such security deposits are held and
the name of the person to contact at such financial institution, along with any
authority or release necessary for Lender to access information regarding such
accounts.

 

  (iii) Within 30 days after the date of filing, copies of all tax returns filed
by Borrower.

 

Multifamily Loan and Security Agreement Page 20



--------------------------------------------------------------------------------

  (c) Delivery of Borrower Financial Statements Upon Request. Borrower will
furnish to Lender each of the following:

 

  (i) Upon Lender’s request, in Lender’s sole and absolute discretion prior to a
Securitization, and thereafter upon Lender’s request in Lender’s Discretion, a
monthly Rent Schedule and a monthly statement of income and expenses for
Borrower’s operation of the Mortgaged Property, in each case within 25 days
after the end of each month.

 

  (ii) Upon Lender’s request in Lender’s sole and absolute discretion prior to a
Securitization, and thereafter upon Lender’s request in Lender’s Discretion, a
statement that identifies all owners of any interest in Borrower and any
Designated Entity for Transfers and the interest held by each (unless Borrower
or any Designated Entity for Transfers is a publicly-traded entity in which case
such statement of ownership will not be required), and if Borrower or a
Designated Entity for Transfers is a corporation then all officers and directors
of Borrower and the Designated Entity for Transfers, and if Borrower or a
Designated Entity for Transfers is a limited liability company then all Managers
who are not members, in each case within 10 days after such request.

 

  (iii) Upon Lender’s request in Lender’s Discretion, such other financial
information or property management information (including information on tenants
under Leases to the extent such information is available to Borrower, copies of
bank account statements from financial institutions where funds owned or
controlled by Borrower are maintained, and an accounting of security deposits)
as may be required by Lender from time to time, in each case within 30 days
after such request.

 

  (iv) Upon Lender’s request in Lender’s Discretion, a monthly property
management report for the Mortgaged Property, showing the number of inquiries
made and rental applications received from tenants or prospective tenants and
deposits received from tenants and any other information requested by Lender
within 30 days after such request. However, Lender will not require the
foregoing more frequently than quarterly except when there has been an Event of
Default and such Event of Default is continuing, in which case Lender may
require Borrower to furnish the foregoing more frequently.

 

  (d)

Form of Statements; Audited Financials. A natural person having authority to
bind Borrower (or the SPE Equity Owner or Guarantor, as applicable) will certify
each of the statements, schedules and reports required by Sections 6.07(b),
6.07(c) and 6.07(f) to be complete and accurate. Each of the statements,
schedules and reports required by Sections 6.07(b), 6.07(c) and 6.07(f) will be
in such form and contain such detail as Lender may reasonably require. Lender
also may require

 

Multifamily Loan and Security Agreement Page 21



--------------------------------------------------------------------------------

  that any of the statements, schedules or reports listed in Sections 6.07(b),
6.07(c) and 6.07(f) be audited at Borrower’s expense by independent certified
public accountants acceptable to Lender, at any time when an Event of Default
has occurred and is continuing or at any time that Lender, in its reasonable
judgment, determines that audited financial statements are required for an
accurate assessment of the financial condition of Borrower or of the Mortgaged
Property.

 

  (e) Failure to Timely Provide Financial Statements. If Borrower fails to
provide in a timely manner the statements, schedules and reports required by
Sections 6.07(b), 6.07(c) and 6.07(f), Lender will give Notice to Borrower
specifying the statements, schedules and reports required by Sections 6.07(b),
6.07(c) and 6.07(f) that Borrower has failed to provide. If Borrower has not
provided the required statements, schedules and reports within 10 Business Days
following such Notice, then (i) Borrower will pay a late fee of $500 for each
late statement, schedule or report, plus an additional $500 per month that any
such statement, schedule or report continues to be late, and (ii) Lender will
have the right to have Borrower’s books and records audited, at Borrower’s
expense, by independent certified public accountants selected by Lender in order
to obtain such statements, schedules and reports, and all related costs and
expenses of Lender will become immediately due and payable and will become an
additional part of the Indebtedness as provided in Section 9.02. Notice to
Borrower of Lender’s exercise of its rights to require an audit will not be
required in the case of an emergency, as determined in Lender’s Discretion, or
when an Event of Default has occurred and is continuing.

 

  (f) Delivery of Guarantor and SPE Equity Owner Financial Statements Upon
Request. Borrower will cause each Guarantor and, at Lender’s request in Lender’s
Discretion, any SPE Equity Owner, to provide to Lender (i) within 90 days after
the close of such party’s fiscal year, such party’s balance sheet and profit and
loss statement (or if such party is a natural person, within 90 days after the
close of each calendar year, such party’s personal financial statements) in form
reasonably satisfactory to Lender and certified by such party to be accurate and
complete, and (ii) such additional financial information (including copies of
state and federal tax returns with respect to any SPE Equity Owner but Lender
will only require copies of such tax returns with respect to each Guarantor if
an Event of Default has occurred and is continuing) as Lender may reasonably
require from time to time and in such detail as reasonably required by Lender.

 

  (g) Reporting Upon Event of Default. If an Event of Default has occurred and
is continuing, Borrower will deliver to Lender upon written demand all books and
records relating to the Mortgaged Property or its operation.

 

  (h) Credit Reports. Borrower authorizes Lender to obtain a credit report on
Borrower at any time.

 

  (i) Reserved.

 

Multifamily Loan and Security Agreement Page 22



--------------------------------------------------------------------------------

6.08 Taxes; Operating Expenses; Ground Rents.

 

  (a) Payment of Taxes and Ground Rent. Subject to the provisions of Sections
6.08(c) and (d), Borrower will pay or cause to be paid (i) all Taxes when due
and before the addition of any interest, fine, penalty or cost for nonpayment,
and (ii) if Borrower’s interest in the Mortgaged Property is as a Ground Lessee,
then the monthly or other periodic installments of Ground Rent before the last
date upon which each such installment may be made without penalty or interest
charges being added.

 

  (b) Payment of Operating Expenses. Subject to the provisions of
Section 6.08(c), Borrower will (i) pay the expenses of operating, managing,
maintaining and repairing the Mortgaged Property (including utilities, Repairs
and Capital Replacements) before the last date upon which each such payment may
be made without any penalty or interest charge being added, and (ii) pay
Insurance premiums at least 30 days prior to the expiration date of each policy
of Insurance, unless applicable law specifies some lesser period.

 

  (c) Payment of Impositions and Reserve Funds. If Lender is collecting
Imposition Reserve Deposits pursuant to Article IV, then so long as no Event of
Default exists, Borrower will not be obligated to pay any Imposition for which
Imposition Reserve Deposits are being collected, whether Taxes, Insurance
premiums, Ground Rent (if applicable) or any other individual Impositions, but
only to the extent that sufficient Imposition Reserve Deposits are held by
Lender for the purpose of paying that specific Imposition and Borrower has
timely delivered to Lender any bills or premium notices that it has received
with respect to that specific Imposition (other than Ground Rent). Lender will
have no liability to Borrower for failing to pay any Impositions to the extent
that: (i) any Event of Default has occurred and is continuing, (ii) insufficient
Imposition Reserve Deposits are held by Lender at the time an Imposition becomes
due and payable, or (iii) Borrower has failed to provide Lender with bills and
premium notices as provided in this Section.

 

  (d) Right to Contest. Borrower, at its own expense, may contest by appropriate
legal proceedings, conducted diligently and in good faith, the amount or
validity of any Imposition other than Insurance premiums and Ground Rent (if
applicable), if: (i) Borrower notifies Lender of the commencement or expected
commencement of such proceedings, (ii) the Mortgaged Property is not in danger
of being sold or forfeited, (iii) if Borrower has not already paid the
Imposition, Borrower deposits with Lender reserves sufficient to pay the
contested Imposition, if requested by Lender, and (iv) Borrower furnishes
whatever additional security is required in the proceedings or is reasonably
requested by Lender, which may include the delivery to Lender of reserves
established by Borrower to pay the contested Imposition.

 

Multifamily Loan and Security Agreement Page 23



--------------------------------------------------------------------------------

6.09 Preservation, Management and Maintenance of Mortgaged Property.

 

  (a) Maintenance of Mortgaged Property; No Waste. Borrower will keep the
Mortgaged Property in good repair, including the replacement of Personalty and
Fixtures with items of equal or better function and quality. Borrower will not
commit waste or permit impairment or deterioration of the Mortgaged Property.

 

  (b) Abandonment of Mortgaged Property. Borrower will not abandon the Mortgaged
Property.

 

  (c) Preservation of Mortgaged Property. Borrower will restore or repair
promptly, in a good and workmanlike manner, any damaged part of the Mortgaged
Property to the equivalent of its original condition, or such other condition as
Lender may approve in writing, whether or not Insurance proceeds or Condemnation
awards are available to cover any costs of such Restoration or repair; provided,
however, that Borrower will not be obligated to perform such Restoration or
repair if (i) no Event of Default has occurred and is continuing, and
(ii) Lender has elected to apply any available Insurance proceeds and/or
Condemnation awards to the payment of Indebtedness pursuant to Section 6.10(l)
or Section 6.11(d).

 

  (d) Property Management. Borrower will provide for professional management of
the Mortgaged Property by the Property Manager at all times under a property
management agreement approved by Lender in writing. Borrower will not surrender,
terminate, cancel, modify, renew or extend its property management agreement, or
enter into any other agreement relating to the management or operation of the
Property with Property Manager or any other Person, or consent to the assignment
by the Property Manager of its interest under such property management
agreement, in each case without the consent of Lender, which consent will not be
unreasonably withheld.

 

  (i) If at any time Lender consents to the appointment of a new Property
Manager, such new Property Manager and Borrower will, as a condition of Lender’s
consent, execute an Assignment of Management Agreement in a form acceptable to
Lender.

 

  (ii) If any such replacement Property Manager is an Affiliate of Borrower, and
if a nonconsolidation opinion was delivered on the Closing Date, Borrower will
deliver to Lender an updated nonconsolidation opinion in form and substance
satisfactory to Lender with regard to nonconsolidation.

 

  (iii) Reserved.

 

  (e)

Alteration of Mortgaged Property. Borrower will give Notice to Lender of and,
unless otherwise directed in writing by Lender, will appear in and defend any
action or proceeding purporting to affect the Mortgaged Property, Lender’s
security or Lender’s rights under this Loan Agreement. Borrower will not (and

 

Multifamily Loan and Security Agreement Page 24



--------------------------------------------------------------------------------

  will not permit any tenant or other Person to) remove, demolish or alter the
Mortgaged Property or any part of the Mortgaged Property, including any removal,
demolition or alteration occurring in connection with a rehabilitation of all or
part of the Mortgaged Property, except that each of the following is permitted:

 

  (i) Repairs or Capital Replacements pursuant to Sections 4.03 or 4.04.

 

  (ii) Repairs or Capital Replacements made in connection with the replacement
of tangible Personalty.

 

  (iii) If Borrower is a cooperative housing corporation or association, Repairs
or Capital Replacements to the extent permitted with respect to individual
dwelling units under the form of a proprietary lease or occupancy agreement.

 

  (iv) Repairs or Capital Replacements in connection with making an individual
unit ready for a new occupant or pursuant to Sections 6.09(a) and (c).

 

  (v) Reserved.

 

  (vi) Reserved.

 

  (vii) Reserved.

 

  (viii) Reserved.

 

  (f) Establishment of MMP. Unless otherwise waived by Lender in writing,
Borrower will have or will establish and will adhere to the MMP. If Borrower is
required to have an MMP, Borrower will keep all MMP documentation at the
Mortgaged Property or at the Property Manager’s office and available for review
by Lender or the Loan Servicer during any annual assessment or other inspection
of the Mortgaged Property that is required by Lender. At a minimum, the MMP must
contain a provision for: (i) staff training, (ii) information to be provided to
tenants, (iii) documentation of the plan, (iv) the appropriate protocol for
incident response and remediation, and (v) routine, scheduled inspections of
common space and unit interiors.

 

  (g) No Reduction of Housing Cooperative Charges. If Borrower is a housing
cooperative corporation or association, until the Indebtedness is paid in full,
Borrower will not reduce the maintenance fees, charges or assessments payable by
shareholders or residents under proprietary leases or occupancy agreements below
a level which is sufficient to pay all expenses of Borrower, including all
operating and other expenses for the Mortgaged Property and all payments due
pursuant to the terms of the Note and any Loan Documents.

 

  (h) through (k) are reserved.

 

Multifamily Loan and Security Agreement Page 25



--------------------------------------------------------------------------------

6.10 Insurance. At all times during the term of this Loan Agreement, Borrower
will maintain at its sole cost and expense, for the mutual benefit of Borrower
and Lender, all of the Insurance specified in this Section 6.10, as required by
Lender and applicable law, and in such amounts and with such maximum deductibles
as Lender may require, as those requirements may change:

 

  (a) Hazard Insurance. Borrower will keep the Improvements insured at all times
against relevant physical hazards that may cause damage to the Mortgaged
Property as Lender may require (“Hazard Insurance”). Required Hazard Insurance
coverage may include any or all of the following:

 

  (i) All Risks of Physical Loss. Insurance against loss or damage from fire,
wind, hail, flood, and other related perils within the scope of a “Special
Causes of Loss” or “All Risk” policy, in an amount not less than the Replacement
Cost of the Mortgaged Property.

 

  (ii) Ordinance and Law. If the Mortgaged Property constitutes a legal
non-conforming use, then “Ordinance and Law Coverage” in the amount required by
Lender, including the follow endorsements:

 

  (A) “Loss to the Undamaged Portion of the Building.”

 

  (B) “Demolition Cost.”

 

  (C) “Increased Cost of Construction.”

 

  (D) “Increased Period of Restoration.”

 

  (iii) Flood. If any of the Improvements are located in an area identified by
the Federal Emergency Management Agency (or any successor to that agency) as a
“Special Flood Hazard Area,” flood Insurance in the amount required by Lender.

 

  (iv) Windstorm. If windstorm and/or windstorm related perils and/or “named
storm” are excluded from the “Special Causes of Loss” policy required under
Section 6.10(a)(i), then separate coverage for such risks (“Windstorm
Coverage”), either through an endorsement or a separate policy. Windstorm
Coverage will be written in an amount not less than the Replacement Cost of the
Mortgaged Property.

 

  (v) Boiler and Machinery/Equipment Breakdown. If the Mortgaged Property
contains a central heating, ventilation and cooling system (“HVAC System”) where
steam boilers and/or other pressurized systems are in operation and are
regulated by the Property Jurisdiction, Insurance providing coverage in the
amount required by Lender for:

 

  (A) Damage to the HVAC System.

 

  (B) Other portions of the Mortgaged Property if the damage is the result of an
explosion of steam boilers, pressure vessels or similar apparatus now or in the
future installed at the Mortgaged Property.

 

Multifamily Loan and Security Agreement Page 26



--------------------------------------------------------------------------------

  (vi) Builder’s Risk. During any period of construction or Restoration,
builder’s risk Insurance (including fire and other perils within the scope of a
policy known as “Causes of Loss – Special Form” or “All Risk” policy) in an
amount not less than the sum of the related contractual arrangements.

 

  (vii) Other. Insurance for other physical perils applicable to the Mortgaged
Property as may be required by Lender including earthquake, sinkhole, mine
subsidence, avalanche, mudslides, and volcanic eruption. If Lender reasonably
requires any updated reports or other documentation to determine whether
additional Insurance is necessary or prudent, Borrower will pay for the updated
reports or other documentation at its sole cost and expense.

 

  (viii) Reserved.

 

  (ix) Reserved.

 

  (b) Business Income/Rental Value. Business income/rental value Insurance for
all relevant perils to be covered in the amount required by Lender, but in no
case less than the effective gross income attributable to the Mortgaged Property
for the preceding 12 months, as determined by Lender in Lender’s Discretion, and
otherwise sufficient to avoid any co-insurance provisions.

 

  (c) Commercial General Liability Insurance. Commercial general liability
Insurance against legal liability claims for personal and bodily injury,
property damage and contractual liability in such amounts and with such maximum
deductibles as Lender may require, but not less than $1,000,000 per occurrence
and $2,000,000 in the general aggregate on a per-location basis, plus excess
and/or umbrella liability coverage in such amounts as Lender may require.

 

  (d) Terrorism Insurance. Insurance required under Section 6.10(a)(i) and
(ii) and Section 6.10(b) will provide coverage for acts of terrorism. Terrorism
coverage may be provided through one or more separate policies, which will be on
terms (including amounts) consistent with those required under
Section 6.10(a)(i) and (ii) and Section 6.10(b).

 

  (e) Payment of Premiums. All Hazard Insurance premiums and premiums for other
Insurance required under this Section 6.10 will be paid in the manner provided
in Article IV, unless Lender has designated in writing another method of
payment.

 

Multifamily Loan and Security Agreement Page 27



--------------------------------------------------------------------------------

  (f) Policy Requirements. The following requirements apply with respect to all
Insurance required by this Section 6.10:

 

  (i) All Insurance policies will be in a form approved by Lender.

 

  (ii) All Insurance policies will be issued by Insurance companies authorized
to do business in the Property Jurisdiction and/or acting as eligible surplus
insurers in the Property Jurisdiction, which have a general policyholder’s
rating satisfactory to Lender.

 

  (iii) All Hazard Insurance policies will contain a standard mortgagee or
mortgage holder’s clause and a loss payable clause, in favor of, and in a form
approved by, Lender.

 

  (iv) If any Insurance policy contains a coinsurance clause, the coinsurance
clause will be offset by an agreed amount endorsement in an amount not less than
the Replacement Cost.

 

  (v) All commercial general liability and excess/umbrella liability policies
will name Lender, its successors and/or assigns, as additional insured.

 

  (vi) Professional liability policies will not include Lender, its successors
and/or assigns, as additional insured.

 

  (vii) All Hazard Insurance policies and liability Insurance policies will
provide that the insurer will notify Lender in writing of cancelation of
policies at least 10 days before the cancelation of the policy by the insurer
for nonpayment of the premium or nonrenewal and at least 30 days before
cancelation by the insurer for any other reason.

 

  (g) Evidence of Insurance; Insurance Policy Renewals. Borrower will deliver to
Lender a legible copy of each Insurance policy, and Borrower will promptly
deliver to Lender a copy of all renewal and other notices received by Borrower
with respect to the policies. Borrower will ensure that the Mortgaged Property
is continuously covered by the required Insurance. At least 15 days prior to the
expiration date of each Insurance policy, Borrower will deliver to Lender
evidence acceptable to Lender in Lender’s Discretion that each policy has been
renewed. If the evidence of a renewal does not include a legible copy of the
renewal policy, Borrower will deliver a legible copy of such renewal no later
than the earlier of the following:

 

  (i) 60 days after the expiration date of the original policy.

 

  (ii) The date of any Notice of an insured loss given to Lender under
Section 6.10(i).

 

Multifamily Loan and Security Agreement Page 28



--------------------------------------------------------------------------------

  (h) Compliance With Insurance Requirements. Borrower will comply with all
Insurance requirements and will not permit any condition to exist on the
Mortgaged Property that would invalidate any part of any Insurance coverage
required under this Loan Agreement.

 

  (i) Obligations Upon Casualty; Proof of Loss.

 

  (i) If an insured loss occurs, then Borrower will give immediate written
notice to the Insurance carrier and to Lender.

 

  (ii) Borrower authorizes and appoints Lender as attorney in fact for Borrower
to make proof of loss, to adjust and compromise any claims under policies of
Hazard Insurance, to appear in and prosecute any action arising from such Hazard
Insurance policies, to collect and receive the proceeds of Hazard Insurance, to
hold the proceeds of Hazard Insurance, and to deduct from such proceeds Lender’s
expenses incurred in the collection of such proceeds. This power of attorney is
coupled with an interest and therefore is irrevocable. However, nothing
contained in this Section 6.10 will require Lender to incur any expense or take
any action.

 

  (j) Lender’s Options Following a Casualty. Lender may, at Lender’s option,
take one of the following actions:

 

  (i) Require a “repair or replacement” settlement, in which case the proceeds
will be used to reimburse Borrower for the cost of restoring and repairing the
Mortgaged Property to the equivalent of its original condition or to a condition
approved by Lender (“Restoration”). If Lender determines to require a repair or
replacement settlement and to apply Insurance proceeds to Restoration, Lender
will apply the proceeds in accordance with Lender’s then-current policies
relating to the Restoration of casualty damage on similar multifamily
properties.

 

  (ii) Require an “actual cash value” settlement in which case the proceeds may
be applied to the payment of the Indebtedness, whether or not then due.

 

  (k) Borrower’s Options Following a Casualty. Subject to Section 6.10(l),
Borrower may take the following actions:

 

  (i) If a casualty results in damage to the Mortgaged Property for which the
cost of Repairs will be less than the Borrower Proof of Loss Threshold, Borrower
will have the sole right to make proof of loss, adjust and compromise the claim
and collect and receive any proceeds directly without the approval or prior
consent of Lender so long as the Insurance proceeds are used solely for the
Restoration of the Mortgaged Property.

 

Multifamily Loan and Security Agreement Page 29



--------------------------------------------------------------------------------

  (ii) If a casualty results in damage to the Mortgaged Property for which the
cost of Repairs will be more than the Borrower Proof of Loss Threshold, but less
than the Borrower Proof of Loss Maximum, Borrower is authorized to make proof of
loss and adjust and compromise the claim without the prior consent of Lender,
and Lender will hold the applicable Insurance proceeds to be used to reimburse
Borrower for the cost of Restoration of the Mortgaged Property and will not
apply such proceeds to the payment of the Indebtedness.

 

  (l) Lender’s Right to Apply Insurance Proceeds to Indebtedness. Lender will
have the right to apply Insurance proceeds to the payment of the Indebtedness if
Lender determines, in Lender’s Discretion, that any of the following conditions
are met:

 

  (i) An Event of Default (or any event, which, with the giving of Notice or the
passage of time, or both, would constitute an Event of Default) has occurred and
is continuing.

 

  (ii) There will not be sufficient funds from Insurance proceeds, anticipated
contributions of Borrower of its own funds or other sources acceptable to Lender
to complete the Restoration.

 

  (iii) The rental income from the Mortgaged Property after completion of the
Restoration will not be sufficient to meet all operating costs and other
expenses, deposits to Reserve Funds and Loan repayment obligations relating to
the Mortgaged Property.

 

  (iv) The Restoration will be completed less than (A) 6 months prior to the
Maturity Date if re-leasing will be completed prior to the Maturity Date, or
(B) 12 months prior to the Maturity Date if re-leasing will not be completed
prior to the Maturity Date.

 

  (v) The Restoration will not be completed within one year after the date of
the loss or casualty.

 

  (vi) The casualty involved an actual or constructive loss of more than 30% of
the fair market value of the Mortgaged Property, and rendered untenantable more
than 30% of the residential units of the Mortgaged Property.

 

  (vii) After completion of the Restoration the fair market value of the
Mortgaged Property is expected to be less than the fair market value of the
Mortgaged Property immediately prior to such casualty (assuming the affected
portion of the Mortgaged Property is re-let within a reasonable period after the
date of such casualty).

 

  (viii) Leases covering less than 35% of the residential units of the Mortgaged
Property will remain in full force and effect during and after the completion of
Restoration.

 

Multifamily Loan and Security Agreement Page 30



--------------------------------------------------------------------------------

  (m) Lender’s Succession to Insurance Policies. If the Mortgaged Property is
sold at a foreclosure sale or Lender acquires title to the Mortgaged Property,
Lender will automatically succeed to all rights of Borrower in and to any
Insurance policies and unearned Insurance premiums and in and to the proceeds
resulting from any damage to the Mortgaged Property prior to such sale or
acquisition.

 

  (n) Payment of Installments After Application of Insurance Proceeds. Unless
Lender otherwise agrees in writing, any application of any Insurance proceeds to
the Indebtedness will not extend or postpone the due date of any monthly
installments referred to in the Note, Article IV of this Loan Agreement or
change the amount of such installments.

 

  (o) Assignment of Insurance Proceeds. Borrower agrees to execute such further
evidence of assignment of any Insurance proceeds as Lender may require.

 

  (p) Borrower Acknowledgment of Lender’s Right to Change Insurance
Requirements. Borrower acknowledges and agrees that Lender’s Insurance
requirements may change from time to time throughout the term of the
Indebtedness.

 

6.11 Condemnation.

 

  (a) Rights Generally. Borrower will promptly notify Lender in writing of any
action or proceeding or notice relating to any proposed or actual condemnation
or other taking, or conveyance in lieu thereof, of all or any part of the
Mortgaged Property, whether direct or indirect (“Condemnation”). Borrower will
appear in and prosecute or defend any action or proceeding relating to any
Condemnation unless otherwise directed by Lender in writing. Borrower authorizes
and appoints Lender as attorney in fact for Borrower to commence, appear in and
prosecute, in Lender’s or Borrower’s name, any action or proceeding relating to
any Condemnation and to settle or compromise any claim in connection with any
Condemnation, after consultation with Borrower and consistent with commercially
reasonable standards of a prudent lender. This power of attorney is coupled with
an interest and therefore is irrevocable. However, nothing contained in this
Section 6.11(a) will require Lender to incur any expense or take any action.
Borrower transfers and assigns to Lender all right, title and interest of
Borrower in and to any award or payment with respect to (i) any Condemnation, or
any conveyance in lieu of Condemnation, and (ii) any damage to the Mortgaged
Property caused by governmental action that does not result in a Condemnation.

 

  (b)

Application of Award. Lender may hold such awards or proceeds and apply such
awards or proceeds, after the deduction of Lender’s expenses incurred in the

 

Multifamily Loan and Security Agreement Page 31



--------------------------------------------------------------------------------

  collection of such amounts (including Attorneys’ Fees and Costs) at Lender’s
option, to the Restoration or repair of the Mortgaged Property or to the payment
of the Indebtedness, with the balance, if any, to Borrower. Unless Lender
otherwise agrees in writing, any application of any awards or proceeds to the
Indebtedness will not extend or postpone the due date of any monthly
installments referred to in the Note or Article IV of this Loan Agreement, or
change the amount of such installments. Borrower agrees to execute such further
evidence of assignment of any Condemnation awards or proceeds as Lender may
require.

 

  (c) Borrower’s Right to Condemnation Proceeds. Notwithstanding any provision
to the contrary in this Section 6.11, but subject to Section 6.11(e), in the
event of a partial Condemnation of the Mortgaged Property, as long as no Event
of Default, or any event which, with the giving of Notice or the passage of
time, or both, would constitute an Event of Default, has occurred and is
continuing, in the event of a partial Condemnation resulting in proceeds or
awards in the amount of less than $100,000, Borrower will have the sole right to
make proof of loss, adjust and compromise the claim and collect and receive any
proceeds directly without the approval or prior consent of Lender so long as the
proceeds or awards are used solely for the Restoration of the Mortgaged
Property.

 

  (d) Right to Apply Condemnation Proceeds to Indebtedness. In the event of a
partial Condemnation of the Mortgaged Property resulting in proceeds or awards
in the amount of $100,000 or more and subject to Section 6.11(e), Lender will
have the right to exercise its option to apply Condemnation proceeds to the
payment of the Indebtedness only if Lender, in Lender’s Discretion, determines
that at least one of the following conditions is met:

 

  (i) An Event of Default (or any event, which, with the giving of Notice or the
passage of time, or both, would constitute an Event of Default) has occurred and
is continuing.

 

  (ii) There will not be sufficient funds from Condemnation proceeds,
anticipated contributions of Borrower of its own funds or other sources
acceptable to Lender to complete the Restoration.

 

  (iii) The rental income from the Mortgaged Property after completion of the
Restoration will not be sufficient to meet all operating costs and other
expenses, deposits to Reserve Funds and Loan repayment obligations relating to
the Mortgaged Property.

 

  (iv) The Restoration will not be completed at least one year before the
Maturity Date (or 6 months before the Maturity Date if re-leasing of the
Mortgaged Property will be completed within such 6 month period).

 

  (v) The Restoration will not be completed within one year after the date of
the Condemnation.

 

Multifamily Loan and Security Agreement Page 32



--------------------------------------------------------------------------------

  (vi) The Condemnation involved an actual or constructive loss of more than 15%
of the fair market value of the Mortgaged Property, and rendered untenantable
more than 25% of the residential units of the Mortgaged Property.

 

  (vii) After Restoration the fair market value of the Mortgaged Property is
expected to be less than the fair market value of the Mortgaged Property
immediately prior to the Condemnation (assuming the affected portion of the
Mortgaged Property is re-let within a reasonable period after the date of the
Condemnation).

 

  (viii) Leases covering less than 35% of residential units of the Mortgaged
Property will remain in full force and effect during and after the completion of
Restoration.

 

  (e) Right to Apply Condemnation Proceeds in Connection with a Partial Release.
Notwithstanding anything to the contrary set forth in this Loan Agreement,
including this Section 6.11, for so long as the Loan or any portion of the Loan
is included in a Securitization, then each of the following will apply:

 

  (i) If any portion of the Mortgaged Property is released from the Lien of the
Loan in connection with a Condemnation and if the ratio of (A) the unpaid
principal balance of the Loan to (B) the value of the Mortgaged Property (taking
into account only the related land and buildings and not any personal property
or going-concern value), as determined by Lender in its sole and absolute
discretion based on a commercially reasonable valuation method permitted in
connection with a Securitization, is greater than 125% immediately after such
Condemnation and before any Restoration or repair of the Mortgaged Property (but
taking into account any planned Restoration or repair of the Mortgaged Property
as if such planned Restoration or repair were completed), then Lender will apply
any net proceeds or awards from such Condemnation, in full, to the payment of
the principal of the Indebtedness whether or not then due and payable, unless
Lender has received an opinion of counsel that a different application of such
net proceeds or awards will not cause such Securitization to fail to meet
applicable federal income tax qualification requirements or subject such
Securitization to any tax.

 

  (ii) If neither Borrower nor Lender has the right to receive any or all net
proceeds or awards as a result of the provisions of any agreement affecting the
Mortgaged Property (including any Ground Lease, condominium document, or
reciprocal easement agreement) and, therefore cannot apply such net proceeds or
awards to the payment of the principal of the Indebtedness as set forth above,
then Borrower will prepay the Indebtedness in an amount which Lender, in its
sole and absolute discretion, deems necessary to ensure that the Securitization
will not fail to meet applicable federal income tax qualification requirements
or be subject to any tax as a result of the Condemnation.

 

  (f) Succession to Condemnation Proceeds. If the Mortgaged Property is sold at
a foreclosure sale or Lender acquires title to the Mortgaged Property, Lender
will automatically succeed to all rights of Borrower in and to any Condemnation
proceeds and awards prior to such sale or acquisition.

 

Multifamily Loan and Security Agreement Page 33



--------------------------------------------------------------------------------

6.12 Environmental Hazards.

 

  (a) Prohibited Activities and Conditions. Except for matters described in this
Section 6.12, Borrower will not cause or permit Prohibited Activities or
Conditions. Borrower will comply with all Hazardous Materials Laws applicable to
the Mortgaged Property. Without limiting the generality of the previous
sentence, Borrower will: (i) obtain and maintain all Environmental Permits
required by Hazardous Materials Laws and comply with all conditions of such
Environmental Permits, (ii) cooperate with any inquiry by any Governmental
Authority, and (iii) comply with any governmental or judicial order that arises
from any alleged Prohibited Activity or Condition.

 

  (b) Employees, Tenants and Contractors. Borrower will take all commercially
reasonable actions (including the inclusion of appropriate provisions in any
Leases executed after the date of this Loan Agreement) to prevent its employees,
agents and contractors, and all tenants and other occupants from causing or
permitting any Prohibited Activities or Conditions. Borrower will not lease or
allow the sublease or use of all or any portion of the Mortgaged Property to any
tenant or subtenant for nonresidential use by any user that, in the ordinary
course of its business, would cause or permit any Prohibited Activity or
Condition.

 

  (c) O&M Programs. As required by Lender, Borrower will also have established a
written operations and maintenance program with respect to certain Hazardous
Materials. Each such operations and maintenance program and any additional or
revised operations and maintenance programs established for the Mortgaged
Property pursuant to this Section 6.12 must be approved by Lender and will be
referred to in this Loan Agreement as an “O&M Program.” Borrower will comply in
a timely manner with, and cause all employees, agents, and contractors of
Borrower and any other Persons present on the Mortgaged Property to comply with
each O&M Program. Borrower will pay all costs of performance of Borrower’s
obligations under any O&M Program, and Lender’s out of pocket costs incurred in
connection with the monitoring and review of each O&M Program must be paid by
Borrower upon demand by Lender. Any such out-of-pocket costs of Lender that
Borrower fails to pay promptly will become an additional part of the
Indebtedness as provided in Section 9.02.

 

  (d) Notice to Lender. Borrower will promptly give Notice to Lender upon the
occurrence of any of the following events:

 

  (i) Borrower’s discovery of any Prohibited Activity or Condition.

 

Multifamily Loan and Security Agreement Page 34



--------------------------------------------------------------------------------

  (ii) Borrower’s receipt of or knowledge of any written complaint, order,
notice of violation or other communication from any tenant, Property Manager,
Governmental Authority or other Person with regard to present or future alleged
Prohibited Activities or Conditions, or any other environmental, health or
safety matters affecting the Mortgaged Property.

 

  (iii) Borrower’s breach of any of its obligations under this Section 6.12.

Any such Notice given by Borrower will not relieve Borrower of, or result in a
waiver of, any obligation under this Loan Agreement, the Note or any other Loan
Document.

 

  (e) Environmental Inspections, Tests and Audits. Borrower will pay promptly
the costs of any environmental inspections, tests or audits, a purpose of which
is to identify the extent or cause of or potential for a Prohibited Activity or
Condition (“Environmental Inspections”), required by Lender in connection with
any foreclosure or deed in lieu of foreclosure, or as a condition of Lender’s
consent to any Transfer under Article VII, or required by Lender following a
reasonable determination by Lender that Prohibited Activities or Conditions may
exist. Any such costs incurred by Lender (including Attorneys’ Fees and Costs
and the costs of technical consultants whether incurred in connection with any
judicial or administrative process or otherwise) that Borrower fails to pay
promptly will become an additional part of the Indebtedness as provided in
Section 9.02. As long as: (i) no Event of Default has occurred and is
continuing, (ii) Borrower has actually paid for or reimbursed Lender for all
costs of any such Environmental Inspections performed or required by Lender, and
(iii) Lender is not prohibited by law, contract or otherwise from doing so,
Lender will make available to Borrower, without representation of any kind,
copies of Environmental Inspections prepared by third parties and delivered to
Lender. Lender reserves the right, and Borrower expressly authorizes Lender, to
make available to any party, including any prospective bidder at a foreclosure
sale of the Mortgaged Property, the results of any Environmental Inspections
made by or for Lender with respect to the Mortgaged Property. Borrower consents
to Lender notifying any party (either as part of a notice of sale or otherwise)
of the results of any Environmental Inspections made by or for Lender. Borrower
acknowledges that Lender cannot control or otherwise ensure the truthfulness or
accuracy of the results of any Environmental Inspections and that the release of
such results to prospective bidders at a foreclosure sale of the Mortgaged
Property may have a material and adverse effect upon the amount that a party may
bid at such sale. Borrower agrees that Lender will have no liability whatsoever
as a result of delivering the results of any Environmental Inspections made by
or for Lender to any third party, and Borrower releases and forever discharges
Lender from any and all claims, damages or causes of action arising out of,
connected with or incidental to the results of the delivery of any Environmental
Inspections made by or for Lender.

 

Multifamily Loan and Security Agreement Page 35



--------------------------------------------------------------------------------

  (f) Remedial Work. If any investigation, site monitoring, containment,
clean-up, Restoration or other remedial work (“Remedial Work”) is necessary to
comply with any Hazardous Materials Law or order of any Governmental Authority
that has or acquires jurisdiction over the Mortgaged Property or the use,
operation or improvement of the Mortgaged Property, or is otherwise required by
Lender as a consequence of any Prohibited Activity or Condition or to prevent
the occurrence of a Prohibited Activity or Condition, Borrower will, by the
earlier of (i) the applicable deadline required by Hazardous Materials Law, or
(ii) 30 days after Notice from Lender demanding such action, begin performing
the Remedial Work, and thereafter diligently prosecute it to completion, and
must in any event complete the work by the time required by applicable Hazardous
Materials Law. If Borrower fails to begin on a timely basis or diligently
prosecute any required Remedial Work, Lender may, at its option, cause the
Remedial Work to be completed, in which case Borrower will reimburse Lender on
demand for the cost of doing so. Any reimbursement due from Borrower to Lender
will become part of the Indebtedness as provided in Section 9.02.

 

6.13 Single Purpose Entity Requirements.

 

  (a) Single Purpose Entity Requirements. Until the Indebtedness is paid in
full, each Borrower and any SPE Equity Owner will remain a “Single Purpose
Entity,” which means at all times since its formation and thereafter it will
satisfy each of the following conditions:

 

  (i) It will not engage in any business or activity, other than the ownership,
operation and maintenance of the Mortgaged Property and activities incidental
thereto.

 

  (ii) It will not acquire, own, hold, lease, operate, manage, maintain, develop
or improve any assets other than the Mortgaged Property and such Personalty as
may be necessary for the operation of the Mortgaged Property and will conduct
and operate its business as presently conducted and operated.

 

  (iii) It will preserve its existence as an entity duly organized, validly
existing and in good standing (if applicable) under the laws of the jurisdiction
of its formation or organization and will do all things necessary to observe
organizational formalities.

 

  (iv) It will not merge or consolidate with any other Person.

 

  (v) It will not take any action to dissolve, wind-up, terminate or liquidate
in whole or in part; to sell, transfer or otherwise dispose of all or
substantially all of its assets; to change its legal structure; transfer or
permit the direct or indirect transfer of any partnership, membership or other
equity interests, as applicable, other than Transfers permitted under this Loan
Agreement; issue additional partnership, membership or other equity interests,
as applicable, or seek to accomplish any of the foregoing.

 

Multifamily Loan and Security Agreement Page 36



--------------------------------------------------------------------------------

  (vi) It will not, without the prior unanimous written consent of all of
Borrower’s partners, members, or shareholders, as applicable, and, if
applicable, the prior unanimous written consent of 100% of the members of the
board of directors or of the board of Managers of Borrower or the SPE Equity
Owner, take any of the following actions:

 

  (A) File any insolvency, or reorganization case or proceeding, to institute
proceedings to have Borrower or any SPE Equity Owner be adjudicated bankrupt or
insolvent.

 

  (B) Institute proceedings under any applicable insolvency law.

 

  (C) Seek any relief under any law relating to relief from debts or the
protection of debtors.

 

  (D) Consent to the filing or institution of bankruptcy or insolvency
proceedings against Borrower or any SPE Equity Owner.

 

  (E) File a petition seeking, or consent to, reorganization or relief with
respect to Borrower or any SPE Equity Owner under any applicable federal or
state law relating to bankruptcy or insolvency.

 

  (F) Seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian, or any similar official for Borrower or a
substantial part of its property or for any SPE Equity Owner or a substantial
part of its property.

 

  (G) Make any assignment for the benefit of creditors of Borrower or any SPE
Equity Owner.

 

  (H) Admit in writing Borrower’s or any SPE Equity Owner’s inability to pay its
debts generally as they become due.

 

  (I) Take action in furtherance of any of the foregoing.

 

  (vii) It will not amend or restate its organizational documents if such change
would cause the provisions set forth in those organizational documents not to
comply with the requirements set forth in this Section 6.13.

 

  (viii) It will not own any subsidiary or make any investment in, any other
Person.

 

Multifamily Loan and Security Agreement Page 37



--------------------------------------------------------------------------------

  (ix) It will not commingle its assets with the assets of any other Person and
will hold all of its assets in its own name.

 

  (x) It will not incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than the following:

 

  (A) The Indebtedness (and any further indebtedness as described in
Section 11.11 with regard to Supplemental Instruments).

 

  (B) Customary unsecured trade payables incurred in the ordinary course of
owning and operating the Mortgaged Property provided the same are not evidenced
by a promissory note, do not exceed, in the aggregate, at any time a maximum
amount of 2% of the original principal amount of the Indebtedness and are paid
within 60 days of the date incurred.

 

  (C) through (F) are reserved.

 

  (xi) It will maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person and will not list its assets as assets on the
financial statement of any other Person; provided, however, that Borrower’s
assets may be included in a consolidated financial statement of its Affiliate
provided that (A) appropriate notation will be made on such consolidated
financial statements to indicate the separateness of Borrower from such
Affiliate and to indicate that Borrower’s assets and credit are not available to
satisfy the debts and other obligations of such Affiliate or any other Person,
and (B) such assets will also be listed on Borrower’s own separate balance
sheet.

 

  (xii) Except for capital contributions or capital distributions permitted
under the terms and conditions of its organizational documents, it will only
enter into any contract or agreement with any general partner, member,
shareholder, principal or Affiliate of Borrower or any Guarantor, or any general
partner, member, principal or Affiliate thereof, upon terms and conditions that
are commercially reasonable and substantially similar to those that would be
available on an arm’s-length basis with third parties.

 

  (xiii) It will not maintain its assets in such a manner that will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person.

 

  (xiv)

It will not assume or guaranty (excluding any guaranty that has been executed
and delivered in connection with the Note) the debts or obligations of any other
Person, hold itself out to be responsible for the debts of another Person,
pledge its assets to secure the obligations of any

 

Multifamily Loan and Security Agreement Page 38



--------------------------------------------------------------------------------

  other Person or otherwise pledge its assets for the benefit of any other
Person, or hold out its credit as being available to satisfy the obligations of
any other Person.

 

  (xv) It will not make or permit to remain outstanding any loans or advances to
any other Person except for those investments permitted under the Loan Documents
and will not buy or hold evidence of indebtedness issued by any other Person
(other than cash or investment-grade securities).

 

  (xvi) It will file its own tax returns separate from those of any other
Person, except to the extent that Borrower is treated as a “disregarded entity”
for tax purposes and is not required to file tax returns under applicable law,
and will pay any taxes required to be paid under applicable law.

 

  (xvii) It will hold itself out to the public as a legal entity separate and
distinct from any other Person and conduct its business solely in its own name,
will correct any known misunderstanding regarding its separate identity and will
not identify itself or any of its Affiliates as a division or department of any
other Person.

 

  (xviii) It will maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations and will pay its debts and liabilities from
its own assets as the same become due.

 

  (xix) It will allocate fairly and reasonably shared expenses with Affiliates
(including shared office space) and use separate stationery, invoices and checks
bearing its own name.

 

  (xx) It will pay (or cause the Property Manager to pay on behalf of Borrower
from Borrower’s funds) its own liabilities (including salaries of its own
employees) from its own funds.

 

  (xxi) It will not acquire obligations or securities of its partners, members,
shareholders, or Affiliates, as applicable.

 

  (xxii) Except as contemplated or permitted by the property management
agreement with respect to the Property Manager, it will not permit any Affiliate
or constituent party independent access to its bank accounts.

 

  (xxiii) It will maintain a sufficient number of employees (if any) in light of
its contemplated business operations and pay the salaries of its own employees,
if any, only from its own funds.

 

  (xxiv) If such entity is a single member limited liability company, such
entity will satisfy each of the following conditions:

 

  (A) Be formed and organized under Delaware law.

 

Multifamily Loan and Security Agreement Page 39



--------------------------------------------------------------------------------

  (B) Have either one springing member that is a corporation or two springing
members who are natural persons. If there is more than one springing member,
only one springing member will be the sole member of Borrower or SPE Equity
Owner (as applicable) at any one time, and the second springing member will
become the sole member only upon the first springing member ceasing to be a
member.

 

  (C) Otherwise comply with all Rating Agencies’ criteria for single member
limited liability companies (including the delivery of Delaware single member
limited liability company opinions acceptable in all respects to Lender).

 

  (D) At all times Borrower or SPE Equity Owner (as applicable) will have one
and only one member.

 

  (xxv) If such entity is a single member limited liability company that is
board-managed, such entity will have a board of Managers separate from that of
Guarantor and any other Person and will cause its board of Managers to keep
minutes of board meetings and actions and observe all other Delaware limited
liability company required formalities.

 

  (xxvi) If an SPE Equity Owner is required pursuant to this Loan Agreement, if
Borrower is (A) a limited liability company with more than one member, then
Borrower has and will have at least one member that is an SPE Equity Owner that
has satisfied and will satisfy the requirements of Section 6.13(b) and such
member is its managing member, or (B) a limited partnership, then all of its
general partners are SPE Equity Owners that have satisfied and will satisfy the
requirements set forth in Section 6.13(b).

 

  (xxvii) Reserved.

 

  (xxviii) Reserved.

 

  (b)

SPE Equity Owner Requirements. The SPE Equity Owner, if applicable, will at all
times since its formation and thereafter comply in its own right (subject to the
modifications set forth below), and will cause Borrower to comply, with each of
the requirements of a Single Purpose Entity. Upon the withdrawal or the
disassociation of an SPE Equity Owner from Borrower, Borrower will immediately
appoint a new SPE Equity Owner, whose organizational documents are substantially
similar to those of the withdrawn or disassociated SPE Equity Owner, and deliver
a new nonconsolidation opinion to Lender in form and

 

Multifamily Loan and Security Agreement Page 40



--------------------------------------------------------------------------------

  substance satisfactory to Lender with regard to nonconsolidation by a
bankruptcy court of the assets of each of Borrower and SPE Equity Owner with
those of its Affiliates.

 

  (i) With respect to Section 6.13(a)(i), the SPE Equity Owner will not engage
in any business or activity other than being the managing member or general
partner, as the case may be, of Borrower and owning at least 0.5% equity
interest in Borrower.

 

  (ii) With respect to Section 6.13(a)(ii), the SPE Equity Owner has not and
will not acquire or own any assets other than its equity interest in Borrower
and personal property related thereto.

 

  (iii) With respect to Section 6.13(a)(viii), the SPE Equity Owner will not own
any subsidiary or make any investment in any other Person, except for Borrower.

 

  (iv) With respect to Section 6.13(a)(x), the SPE Equity Owner has not and will
not incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than (A) customary unsecured payables
incurred in the ordinary course of owning Borrower provided the same are not
evidenced by a promissory note, do not exceed, in the aggregate, at any time a
maximum amount of $10,000 and are paid within 60 days of the date incurred, and
(B) in its capacity as general partner of Borrower (if applicable).

 

  (v) With respect to Section 6.13(a)(xiv), the SPE Equity Owner will not assume
or guaranty the debts or obligations of any other Person, hold itself out to be
responsible for the debts of another Person, pledge its assets to secure the
obligations of any other Person or otherwise pledge its assets for the benefit
of any other Person, or hold out its credit as being available to satisfy the
obligations of any other Person, except for in its capacity as general partner
of Borrower (if applicable).

 

  (c) Effect of Transfer on Special Purpose Entity Requirements. Notwithstanding
anything to the contrary in this Loan Agreement, no Transfer will be permitted
under Article VII unless the provisions of this Section 6.13 are satisfied at
all times.

 

6.14 Repairs and Capital Replacements.

 

  (a)

Completion of Repairs. Borrower will commence any Repairs as soon as practicable
after the date of this Loan Agreement and will diligently proceed with and
complete such Repairs on or before the Completion Date. All Repairs and Capital
Replacements will be completed in a good and workmanlike manner, with suitable
materials, and in accordance with good building practices and all

 

Multifamily Loan and Security Agreement Page 41



--------------------------------------------------------------------------------

  applicable laws, ordinances, rules, regulations, building setback lines and
restrictions applicable to the Mortgaged Property. Borrower agrees to cause the
replacement of any material or work that is defective, unworkmanlike or that
does not comply with the requirements of this Loan Agreement, as determined by
Lender.

 

  (b) Purchases. Without the prior written consent of Lender, no materials,
machinery, equipment, fixtures or any other part of the Repairs or Capital
Replacements will be purchased or installed under conditional sale contracts or
lease agreements, or any other arrangement wherein title to such Repairs or
Capital Replacements is retained or subjected to a purchase money security
interest, or the right is reserved or accrues to anyone to remove or repossess
any such Repairs or Capital Replacements, or to consider them as personal
property.

 

  (c) Lien Protection. Borrower will promptly pay or cause to be paid, when due,
all costs, charges and expenses incurred in connection with the construction and
completion of the Repairs or Capital Replacements, and will keep the Mortgaged
Property free and clear of any and all Liens other than the Lien of the Security
Instrument and any other junior Lien to which Lender has consented.

 

  (d) Adverse Claims. Borrower will promptly advise Lender in writing of any
litigation, Liens or claims affecting the Mortgaged Property and of all
complaints and charges made by any Governmental Authority that may delay or
adversely affect the Repairs or Capital Replacements.

 

6.15 Residential Leases Affecting the Mortgaged Property.

 

  (a) Borrower will, promptly upon Lender’s request, deliver to Lender an
executed copy of each residential Lease then in effect. All Leases for
residential dwelling units will be on forms acceptable to Lender, will be for
initial terms of at least 6 months and not more than 2 years, and will not
include options to purchase.

 

  (b) If Borrower is a cooperative housing corporation or association,
notwithstanding anything to the contrary contained in this Loan Agreement, so
long as Borrower remains a cooperative housing corporation or association and is
not in breach of any covenant of this Loan Agreement, Lender consents to each of
the following:

 

  (i) The execution of Leases for terms in excess of 2 years to a tenant
shareholder of Borrower, so long as such Leases, including proprietary Leases,
are and will remain subordinate to the Lien of the Security Instrument.

 

  (ii)

The surrender or termination of such Leases where the surrendered or terminated
Lease is immediately replaced or where Borrower makes its best efforts to secure
such immediate replacement by a newly-executed Lease of the same apartment to a
tenant shareholder of Borrower.

 

Multifamily Loan and Security Agreement Page 42



--------------------------------------------------------------------------------

  However, no consent is given by Lender to any execution, surrender,
termination or assignment of a Lease under terms that would waive or reduce the
obligation of the resulting tenant shareholder under such Lease to pay
cooperative assessments in full when due or the obligation of the former tenant
shareholder to pay any unpaid portion of such assessments.

 

6.16 Litigation; Government Proceedings. Borrower will give prompt Notice to
Lender of any litigation or governmental proceedings pending or, to the best of
Borrower’s knowledge, threatened in writing against Borrower or any Borrower
Principal which might have a Material Adverse Effect. As and when requested by
Lender, Borrower will provide Lender with written updates on the status of all
litigation proceedings affecting Borrower or any Borrower Principal.

 

6.17 Further Assurances and Estoppel Certificates; Lender’s Expenses. Within 10
days after a request from Lender, in Lender’s Discretion, Borrower will take
each of the following actions:

 

  (a) Deliver to Lender a written statement, signed and acknowledged by
Borrower, certifying to Lender or any Person designated by Lender, as of the
date of such statement: (i) that the Loan Documents are unmodified and in full
force and effect (or, if there have been modifications, that the Loan Documents
are in full force and effect as modified and setting forth such modifications),
(ii) the unpaid principal balance of the Note, (iii) the date to which interest
under the Note has been paid, (iv) that Borrower is not in default in paying the
Indebtedness or in performing or observing any of the covenants or agreements
contained in this Loan Agreement or any of the other Loan Documents (or, if
Borrower is in default, describing such default in reasonable detail),
(v) whether there are any then-existing setoffs or defenses known to Borrower
against the enforcement of any right or remedy of Lender under the Loan
Documents, and (vi) any additional facts requested by Lender.

 

  (b) Execute, acknowledge and/or deliver, at its sole cost and expense, all
further acts, deeds, conveyances, assignments, estoppel certificates, financing
statements or amendments, transfers and assurances as Lender may require from
time to time in order to better assure, grant and convey to Lender the rights
intended to be granted, now or in the future, to Lender under this Loan
Agreement and the Loan Documents or in connection with Lender’s consent rights
under Article VII.

Borrower acknowledges and agrees that, in connection with each request by
Borrower under this Loan Agreement or any Loan Document, Borrower will pay all
reasonable Attorneys’ Fees and Costs and expenses incurred by Lender and Loan
Servicer, including any fees charged by the Rating Agencies, if applicable,
regardless of whether the matter is approved, denied or withdrawn. Any amounts
payable by Borrower under this Loan Agreement will be deemed a part of the
Indebtedness, will be secured by the Security Instrument and will bear interest
at the Default Rate if not fully paid within 10 days of written demand for
payment.

 

Multifamily Loan and Security Agreement Page 43



--------------------------------------------------------------------------------

6.18 Cap Collateral. Reserved.

 

6.19 Ground Lease. Reserved.

 

6.20 ERISA Requirements.

 

  (a) Borrower will not engage in any transaction which would cause an
obligation, or action taken or to be taken under this Loan Agreement (or the
exercise by Lender of any of its rights under the Note, this Loan Agreement or
any of the other Loan Documents) to be a non-exempt prohibited transaction under
ERISA or Section 4975 of the Tax Code.

 

  (b) Borrower will deliver to Lender such certifications or other evidence from
time to time throughout the term of this Loan Agreement, as requested by Lender
in Lender’s Discretion, confirming each of the following:

 

  (i) Borrower is not an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, a “plan” to which Section 4975 of
the Tax Code applies, or an entity whose underlying assets constitute “plan
assets” of one or more of such plans.

 

  (ii) Borrower is not a “governmental plan” within the meaning of Section 3(32)
of ERISA.

 

  (iii) Borrower is not subject to state statutes regulating investments or
fiduciary obligations with respect to governmental plans.

 

  (iv) One or more of the following circumstances is true:

 

  (A) Equity interests in Borrower are publicly offered securities within the
meaning of 29 C.F.R. Section 2510.3-101(b)(2), as amended from time to time or
any successor provision.

 

  (B) Less than 25% of each outstanding class of equity interests in Borrower
are held by “benefit plan investors” within the meaning of Section 3(42) of
ERISA, as amended from time to time or any successor provision.

 

  (C) Borrower qualifies as either an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. Section 2510.3-101(c) or (e),
as either may be amended from time to time or any successor provisions, or is an
investment company registered under the Investment Company Act of 1940.

6.21 through 6.43 are reserved.

 

Multifamily Loan and Security Agreement Page 44



--------------------------------------------------------------------------------

ARTICLE VII TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER.

Upon the occurrence of a Transfer prohibited by or requiring Lender’s approval
(if applicable) under this Article VII, Lender may, in Lender’s Discretion, by
Notice to Borrower and the proposed transferee(s), modify or render void, any or
all of the negotiated modifications to the Loan Documents (and/or deferral of
deposits to Reserve Funds) as a condition to Lender’s consent to the proposed
Transfer.

 

7.01 Permitted Transfers. The occurrence of any of the following Transfers will
not constitute an Event of Default under this Loan Agreement, notwithstanding
any provision of Section 7.02 to the contrary:

 

  (a) A Transfer to which Lender has consented.

 

  (b) A Transfer that is not a prohibited Transfer pursuant to Section 7.02.

 

  (c) A Transfer that is conditionally permitted pursuant to Section 7.03 upon
the satisfaction of all applicable conditions.

 

  (d) The grant of a leasehold interest in an individual dwelling unit for a
term of 2 years or less (or longer if approved by Lender in writing) not
containing an option to purchase.

 

  (e) Entering into any New Non-Residential Lease, or modifying or terminating
any Non-Residential Lease, in each case in compliance with Section 6.04.

 

  (f) A Condemnation with respect to which Borrower satisfies the requirements
of Section 6.11.

 

  (g) A Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality,
which are free of Liens, encumbrances and security interests other than those
created by the Loan Documents or consented to by Lender.

 

  (h) The creation of a mechanic’s, materialmen’s, or judgment Lien against the
Mortgaged Property, which is released of record, bonded, or otherwise remedied
to Lender’s satisfaction within 60 days of the date of creation; provided,
however, if Borrower is diligently prosecuting such release or other remedy and
advises Lender that such release or remedy cannot be consummated within such
60-day period, Borrower will have an additional period of time (not exceeding
120 days from the date of creation or such earlier time as may be required by
applicable law in which the lienor must act to enforce the Lien) within which to
obtain such release of record or consummate such other remedy.

 

Multifamily Loan and Security Agreement Page 45



--------------------------------------------------------------------------------

  (i) If Borrower is a housing cooperative corporation or association, the
Transfer of the shares in the housing cooperative or the assignment of the
occupancy agreements or Leases relating thereto to tenant shareholders of the
housing cooperative or association.

 

  (j) A Supplemental Instrument that complies with Section 11.11(if applicable)
or Defeasance that complies with Section 11.12(if applicable).

 

  (k) If applicable, a Preapproved Intrafamily Transfer that satisfies the
requirements of Section 7.04.

 

7.02 Prohibited Transfers. The occurrence of any of the following Transfers will
constitute an Event of Default under this Loan Agreement:

 

  (a) A Transfer of all or any part of the Mortgaged Property or any interest in
the Mortgaged Property, including the grant, creation or existence of any Lien
on the Mortgaged Property, whether voluntary, involuntary or by operation of
law, and whether or not such Lien has priority over the Lien of the Security
Instrument, other than the Lien of the Security Instrument or, if this Loan
Agreement is entered into in connection with a Supplemental Loan, the Lien of
the Senior Instrument, or any other Lien to which Lender has consented.

 

  (b) A Transfer or series of Transfers of any legal or equitable interest of
any Guarantor which owns a direct or indirect interest in Borrower that
result(s) in such Guarantor no longer owning any direct or indirect interest in
Borrower.

 

  (c) A Transfer or series of Transfers of any legal or equitable interest since
the Closing Date that result(s) in a change of more than 50% of the ownership
interests (or beneficial interests, if the applicable entity is a trust) in
Borrower or any Designated Entity for Transfers.

 

  (d) A Transfer of any general partnership interest in a partnership, or any
manager interest (whether a member manager or nonmember manager) in a limited
liability company, or a change in the trustee of a trust other than as permitted
in Section 7.04, if such partnership, limited liability company, or trust, as
applicable, is Borrower or a Designated Entity for Transfers.

 

  (e) If Borrower or any Designated Entity for Transfers is a corporation whose
outstanding voting stock is held by 100 or more shareholders, one or more
Transfers by a single transferor within a 12-month period affecting an aggregate
of 10% or more of that stock.

 

  (f) The grant, creation or existence of any Lien, whether voluntary,
involuntary or by operation of law, and whether or not such Lien has priority
over the Lien of the Security Instrument, on any ownership interest in Borrower
or any Designated Entity for Transfers, if the foreclosure of such Lien would
result in a Transfer prohibited under Sections 7.02(b), (c), (d), or (e).

 

Multifamily Loan and Security Agreement Page 46



--------------------------------------------------------------------------------

  (g) If Borrower is a trust (i) the termination or revocation of the trust, or
(ii) the removal, appointment or substitution of a trustee of the trust.

 

  (h) Reserved.

 

  (i) Reserved.

 

  (j) Reserved.

 

7.03 Conditionally Permitted Transfers. The occurrence of any of the following
Transfers will not constitute a prohibited Transfer under Section 7.02, provided
that Borrower has complied with all applicable specified conditions in this
Section.

 

  (a) Transfer by Devise, Descent or Operation of Law. Upon the death of a
natural person, a Transfer which occurs by devise, descent, or by operation of
law to one or more Immediate Family Members of such natural person or to a trust
or family conservatorship established for the benefit of such Immediate Family
Members (each a “Beneficiary”), provided that each of the following conditions
is satisfied:

 

  (i) The Property Manager continues to be responsible for the management of the
Mortgaged Property, and such Transfer will not result in a change in the
day-to-day operations of the Mortgaged Property.

 

  (ii) Lender receives confirmation acceptable to Lender, in Lender’s
Discretion, that Borrower continues to satisfy the requirements of Section 6.13.

 

  (iii) Each Guarantor executes such documents and agreements as Lender requires
in Lender’s Discretion to evidence and effect the ratification of each Guaranty,
or in the event of the death of any Guarantor, Borrower causes one of the
following to occur:

 

  (A) One or more Persons acceptable to Lender, in Lender’s Discretion,
execute(s) and deliver(s) to Lender a guaranty in a form acceptable to Lender
and in substantially the same form as the Guaranty executed on the Closing Date,
without any cost or expense to Lender.

 

  (B) The estate of the deceased Guarantor immediately ratifies the Guaranty in
writing, and within 6 months after the date of the death of the deceased
Guarantor one or more Persons, acceptable to Lender in Lender’s Discretion,
execute(s) and deliver(s) to Lender a guaranty in a form acceptable to Lender
and in substantially the same form as the Guaranty executed on the Closing Date,
without any cost or expense to Lender.

 

Multifamily Loan and Security Agreement Page 47



--------------------------------------------------------------------------------

  (iv) Borrower gives Lender Notice of such Transfer together with copies of all
documents effecting such Transfer not more than 30 calendar days after the date
of such Transfer, and contemporaneously with the Notice, takes each of the
following additional actions:

 

  (A) Borrower reaffirms the representations and warranties under Article V.

 

  (B) Borrower satisfies Lender, in Lender’s Discretion, that the Beneficiary’s
organization, credit and experience in the management of similar properties are
appropriate to the overall structure and documentation of the existing
financing.

 

  (v) Borrower or Beneficiary causes to be delivered to Lender such legal
opinions as Lender deems necessary, in Lender’s Discretion, including a
nonconsolidation opinion (if a nonconsolidation opinion was delivered on the
Closing Date and if required by Lender), an opinion that the ratification of the
Loan Documents and Guaranty (if applicable) have been duly authorized, executed,
and delivered and that the ratification documents and Guaranty (if applicable)
are enforceable as the obligations of Borrower, Beneficiary or Guarantor, as
applicable.

 

  (vi) Borrower (A) pays the Transfer Processing Fee to Lender, and (B) pays or
reimburses Lender, upon demand, for all costs and expenses including all
Attorneys’ Fees and Costs, incurred by Lender in connection with such Transfer;
provided, however, that Lender will not be entitled to collect a Transfer Fee.

 

  (b) Easement, Restrictive Covenant or Other Encumbrance. The grant of an
easement, restrictive covenant or other encumbrance, provided that each of the
following conditions is satisfied:

 

  (i) Borrower provides Lender with at least 30 days prior Notice of the
proposed grant.

 

  (ii) Prior to the grant, Lender determines, in Lender’s Discretion, that the
easement, restrictive covenant or other encumbrance will not materially affect
the operation or value of the Mortgaged Property or Lender’s interest in the
Mortgaged Property.

 

  (iii) Borrower pays or reimburses Lender, upon demand, for all costs and
expenses, including all Attorneys’ Fees and Costs, incurred by Lender in
connection with reviewing Borrower’s request for Lender’s review of such grant
of easement, restrictive covenant or other encumbrance; provided, however, that
Lender will not be entitled to collect a Transfer Fee.

 

Multifamily Loan and Security Agreement Page 48



--------------------------------------------------------------------------------

  (iv) If the Note is held by a REMIC trust, Lender may require an opinion of
counsel which meets each of the following requirements:

 

  (A) The counsel providing the opinion is acceptable to Lender.

 

  (B) The opinion is addressed to Lender.

 

  (C) The opinion is paid for by Borrower.

 

  (D) The opinion is in form and substance satisfactory to Lender in its sole
and absolute discretion.

 

  (E) The opinion confirms each of the following:

 

  (1) The grant of such easement has been effected in accordance with the
requirements of Treasury Regulation Section 1.860G-2(a)(8) (as such regulation
may be modified, amended or replaced from time to time).

 

  (2) The qualification and status of the REMIC trust as a REMIC will not be
adversely affected or impaired as a result of such grant.

 

  (3) The REMIC trust will not incur a tax under Section 860G(d) of the Tax Code
as a result of such grant.

 

  (c) Publicly-Held Fund or Publicly-Held Real Estate Investment Trust. If a
Designated Entity for Transfers is a publicly-held fund or a publicly-held real
estate investment trust, either of the following:

 

  (i) The public issuance of common stock, convertible debt, equity or other
similar securities (“Public Fund/REIT Securities”) and the subsequent Transfer
of such Public Fund/REIT Securities.

 

  (ii) The acquisition by a single Public Fund/REIT Securities holder of an
ownership percentage of 10% or more in the Designated Entity for Transfers, if
Borrower provides notice of that acquisition to Lender within 30 days following
the acquisition.

 

  (d) Transaction Specific Transfers.

 

  (i) through (viii) are reserved.

 

  (e) through (i) are reserved.

 

Multifamily Loan and Security Agreement Page 49



--------------------------------------------------------------------------------

7.04 Preapproved Intrafamily Transfers. The occurrence of a Transfer of more
than a 50% interest in Borrower or a Designated Entity for Transfers as set
forth in this Section will be considered to be a “Preapproved Intrafamily
Transfer” provided that each of the conditions set forth in Sections 7.04(a) and
(b) is satisfied:

 

  (a) Type of Transfer. The Transfer is one of the following:

 

  (i) A sale or transfer to one or more of the transferor’s Immediate Family
Members.

 

  (ii) A sale or transfer to any trust having as its sole beneficiaries the
transferor and/or one or more of the transferor’s Immediate Family Members.

 

  (iii) A sale or transfer from a trust to any one or more of its beneficiaries
who are the settlor and/or Immediate Family Members of the settlor of the trust.

 

  (iv) The substitution or replacement of the trustee of any trust with a
trustee who is an Immediate Family Member of the settlor of the trust.

 

  (v) A sale or transfer from a natural person to an entity owned and under the
Control of the transferor or the transferor’s Immediate Family Members.

 

  (b) Conditions. The Preapproved Intrafamily Transfer satisfies each of the
following conditions:

 

  (i) Borrower must provide Lender with 30 days prior Notice of the proposed
Preapproved Intrafamily Transfer.

 

  (ii) Following the Transfer, Control and management of the day-to-day
operations of Borrower continue to be held by the Person exercising such Control
and management immediately prior to the Transfer and there is no change in the
Guarantor, if applicable.

 

  (iii) At the time of the Preapproved Intrafamily Transfer, no Event of Default
has occurred and is continuing and no event or condition has occurred and is
continuing that, with the giving of Notice or the passage of time, or both,
would become an Event of Default.

 

  (iv) At any time that one Person acquires 25% or more of the aggregate of
direct or indirect interests in Borrower or a Designated Entity for Transfers as
a result of the Preapproved Intrafamily Transfer, Borrower must meet the
following additional requirements:

 

  (A) Borrower must pay to Lender the Transfer Processing Fee at the time the
Borrower provides Lender with the Notice set forth in Section 7.04(b)(i).

 

Multifamily Loan and Security Agreement Page 50



--------------------------------------------------------------------------------

  (B) Borrower must pay or reimburse Lender, upon demand, for all costs and
expenses, including all Attorneys’ Fees and Costs, incurred by Lender in
connection with the Preapproved Intrafamily Transfer.

 

  (C) Borrower must deliver to Lender organizational charts reflecting the
structure of Borrower prior to and after the Preapproved Intrafamily Transfer,
together with copies of the then-current organizational documents of Borrower
and any other entity in which interests were transferred, including any
amendments made in connection with the Preapproved Intrafamily Transfer.

 

  (D) Each transferee with an interest of 25% or more must deliver to Lender a
certification that each of the following is true:

 

  (1) He/she/it has not been convicted of fraud or a crime involving moral
turpitude (or if an entity, then no principal of such entity has been convicted
of fraud or a crime involving moral turpitude).

 

  (2) He/she/it has not been involved in a bankruptcy or reorganization within
the 10 years preceding the date of the Preapproved Intrafamily Transfer.

 

  (E) Borrower must deliver to Lender searches confirming that no transferee
with an interest of 25% or more is on the list of Specially Designated Nationals
or other blocked persons published by the U.S. Office of Foreign Assets Control,
or on the list of persons or entities prohibited from doing business with the
Department of Housing and Urban Development.

 

  (F) If a nonconsolidation opinion was delivered on the Closing Date and if,
after giving effect to the Preapproved IntrafamilyTransfer and all prior
Transfers, 50% or more in the aggregate of direct or indirect interests in
Borrower are owned by any Person and its Affiliates that owned less than a 50%
direct or indirect interest in Borrower as of the Closing Date, Borrower must
deliver to Lender an opinion of counsel for Borrower, in form and substance
satisfactory to Lender, with regard to nonconsolidation.

 

Multifamily Loan and Security Agreement Page 51



--------------------------------------------------------------------------------

7.05 Lender’s Consent to Prohibited Transfers.

 

  (a) Conditions for Lender’s Consent. With respect to a Transfer that would
otherwise constitute an Event of Default under this Article VII, Lender will
consent, without any adjustment to the rate at which the Indebtedness bears
interest or to any other economic terms of the Indebtedness set forth in the
Note, provided that, prior to such Transfer, each of the following requirements
is satisfied:

 

  (i) Borrower has submitted to Lender all information required by Lender to
make the determination required by this Section along with the Transfer
Processing Fee.

 

  (ii) No Event of Default has occurred and is continuing and no event or
condition has occurred and is continuing that, with the giving of Notice or the
passage of time, or both, would become an Event of Default unless such Transfer
would cure the Event of Default.

 

  (iii) Lender in Lender’s Discretion has determined that the transferee meets
Lender’s eligibility, credit, management and other standards (including any
standards with respect to previous relationships between Lender and the
transferee).

 

  (iv) Lender in Lender’s Discretion has determined that the transferee’s
organization, credit and experience in the management of similar properties to
be appropriate to the overall structure and documentation of the Loan.

 

  (v) Lender in Lender’s Discretion has determined that the Mortgaged Property
will be managed by a Property Manager meeting the requirements of
Section 6.09(d).

 

  (vi) Lender in Lender’s Discretion has determined that the Mortgaged Property,
at the time of the proposed Transfer, meets all of Lender’s standards as to its
physical condition, occupancy, net operating income and the accumulation of
reserves.

 

  (vii) Lender in Lender’s Discretion has determined that the transferee and any
SPE Equity Owner of such transferee meet the requirements of Section 6.13.

 

  (viii) If a Supplemental Instrument is outstanding, Borrower has obtained the
consent of the Supplemental Lender, if different from Lender.

 

  (ix) In the case of a Transfer of all or any part of the Mortgaged Property,
each of the following conditions is satisfied:

 

  (A)

The transferee executes Lender’s then-standard assumption agreement that, among
other things, requires the transferee to

 

Multifamily Loan and Security Agreement Page 52



--------------------------------------------------------------------------------

  perform all obligations of Borrower set forth in the Note, the Security
Instrument, this Loan Agreement and any other Loan Document, and may require
that the transferee comply with any provisions of this Loan Agreement or any
other Loan Document which previously may have been waived or modified by Lender.

 

  (B) If Lender requires, the transferee causes one or more Persons acceptable
to Lender, in Lender’s Discretion, to execute and deliver to Lender a Guaranty
in a form acceptable to Lender.

 

  (C) The transferee executes such additional documentation (including filing
financing statements, as applicable) as Lender may require.

 

  (x) In the case of a Transfer of any interest in Borrower or a Designated
Entity for Transfers, if a Guarantor requests that Lender release the Guarantor
from its obligations under a Guaranty executed and delivered in connection with
the Note, this Loan Agreement or any of the other Loan Documents, then Borrower
causes one or more Persons acceptable to Lender, in Lender’s Discretion, to
execute and deliver to Lender a Guaranty in a form acceptable to Lender.

 

  (xi) Lender has received such legal opinions as Lender deems necessary,
including a nonconsolidation opinion (if a nonconsolidation opinion was
delivered on the Closing Date and if required by Lender), an opinion that the
assignment and assumption of the Loan Documents has been duly authorized,
executed, and delivered and that the assignment documents and the Loan Documents
are enforceable as the obligations of Borrower, transferee and Guarantor, as
applicable.

 

  (xii) Lender collects all costs, including the cost of all title searches,
title insurance and recording costs, and all Attorneys’ Fees and Costs incurred
in reviewing the Transfer request and any fees charged by the Rating Agencies,
if applicable.

 

  (xiii) At the time of the Transfer, Borrower pays the Transfer Fee to Lender.

 

  (xiv) The Transfer will not occur during any Extension Period, if applicable.

 

  (xv) Reserved.

 

Multifamily Loan and Security Agreement Page 53



--------------------------------------------------------------------------------

  (b) Continuing Liability of Borrower. If Borrower requests a release of its
liability under the Loan Documents in connection with a Transfer of all of
Borrower’s interest in the Mortgaged Property, and Lender approves the Transfer
pursuant to Section 7.05(a), then one of the following will apply:

 

  (i) If Borrower delivers to Lender a current Site Assessment which (A) is
dated within 90 days prior to the date of the proposed Transfer, and
(B) evidences no presence of Hazardous Materials on the Mortgaged Property and
no other Prohibited Activities or Conditions with respect to the Mortgaged
Property (“Clean Site Assessment”), then Lender will release Borrower from all
of Borrower’s obligations under the Loan Documents except for any liability
under Section 6.12 or Section 10.02(b) with respect to any loss, liability,
damage, claim, cost or expense which directly or indirectly arises from or
relates to any Prohibited Activities or Conditions existing prior to the date of
the Transfer.

 

  (ii) If Borrower does not deliver a Clean Site Assessment as described in
Section 7.05(b)(i), then Lender will release Borrower from all of Borrower’s
obligations under the Loan Documents except for liability under Section 6.12 or
Section 10.02(b).

 

  (c) Continuing Liability of Guarantor. If Guarantor requests a release of its
liability under the Guaranty in connection with a Transfer which is permitted,
preapproved, or approved by Lender pursuant to this Article VII, and Borrower
has provided a replacement Guarantor acceptable to Lender under the terms of
Section 7.05(a)(ix)(B), then one of the following will apply:

 

  (i) If Borrower delivers to Lender a Clean Site Assessment, then Lender will
release Guarantor from all of Guarantor’s obligations except Guarantor’s
obligation to guaranty Borrower’s liability under Section 6.12 or
Section 10.02(b) with respect to any loss, liability, damage, claim, cost or
expense which directly or indirectly arises from or relates to any Prohibited
Activities or Conditions existing prior to the date of the Transfer.

 

  (ii) If Borrower does not deliver a Clean Site Assessment as described in
Section 7.05(b)(i), then Lender will release Guarantor from all of Guarantor’s
obligations except for Guarantor’s obligation to guaranty Borrower’s liability
under Section 6.12 or Section 10.02(b).

 

7.06 SPE Equity Owner Requirement Following Transfer. Following any Transfer
pursuant to this Article VII, Borrower must satisfy the applicable conditions
regarding an SPE Equity Owner set forth in Section 6.13(a)(xxvi) of this Loan
Agreement.

 

7.07 Additional Transfer Requirements - External Cap Agreement.

 

  (a) Continuation of Cap Agreement. If a Transfer of all or part of the
Mortgaged Property permitted by this Loan Agreement occurs, Borrower will ensure
that any third-party Cap Agreement is transferred to the applicable transferee
or, if the Cap Agreement is not transferable, Borrower will replace the
third-party Cap Agreement in accordance with Lender’s then-current requirements.

 

Multifamily Loan and Security Agreement Page 54



--------------------------------------------------------------------------------

  (b) Establishment or Modification of Rate Cap Agreement Reserve Fund

 

  (i) If the third-party Cap Agreement which will be in place immediately
following the Transfer is scheduled to expire prior to the Maturity Date, Lender
may require Borrower to establish a Rate Cap Agreement Reserve Fund.

 

  (ii) If Borrower has previously established a Rate Cap Agreement Reserve Fund,
then Lender will determine whether the balance of any existing Rate Cap
Agreement Reserve Fund is sufficient under then-current market conditions to
purchase a Replacement Cap Agreement, and may then take any of the following
actions:

 

  (A) Lender may require Borrower to make an additional deposit into the Rate
Cap Agreement Reserve Fund.

 

  (B) If funding of the Rate Cap Agreement Reserve Fund has been deferred,
Lender may require Borrower to begin making monthly deposits into the Rate Cap
Agreement Reserve Fund.

 

  (C) Lender may require Borrower to increase the amount of monthly deposits to
the Rate Cap Agreement Reserve Fund.

 

7.08 Reserved.

 

7.09 Reserved.

 

ARTICLE VIII SUBROGATION.

If, and to the extent that, the proceeds of the Loan, or subsequent advances
under Section 9.02, are used to pay, satisfy or discharge a Prior Lien, such
Loan proceeds or advances will be deemed to have been advanced by Lender at
Borrower’s request, and Lender will automatically, and without further action on
its part, be subrogated to the rights, including Lien priority, of the owner or
holder of the obligation secured by the Prior Lien, whether or not the Prior
Lien is released.

 

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES.

 

9.01 Events of Default. The occurrence of any one or more of the following will
constitute an Event of Default under this Loan Agreement:

 

  (a) Borrower fails to pay or deposit when due any amount required by the Note,
this Loan Agreement or any other Loan Document.

 

  (b) Borrower fails to maintain the Insurance coverage required by
Section 6.10.

 

Multifamily Loan and Security Agreement Page 55



--------------------------------------------------------------------------------

  (c) Borrower or any SPE Equity Owner fails to comply with the provisions of
Section 6.13 or if any of the assumptions contained in any nonconsolidation
opinions delivered to Lender at any time is or becomes untrue in any material
respect.

 

  (d) Borrower or any SPE Equity Owner, any of its officers, directors,
trustees, general partners or managers or any Guarantor commits fraud or a
material misrepresentation or material omission in connection with: (i) the
application for or creation of the Indebtedness, (ii) any financial statement,
Rent Schedule, or other report or information provided to Lender during the term
of the Indebtedness, or (iii) any request for Lender’s consent to any proposed
action, including a request for disbursement of funds under this Loan Agreement.

 

  (e) Borrower fails to comply with the Condemnation provisions of Section 6.11.

 

  (f) A Transfer occurs that violates the provisions of Article VII, whether or
not any actual impairment of Lender’s security results from such Transfer.

 

  (g) A forfeiture action or proceeding, whether civil or criminal, is commenced
which could result in a forfeiture of the Mortgaged Property or otherwise
materially impair the Lien created by the Security Instrument or Lender’s
interest in the Mortgaged Property.

 

  (h) Borrower fails to perform any of its obligations under this Loan Agreement
(other than those specified in Sections 9.01(a) through (g)), as and when
required, which failure continues for a period of 30 days after Notice of such
failure by Lender to Borrower. However, if Borrower’s failure to perform its
obligations as described in this Section 9.01(h) is of the nature that it cannot
be cured within the 30 day cure period after such Notice from Lender but
reasonably could be cured within 90 days, then Borrower will have additional
time as determined by Lender in Lender’s Discretion, not to exceed an additional
60 days, in which to cure such default, provided that Borrower has diligently
commenced to cure such default during the initial 30 day cure period and
diligently pursues the cure of such default. However, no such Notice or cure
periods will apply in the case of any such failure which could, in Lender’s
judgment, absent immediate exercise by Lender of a right or remedy under this
Loan Agreement, result in harm to Lender, danger to tenants or third parties, or
impairment of the Note, the Security Instrument or this Loan Agreement or any
other security given under any other Loan Document.

 

  (i) Borrower fails to perform any of its obligations as and when required
under any Loan Document other than this Loan Agreement which failure continues
beyond the applicable cure period, if any, specified in that Loan Document.

 

  (j) The holder of any other debt instrument secured by a mortgage, deed of
trust or deed to secure debt on the Mortgaged Property exercises any right to
declare all amounts due under that debt instrument immediately due and payable.

 

Multifamily Loan and Security Agreement Page 56



--------------------------------------------------------------------------------

  (k) Any of the following occurs:

 

  (i) Borrower or any SPE Equity Owner commences any case, Proceeding or other
action under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, conservatorship or
relief of debtors (A) seeking to have an order for relief entered with respect
to it, or seeking to adjudicate it bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debt, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets.

 

  (ii) Any party other than Lender commences any case, Proceeding, or other
action of a nature referred to in Section 9.01(k)(i) against Borrower or any SPE
Equity Owner which (A) results in the entry of an order for relief or any such
adjudication or appointment, or (B) has not been dismissed, discharged or bonded
for a period of 90 days.

 

  (iii) Any case, Proceeding or other action is commenced against Borrower or
any SPE Equity Owner seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
which results in the entry of any order by a court of competent jurisdiction for
any such relief which is not vacated, discharged, or stayed or bonded pending
appeal within 90 days from the entry thereof.

 

  (iv) Borrower or any SPE Equity Owner takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in Section 9.01(k)(i), (ii) or (iii).

 

  (l) Borrower or any SPE Equity Owner has made any representation or warranty
in Article V or any other Section of this Loan Agreement that is false or
misleading in any material respect.

 

  (m) If the Loan is secured by an interest under a Ground Lease, Borrower fails
to comply with the provisions of Section 6.19.

 

  (n)

If the Loan is a Supplemental Loan, any Event of Default occurs under (i) the
Senior Note, the Senior Instrument or any other Senior Loan Document, or
(ii) any loan document related to another loan in connection with the Mortgaged
Property, regardless of whether Borrower has obtained Supplemental Lender’s
approval of the placement of such Lien on the Mortgaged Property. In addition,
if the Loan is a Supplemental Loan, as Borrower under both the Supplemental
Instrument and the Senior Instrument, Borrower acknowledges and agrees that if
there is an Event of Default under the Supplemental Note, the Supplemental

 

Multifamily Loan and Security Agreement Page 57



--------------------------------------------------------------------------------

  Instrument or any other Supplemental Loan Document, such Event of Default will
be an Event of Default under the terms of the Senior Instrument and will entitle
Senior Lender to invoke any and all remedies permitted to Senior Lender by
applicable law, the Senior Note, the Senior Instrument or any of the other
Senior Loan Documents.

 

  (o) If the Mortgaged Property is subject to any covenants, conditions and/or
restrictions, land use restriction agreements or similar agreements, Borrower
fails to perform any of its obligations under any such agreement as and when
required, and such failure continues beyond any applicable cure period.

 

  (p) A Guarantor files for bankruptcy protection under the Bankruptcy Code or a
Guarantor voluntarily becomes subject to any reorganization, receivership,
insolvency proceeding or other similar proceeding pursuant to any other federal
or state law affecting debtor and creditor rights, or any creditor (other than
Lender) of a Guarantor commences any involuntary case against a Guarantor
pursuant to the Bankruptcy Code or other federal or state law affecting debtor
and creditor rights, unless each of the following conditions is satisfied:

 

  (i) Borrower or Guarantor provides Notice of such action to Lender within 30
days after the filing of such action.

 

  (ii) Either (A) the case is dismissed or discharged within 90 days after
filing, or (B) within 90 days following the date of such filing or commencement,
the affected Guarantor is replaced with one or more other Persons acceptable to
Lender, in Lender’s Discretion, each of whom executes and delivers to Lender a
replacement Guaranty in form and content acceptable to Lender, together with
such legal opinions as Lender deems necessary; provided, however, that if Lender
determines, in Lender’s Discretion, that any proposed replacement Guarantor is
not acceptable, then the action will constitute a prohibited Transfer governed
by Section 7.02.

 

  (iii) If Borrower must provide a replacement Guarantor pursuant to
Section 9.01(p)(ii), then Borrower pays the Transfer Processing Fee to Lender.

 

  (q) With respect to a Guarantor, either of the following occurs:

 

  (i) The death of any Guarantor who is a natural person, unless within 30 days
following the Guarantor’s death, Borrower causes one of the following to occur:

 

  (A) One or more Persons acceptable to Lender, in Lender’s Discretion,
execute(s) and deliver(s) to Lender a guaranty in a form acceptable to Lender
and in substantially the same form as the Guaranty executed on the Closing Date,
without any cost or expense to Lender.

 

Multifamily Loan and Security Agreement Page 58



--------------------------------------------------------------------------------

  (B) The estate of the deceased Guarantor immediately ratifies the Guaranty in
writing, and within 6 months after the date of the death of the deceased
Guarantor one or more Persons, acceptable to Lender in Lender’s Discretion,
execute(s) and deliver(s) to Lender a guaranty in a form acceptable to Lender
and in substantially the same form as the Guaranty executed on the Closing Date,
without any cost or expense to Lender.

 

  (ii) The dissolution of any Guarantor who is an entity, unless within 30 days
following the dissolution of the Guarantor, Borrower causes one or more Persons
acceptable to Lender, in Lender’s Discretion, to execute and deliver to Lender a
guaranty in a form acceptable to Lender and in substantially the same form as
the Guaranty executed on the Closing Date, without any cost or expense to
Lender.

 

  (r) If a Cap Agreement is required, Borrower fails to provide Lender with a
Replacement Cap Agreement prior to the expiration of the then-existing Cap
Agreement.

 

  (s) through (rr) are reserved.

 

9.02 Protection of Lender’s Security; Security Instrument Secures Future
Advances.

 

  (a) If Borrower fails to perform any of its obligations under this Loan
Agreement or any other Loan Document, or if any action or proceeding is
commenced which purports to affect the Mortgaged Property, Lender’s security or
Lender’s rights under this Loan Agreement, including eminent domain, insolvency,
code enforcement, civil or criminal forfeiture, enforcement of Hazardous
Materials Laws, fraudulent conveyance or reorganizations or proceedings
involving a bankrupt or decedent, then Lender, in Lender’s Discretion, may make
such appearances, file such documents, disburse such sums and take such actions
as Lender reasonably deems necessary to perform such obligations of Borrower and
to protect Lender’s interest, including: (i) payment of Attorneys’ Fees and
Costs, (ii) payment of fees and out-of-pocket expenses of accountants,
inspectors and consultants, (iii) entry upon the Mortgaged Property to make
Repairs or secure the Mortgaged Property, (iv) procurement of the Insurance
required by Section 6.10, (v) payment of amounts which Borrower has failed to
pay under Section 6.08, (vi) performance of Borrower’s obligations under
Section 6.09, and (vii) advances made by Lender to pay, satisfy or discharge any
obligation of Borrower for the payment of money that is secured by a Prior Lien.

 

  (b) Any amounts disbursed by Lender under this Section 9.02, or under any
other provision of this Loan Agreement that treats such disbursement as being
made under this Section 9.02, will be secured by the Security Instrument, will
be added to, and become part of, the principal component of the Indebtedness,
will be immediately due and payable and will bear interest from the date of
disbursement until paid at the Default Rate.

 

  (c) Nothing in this Section 9.02 will require Lender to incur any expense or
take any action.

 

Multifamily Loan and Security Agreement Page 59



--------------------------------------------------------------------------------

9.03 Remedies.

 

  (a) Upon an Event of Default, Lender may exercise any or all of its rights and
remedies provided under the Loan Documents and Borrower will pay all costs
associated therewith, including Attorneys’ Fees and Costs.

 

  (b) Each right and remedy provided in this Loan Agreement is distinct from all
other rights or remedies under this Loan Agreement or any other Loan Document or
afforded by applicable law or equity, and each will be cumulative and may be
exercised concurrently, independently or successively, in any order. Lender’s
exercise of any particular right or remedy will not in any way prevent Lender
from exercising any other right or remedy available to Lender. Lender may
exercise any such remedies from time to time and as often as Lender chooses.

 

  (c) Lender will have all remedies available to Lender under Revised Article 9
of the Uniform Commercial Code of the Property Jurisdiction, the Loan Documents
and under applicable law.

 

  (d) Lender may also retain (i) all money in the Reserve Funds, including
interest, and (ii) any Cap Payment, and in Lender’s sole and absolute
discretion, may apply such amounts, without restriction and without any specific
order of priority, to the payment of any and all Indebtedness.

 

  (e) If a claim or adjudication is made that Lender has acted unreasonably or
unreasonably delayed acting in any case where, by law or under this Loan
Agreement or the other Loan Documents, Lender has an obligation to act
reasonably or promptly, then Lender will not be liable for any monetary damages,
and Borrower’s sole remedy will be limited to commencing an action seeking
injunctive relief or declaratory judgment. Any action or proceeding to determine
whether Lender has acted reasonably will be determined by an action seeking
declaratory judgment.

 

9.04 Forbearance.

 

  (a) Lender may (but will not be obligated to) agree with Borrower, from time
to time, and without giving Notice to, or obtaining the consent of, or having
any effect upon the obligations of, any Guarantor or other third party obligor,
to take any of the following actions:

 

  (i) Extend the time for payment of all or any part of the Indebtedness.

 

Multifamily Loan and Security Agreement Page 60



--------------------------------------------------------------------------------

  (ii) Reduce the payments due under this Loan Agreement, the Note or any other
Loan Document.

 

  (iii) Release anyone liable for the payment of any amounts under this Loan
Agreement, the Note or any other Loan Document.

 

  (iv) Accept a renewal of the Note.

 

  (v) Modify the terms and time of payment of the Indebtedness.

 

  (vi) Join in any extension or subordination agreement.

 

  (vii) Release any portion of the Mortgaged Property.

 

  (viii) Take or release other or additional security.

 

  (ix) Modify the rate of interest or period of amortization of the Note or
change the amount of the monthly installments payable under the Note.

 

  (x) Otherwise modify this Loan Agreement, the Note or any other Loan Document.

 

  (b) Any forbearance by Lender in exercising any right or remedy under the
Note, this Loan Agreement or any other Loan Document or otherwise afforded by
applicable law, will not be a waiver of or preclude the exercise of any other
right or remedy, or the subsequent exercise of any right or remedy. The
acceptance by Lender of payment of all or any part of the Indebtedness after the
due date of such payment, or in an amount which is less than the required
payment, will not be a waiver of Lender’s right to require prompt payment when
due of all other payments on account of the Indebtedness or to exercise any
remedies for any failure to make prompt payment. Enforcement by Lender of any
security for the Indebtedness will not constitute an election by Lender of
remedies so as to preclude the exercise of any other right available to Lender.
Lender’s receipt of any awards or proceeds under Sections 6.10 and 6.11 will not
operate to cure or waive any Event of Default.

 

9.05

Waiver of Marshalling. Notwithstanding the existence of any other security
interests in the Mortgaged Property held by Lender or by any other party, Lender
will have the right to determine the order in which any or all of the Mortgaged
Property will be subjected to the remedies provided in this Loan Agreement or
any other Loan Document or applicable law. Lender will have the right to
determine the order in which any or all portions of the Indebtedness are
satisfied from the proceeds realized upon the exercise of such remedies.
Borrower and any party who now or in the future acquires a security interest in
the Mortgaged Property and who has actual or constructive notice of the Security
Instrument waives any and all right to require the marshalling of assets or to
require that any of the

 

Multifamily Loan and Security Agreement Page 61



--------------------------------------------------------------------------------

  Mortgaged Property be sold in the inverse order of alienation or that any of
the Mortgaged Property be sold in parcels or as an entirety in connection with
the exercise of any of the remedies permitted by applicable law or provided in
this Loan Agreement.

 

ARTICLE X RELEASE; INDEMNITY.

 

10.01 Release. Borrower covenants and agrees that, in performing any of its
duties under this Loan Agreement, none of Lender, Loan Servicer or any of their
respective agents or employees will be liable for any losses, claims, damages,
liabilities and expenses that may be incurred by any of them as a result of such
performance, except that no party will be released from liability for any
losses, claims, damages, liabilities or expenses arising out of the willful
misconduct or gross negligence of such party.

 

10.02 Indemnity.

 

  (a) General Indemnity. Borrower agrees to indemnify, hold harmless and defend
Lender, including any custodian, trustee and other fiduciaries who hold or have
held a full or partial interest in the Loan for the benefit of third parties,
any prior owner or holder of the Note, the Loan Servicer, any prior Loan
Servicer, the officers, directors, shareholders, partners, employees and
trustees of each of the foregoing, and the heirs, legal representatives,
successors and assigns of each of the foregoing (collectively, “Indemnitees”)
against any and all losses, claims, damages, liabilities and expenses including
Attorneys’ Fees and Costs, which may be imposed or incurred by any of them
directly or indirectly arising out of, or in any way relating to, or as a result
of: (i) any failure of the Mortgaged Property to comply with the laws,
regulations, ordinance, code or decree of any Governmental Authority, including
those pertaining to the Americans with Disabilities Act, zoning, occupancy and
subdivision of real property, (ii) any obligation of Borrower under any Lease,
and (iii) any accident, injury or death to any natural person on the Mortgaged
Property or any damage to personal property located on the Mortgaged Property,
except that no such party will be indemnified from liability for any losses,
claims, damages, liabilities or expenses arising out of the willful misconduct
or gross negligence of such party.

 

  (b) Environmental Indemnity. Borrower agrees to indemnify, hold harmless and
defend Indemnitees from and against all proceedings, claims, damages, penalties
and costs (whether initiated or sought by Governmental Authorities or private
parties), including Attorneys’ Fees and Costs and remediation costs, whether
incurred in connection with any judicial or administrative process or otherwise,
arising directly or indirectly from any of the following:

 

  (i) Any breach of any representation or warranty of Borrower in Section 5.05.

 

  (ii) Any failure by Borrower to perform any of its obligations under
Section 6.12.

 

Multifamily Loan and Security Agreement Page 62



--------------------------------------------------------------------------------

  (iii) The existence or alleged existence of any Prohibited Activity or
Condition.

 

  (iv) The presence or alleged presence of Hazardous Materials on or under the
Mortgaged Property or in any of the Improvements.

 

  (v) The actual or alleged violation of any Hazardous Materials Law.

 

  (c) Indemnification Regarding ERISA Covenants. BORROWER WILL INDEMNIFY LENDER
AND DEFEND AND HOLD LENDER HARMLESS FROM AND AGAINST ALL CIVIL PENALTIES, EXCISE
TAXES, OR OTHER LOSS, COST, DAMAGE AND EXPENSE (INCLUDING REASONABLE ATTORNEYS’
FEES AND COSTS INCURRED IN THE INVESTIGATION, DEFENSE AND SETTLEMENT OF CLAIMS
AND LOSSES INCURRED IN CORRECTING ANY PROHIBITED TRANSACTION OR IN THE SALE OF A
PROHIBITED LOAN, AND IN OBTAINING ANY INDIVIDUAL PROHIBITED TRANSACTION
EXEMPTION UNDER ERISA THAT MAY BE REQUIRED, IN LENDER’S SOLE AND ABSOLUTE
DISCRETION) THAT LENDER MAY INCUR, DIRECTLY OR INDIRECTLY, AS A RESULT OF
DEFAULT UNDER SECTION 6.20. THIS INDEMNITY WILL SURVIVE ANY TERMINATION,
SATISFACTION OR FORECLOSURE OF THE SECURITY INSTRUMENT.

 

  (d) Securitization Indemnification.

 

  (i) Borrower agrees to indemnify, hold harmless and defend the Indemnified
Parties from and against any and all proceedings, losses, claims, damages,
liabilities, penalties, costs and expenses (whether initiated or sought by
Governmental Authorities or private parties), including Attorneys’ Fees and
Costs, which may be incurred by any Indemnified Party (either directly or
indirectly), which arise out of, are in any way related to, or are as a result
of a claim that the Borrower Information contains an untrue statement of any
material fact or the Borrower Information omits to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they are made, not misleading (collectively, the “Securitization
Indemnification”).

 

  (ii) Borrower will not be liable under the Securitization Indemnification if
the claim is based on Borrower Information which Lender has materially misstated
or materially misrepresented in the Disclosure Document.

 

  (iii) For purposes of this Section 10.02(d):

 

  (A) “Borrower Information” includes any information provided at any time to
Lender or Loan Servicer by Borrower, any SPE Equity Owner, any Guarantor, any
Property Manager or any Affiliates of the foregoing with respect to any of the
following:

 

  (1) Any Person listed in Section 10.02(d)(iii)(A).

 

Multifamily Loan and Security Agreement Page 63



--------------------------------------------------------------------------------

  (2) The Loan.

 

  (3) The Mortgaged Property.

Borrower Information includes: (i) representations and warranties made in the
Loan Documents, (ii) financial statements of Borrower, any SPE Equity Owner, any
Designated Entity for Transfers or any Guarantor, and (iii) operating statements
and rent rolls with respect to the Mortgaged Property. Borrower Information does
not include any information provided directly to Lender or Loan Servicer by a
third party such as an appraiser or an environmental consultant.

 

  (B) The term “Lender” includes its officers and directors.

 

  (C) An “Issuer Person” includes all of the following:

 

  (1) Any Person that has filed the registration statement, if any, relating to
the Securitization, and any Affiliate of such Person.

 

  (2) Any Person acting as issuer, depositor, sponsor and/or in a similar
capacity with respect to the Securitization, and any Affiliate of such Person.

 

  (D) The “Issuer Group” includes all of the following:

 

  (1) Each director and officer of any Issuer Person.

 

  (2) Each entity that Controls any Issuer Person within the meaning of
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act.

 

  (E) The “Underwriter Group” includes all of the following:

 

  (1) Each entity which is acting as an underwriter, manager, placement agent,
initial purchaser or in a similar capacity with respect to the Securitization.

 

  (2) Each of its directors and officers.

 

Multifamily Loan and Security Agreement Page 64



--------------------------------------------------------------------------------

  (3) Each entity that Controls any such entity within the meaning of Section 15
of the Securities Act or Section 20 of the Securities Exchange Act and is acting
as an underwriter, manager, placement agent, initial purchaser or in a similar
capacity with respect to the Securitization.

 

  (4) The directors and officers of such entity described in
Section 10.02(d)(iii)(E)(1).

 

  (F) “Indemnified Party” or “Indemnified Parties” means one or more of Lender,
Issuer Person, Issuer Group, and Underwriter Group.

 

  (e) Selection and Direction of Counsel. Counsel selected by Borrower to defend
Indemnitees will be subject to the approval of those Indemnitees. In any
circumstances in which the indemnity under this Article X applies, Lender may
employ its own legal counsel and consultants to prosecute, defend or negotiate
any claim or legal or administrative proceeding and Lender, with the prior
written consent of Borrower (which will not be unreasonably withheld, delayed or
conditioned) may settle or compromise any action or legal or administrative
proceeding. However, unless an Event of Default has occurred and is continuing,
or the interests of Borrower and Lender are in conflict, as determined by Lender
in Lender’s Discretion, Lender will permit Borrower to undertake the actions
referenced in this Article X so long as Lender approves such action, which
approval will not be unreasonably withheld or delayed. Borrower will reimburse
Lender upon demand for all costs and expenses incurred by Lender, including all
costs of settlements entered into in good faith, consultants’ fees and
Attorneys’ Fees and Costs.

 

  (f) Settlement or Compromise of Claims. Borrower will not, without the prior
written consent of those Indemnitees who are named as parties to a claim or
legal or administrative proceeding (“Claim”), settle or compromise the Claim if
the settlement (i) results in the entry of any judgment that does not include as
an unconditional term the delivery by the claimant or plaintiff to Lender of a
written release of those Indemnitees, satisfactory in form and substance to
Lender, or (ii) may materially and adversely affect Lender, as determined by
Lender in Lender’s Discretion.

 

  (g) Effect of Changes to Loan on Indemnification Obligations. Borrower’s
obligation to indemnify the Indemnitees will not be limited or impaired by any
of the following, or by any failure of Borrower or any Guarantor to receive
notice of or consideration for any of the following:

 

  (i) Any amendment or modification of any Loan Document.

 

  (ii) Any extensions of time for performance required by any Loan Document.

 

Multifamily Loan and Security Agreement Page 65



--------------------------------------------------------------------------------

  (iii) Any provision in any of the Loan Documents limiting Lender’s recourse to
property securing the Indebtedness, or limiting the personal liability of
Borrower or any other party for payment of all or any part of the Indebtedness.

 

  (iv) The accuracy or inaccuracy of any representations and warranties made by
Borrower under this Loan Agreement or any other Loan Document.

 

  (v) The release of Borrower or any other Person, by Lender or by operation of
law, from performance of any obligation under any Loan Document.

 

  (vi) The release or substitution in whole or in part of any security for the
Indebtedness.

 

  (vii) Lender’s failure to properly perfect any Lien or security interest given
as security for the Indebtedness.

 

  (h) Payments by Borrower. Borrower will, at its own cost and expense, do all
of the following:

 

  (i) Pay or satisfy any judgment or decree that may be entered against any
Indemnitee or Indemnitees in any legal or administrative proceeding incident to
any matters against which Indemnitees are entitled to be indemnified under this
Article X.

 

  (ii) Reimburse Indemnitees for any expenses paid or incurred in connection
with any matters against which Indemnitees are entitled to be indemnified under
this Article X.

 

  (iii) Reimburse Indemnitees for any and all expenses, including Attorneys’
Fees and Costs, paid or incurred in connection with the enforcement by
Indemnitees of their rights under this Article X, or in monitoring and
participating in any legal or administrative proceeding.

 

  (i)

Other Obligations. The provisions of this Article X will be in addition to any
and all other obligations and liabilities that Borrower may have under
applicable law or under other Loan Documents, and each Indemnitee will be
entitled to indemnification under this Article X without regard to whether
Lender or that Indemnitee has exercised any rights against the Mortgaged
Property or any other security, pursued any rights against any Guarantor, or
pursued any other rights available under the Loan Documents or applicable law.
If Borrower consists of more than one Person, the obligation of those Persons to
indemnify the Indemnitees under this Article X will be joint and several. The
obligation of Borrower to indemnify the Indemnitees under this Article X will
survive any repayment or discharge of the Indebtedness, any foreclosure
proceeding, any foreclosure sale, any delivery of any deed in lieu of
foreclosure, and any release

 

Multifamily Loan and Security Agreement Page 66



--------------------------------------------------------------------------------

  of record of the Lien of the Security Instrument. Notwithstanding the
foregoing, if Lender has never been a mortgagee-in-possession of, or held title
to, the Mortgaged Property, Borrower will have no obligation to indemnify the
Indemnitees under this Article X after the date of the release of record of the
Lien of the Security Instrument by payment in full at the Maturity Date or by
voluntary prepayment in full.

 

  (j) Reserved.

 

10.03 Reserved.

 

ARTICLE XI MISCELLANEOUS PROVISIONS.

 

11.01 Waiver of Statute of Limitations, Offsets and Counterclaims. Borrower
waives the right to assert any statute of limitations as a bar to the
enforcement of this Loan Agreement or the Lien of the Security Instrument or to
any action brought to enforce any Loan Document. Borrower waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or otherwise to offset any obligations
to make the payments required by the Loan Documents. No failure by Lender to
perform any of its obligations under the Loan Documents will be a valid defense
to, or result in any offset against, any payments that Borrower is obligated to
make under any of the Loan Documents.

 

11.02 Governing Law; Consent to Jurisdiction and Venue.

 

  (a) This Loan Agreement, and any Loan Document which does not itself expressly
identify the law which is to apply to it, will be governed by the laws of the
Property Jurisdiction.

 

  (b) Borrower agrees that any controversy arising under or in relation to the
Note, the Security Instrument, this Loan Agreement or any other Loan Document
may be litigated in the Property Jurisdiction. The state and federal courts and
authorities with jurisdiction in the Property Jurisdiction will have
jurisdiction over all controversies that may arise under or in relation to the
Note, any security for the Indebtedness or any other Loan Document. Borrower
irrevocably consents to service, jurisdiction and venue of such courts for any
such litigation and waives any other venue to which it might be entitled by
virtue of domicile, habitual residence or otherwise. However, nothing in this
Section 11.02 is intended to limit Lender’s right to bring any suit, action or
proceeding relating to matters under this Loan Agreement in any court of any
other jurisdiction.

 

11.03 Notice.

 

  (a)

All Notices under or concerning this Loan Agreement will be in writing. Each
Notice will be deemed given on the earliest to occur of: (i) the date when the
Notice is received by the addressee, (ii) the first Business Day after the
Notice is

 

Multifamily Loan and Security Agreement Page 67



--------------------------------------------------------------------------------

  delivered to a recognized overnight courier service, with arrangements made
for payment of charges for next Business Day delivery, or (iii) the third
Business Day after the Notice is deposited in the United States mail with
postage prepaid, certified mail, return receipt requested. Addresses for Notice
are as follows:

 

If to Lender:

NorthMarq Capital, LLC

3500 American Boulevard West, Suite 500

Bloomington, Minnesota 55431

Attention:        Servicing Department

If to Borrower:

Jamestown CRA-B1, LLC

c/o Independence Realty Advisors, LLC

The Cira Centre

2929 Arch Street, 17th Floor

Philadelphia, Pennsylvania 19104

Attention:        Farrell Ender

 

  (b) Any party to this Loan Agreement may change the address to which Notices
intended for it are to be directed by means of Notice given to the other party
in accordance with this Section 11.03. Each party agrees that it will not refuse
or reject delivery of any Notice given in accordance with this Section 11.03,
that it will acknowledge, in writing, the receipt of any Notice upon request by
the other party and that any Notice rejected or refused by it will be deemed for
purposes of this Section 11.03 to have been received by the rejecting party on
the date so refused or rejected, as conclusively established by the records of
the U.S. Postal Service or the courier service.

 

  (c) Any Notice under the Note and any other Loan Document that does not
specify how Notices are to be given will be given in accordance with this
Section 11.03.

 

  (d) Reserved.

 

11.04 Successors and Assigns Bound. This Loan Agreement will bind the respective
successors and assigns of Borrower and Lender, and the rights granted by this
Loan Agreement will inure to Lender’s successors and assigns.

 

11.05 Joint and Several (and Solidary) Liability. If more than one Person signs
this Loan Agreement as Borrower, the obligations of such Persons will be joint
and several. For a Mortgaged Property located in Louisiana, if more than one
Person signs this Loan Agreement as Borrower, the obligations of such Persons
with be joint and several and solidary, and wherever the phrase “joint and
several” appears in this Loan Agreement, the phrase is amended to read “joint,
several, and solidary.”

 

Multifamily Loan and Security Agreement Page 68



--------------------------------------------------------------------------------

11.06 Relationship of Parties; No Third Party Beneficiary.

 

  (a) The relationship between Lender and Borrower will be solely that of
creditor and debtor, respectively, and nothing contained in this Loan Agreement
will create any other relationship between Lender and Borrower. Nothing
contained in this Loan Agreement will constitute Lender as a joint venturer,
partner or agent of Borrower, or render Lender liable for any debts,
obligations, acts, omissions, representations or contracts of Borrower.

 

  (b) No creditor of any party to this Loan Agreement and no other Person will
be a third party beneficiary of this Loan Agreement or any other Loan Document.
Without limiting the generality of the preceding sentence: (i) any arrangement
(“Servicing Arrangement”) between Lender and any Loan Servicer for loss sharing
or interim advancement of funds will constitute a contractual obligation of such
Loan Servicer that is independent of the obligation of Borrower for the payment
of the Indebtedness, (ii) Borrower will not be a third party beneficiary of any
Servicing Arrangement, and (iii) no payment by the Loan Servicer under any
Servicing Arrangement will reduce the amount of the Indebtedness.

 

11.07 Severability; Amendments.

 

  (a) The invalidity or unenforceability of any provision of this Loan Agreement
will not affect the validity or enforceability of any other provision, and all
other provisions will remain in full force and effect. This Loan Agreement
contains the entire agreement among the parties as to the rights granted and the
obligations assumed in this Loan Agreement.

 

  (b) This Loan Agreement may not be amended or modified except by a writing
signed by the party against whom enforcement is sought.

 

11.08 Disclosure of Information. Borrower acknowledges that Lender may provide
to third parties with an existing or prospective interest in the servicing,
enforcement, evaluation, performance, ownership, purchase, participation or
Securitization (if applicable) of the Loan, including any of the Rating
Agencies, any entity maintaining databases on the underwriting and performance
of commercial mortgage loans, as well as governmental regulatory agencies having
regulatory authority over Lender, any and all information which Lender now has
or may hereafter acquire relating to the Loan, the Mortgaged Property, Borrower,
any SPE Equity Owner or any Guarantor, as Lender determines necessary or
desirable and that such information may be included in disclosure documents in
connection with a Securitization (if applicable) or syndication of participation
interests, including a prospectus, prospectus supplement, offering memorandum,
private placement memorandum or similar document (each, a “Disclosure Document”)
and also may be included in any filing with the Securities and Exchange
Commission pursuant to the Securities Act or the Securities Exchange Act. To the
fullest extent permitted under applicable law, Borrower irrevocably waives all
rights, if any, to prohibit such disclosure, including any right of privacy.

 

Multifamily Loan and Security Agreement Page 69



--------------------------------------------------------------------------------

11.09 Determinations by Lender. Unless otherwise provided in this Loan
Agreement, in any instance where the consent or approval of Lender may be given
or is required, or where any determination, judgment or decision is to be
rendered by Lender under this Loan Agreement, the granting, withholding or
denial of such consent or approval and the rendering of such determination,
judgment or decision will be made or exercised by Lender (or its designated
representative) at its sole and exclusive option and in its sole and absolute
discretion.

 

11.10 Sale of Note; Change in Servicer; Loan Servicing. The Note or a partial
interest in the Note (together with this Loan Agreement and the other Loan
Documents) may be sold one or more times without prior Notice to Borrower. A
sale may result in a change of the Loan Servicer. There also may be one or more
changes of the Loan Servicer unrelated to a sale of the Note. If there is a
change of the Loan Servicer, Borrower will be given Notice of the change. All
actions regarding the servicing of the Loan evidenced by the Note, including the
collection of payments, the giving and receipt of Notice, inspections of the
Mortgaged Property, inspections of books and records, and the granting of
consents and approvals, may be taken by the Loan Servicer unless Borrower
receives Notice to the contrary. If Borrower receives conflicting Notices
regarding the identity of the Loan Servicer or any other subject, any such
Notice from Lender will govern.

 

11.11 Supplemental Financing.

 

  (a) This Section will apply only if at the time of any application referred to
in Section 11.11(b), Freddie Mac has in effect a product described in its
Multifamily Seller/Servicer Guide under which it purchases supplemental
mortgages on multifamily properties that meet specified criteria (“Supplemental
Mortgage Product”). For purposes of this Section 11.11 only, the term “Freddie
Mac” will include any affiliate or subsidiary of Freddie Mac.

 

  (b) After the first anniversary of the date of the Senior Indebtedness,
Freddie Mac will consider an application from an originating lender that is
generally approved by Freddie Mac to sell mortgages to Freddie Mac under the
Supplemental Mortgage Product (“Approved Seller/Servicer”) for the purchase by
Freddie Mac of a proposed indebtedness of Borrower to the Approved
Seller/Servicer to be secured by one or more Supplemental Instruments on the
Mortgaged Property. Freddie Mac will purchase each Supplemental Loan secured by
the Mortgaged Property if each of the following conditions is satisfied:

 

  (i) At the time of the proposed Supplemental Loan, no Event of Default may
have occurred and be continuing and no event or condition may have occurred and
be continuing that, with the giving of Notice or the passage of time, or both,
would become an Event of Default.

 

  (ii) Borrower and the Mortgaged Property must be acceptable to Freddie Mac
under its Supplemental Mortgage Product.

 

Multifamily Loan and Security Agreement Page 70



--------------------------------------------------------------------------------

  (iii) New loan documents must be entered into to reflect each Supplemental
Loan, such documents to be acceptable to Freddie Mac in its discretion.

 

  (iv) No Supplemental Loan may cause the combined debt service coverage ratio
of the Mortgaged Property after the making of that Supplemental Loan to be less
than the Minimum DSCR. As used in this Section, the term “combined debt service
coverage ratio” means, with respect to the Mortgaged Property, the ratio of:

 

  (A) the annual net operating income from the operations of the Mortgaged
Property at the time of the proposed Supplemental Loan,

to

 

  (B) the aggregate of the annual principal and interest payable on all of the
following:

 

  (I) the Indebtedness under this Loan Agreement (using a 30 year amortization
schedule),

 

  (II) any “Indebtedness” as defined in any security instruments recorded
against the Mortgaged Property (using a 30 year amortization schedule for any
Supplemental Loans), and

 

  (III) the proposed “Indebtedness” for any Supplemental Loan (using a 30 year
amortization schedule).

As used in this Section, “annual principal and interest” with respect to a
floating rate loan will be calculated by Freddie Mac using an interest rate
equal to one of the following:

 

  (X) If the loan has an internal interest rate cap, the Capped Interest Rate.

 

  (Y) If the loan has an external interest rate cap, the external interest rate
cap.

 

  (Z) If the loan has no interest rate cap, the greater of (I) 7%, or (II) the
then-current LIBOR Index Rate plus the Margin plus 300 basis points.

The annual net operating income of the Mortgaged Property will be as determined
by Freddie Mac in its discretion considering factors such as income in place at
the time of the proposed Supplemental Loan and income during the preceding 12
months, and actual, historical and

 

Multifamily Loan and Security Agreement Page 71



--------------------------------------------------------------------------------

anticipated operating expenses. Freddie Mac will determine the combined debt
service coverage ratio of the Mortgaged Property based on its underwriting.
Borrower will provide Freddie Mac such financial statements and other
information Freddie Mac may require to make these determinations.

 

  (v) No Supplemental Loan may cause the combined loan to value ratio of the
Mortgaged Property after the making of that Supplemental Loan to exceed the
Maximum Combined LTV, as determined by Freddie Mac. As used in this Section,
“combined loan to value ratio” means, with respect to the Mortgaged Property,
the ratio, expressed as a percentage, of:

 

  (A) the aggregate outstanding principal balances of all of the following:

 

  (I) the Indebtedness under this Loan Agreement,

 

  (II) any “Indebtedness” as defined in any security instruments recorded
against the Mortgaged Property, and

 

  (III) the proposed “Indebtedness” for any Supplemental Loan,

to

 

  (B) the value of the Mortgaged Property.

Freddie Mac will determine the combined loan to value ratio of the Mortgaged
Property based on its underwriting. Borrower will provide Freddie Mac such
financial statements and other information Freddie Mac may require to make these
determinations. In addition, Freddie Mac, at Borrower’s expense, may obtain MAI
appraisals of the Mortgaged Property in order to assist Freddie Mac in making
the determinations under this Section. If Freddie Mac requires an appraisal,
then the value of the Mortgaged Property that will be used to determine whether
the Maximum Combined LTV has been met will be the lesser of the appraised value
set forth in such appraisal or the value of the Mortgaged Property as determined
by Freddie Mac.

 

  (vi) Borrower’s organizational documents are amended to permit Borrower to
incur additional debt in the form of Supplemental Loans (Lender will consent to
such amendment(s)).

 

  (vii) One or more Persons acceptable to Freddie Mac executes and delivers to
the Approved Seller/Servicer a Guaranty in a form acceptable to Freddie Mac with
respect to the exceptions to non-recourse liability described in Freddie Mac’s
form promissory note, unless Freddie Mac has elected to waive its requirement
for a Guaranty.

 

Multifamily Loan and Security Agreement Page 72



--------------------------------------------------------------------------------

  (viii) The loan term of each Supplemental Loan will be coterminous with the
Senior Indebtedness or longer than the Senior Indebtedness, in Freddie Mac’s
discretion.

 

  (ix) The Prepayment Premium Period of each Supplemental Loan will be
coterminous with the Prepayment Premium Period or the combined Lockout Period
and Defeasance Period, as applicable, of the Senior Indebtedness.

 

  (x) The interest rate of each Supplemental Loan will be determined by Freddie
Mac in its discretion.

 

  (xi) Lender enters into an intercreditor agreement (“Intercreditor Agreement”)
acceptable to Freddie Mac and to Lender for each Supplemental Loan.

 

  (xii) Borrower’s payment of fees and other expenses charged by Lender, Freddie
Mac, the Approved Seller/Servicer, and the Rating Agencies (including reasonable
Attorneys’ Fees and Costs) in connection with reviewing and originating each
Supplemental Loan.

 

  (xiii) Commencing on the date that a Supplemental Loan is originated and
continuing for so long as any Supplemental Loan is outstanding, Senior Lender
may begin collection of Imposition Deposits for any of the following Impositions
marked ‘Deferred’ in Section 4.02(a):

 

  (A) Hazard Insurance premiums or premiums for other Insurance required by
Lender under Section 6.10.

 

  (B) Taxes and payments in lieu of taxes

 

  (C) Ground Rents

Such deposits will be credited to the payment of any such required Imposition
deposits under any Supplemental Loan.

 

  (xiv) If any covenants, conditions and restrictions affecting the Mortgaged
Property provide for a lien for any assessments or other unpaid amounts,
Borrower will provide satisfactory evidence that such lien will be subordinate
to the lien of the Supplemental Instrument.

 

  (xv) All other requirements of the Supplemental Mortgage Product must be met,
unless Freddie Mac has elected to waive one or more of its requirements.

 

Multifamily Loan and Security Agreement Page 73



--------------------------------------------------------------------------------

  (xvi) Reserved.

 

  (xvii) Reserved.

 

  (c) No later than 5 Business Days after Lender’s receipt of a written request
from Borrower, Lender will provide the following information to an Approved
Seller/Servicer:

 

  (i) The then-current outstanding principal balance of the Senior Indebtedness.

 

  (ii) Payment history of the Senior Indebtedness.

 

  (iii) Whether any Reserve Funds are being collected on the Senior Indebtedness
and the amount of each such Reserve Fund deposit as of the date of the request.

 

  (iv) Whether any Repairs, Capital Replacements or improvements or rental
achievement or burn-off guaranty requirements are existing or outstanding under
the terms of the Senior Indebtedness.

 

  (v) A copy of the most recent inspection report for the Mortgaged Property.

 

  (vi) Whether any modifications or amendments have been made to the Loan
Documents for the Senior Indebtedness since origination of the Senior
Indebtedness and, if applicable, a copy of such modifications and amendments.

 

  (vii) Whether to Lender’s knowledge any Event of Default exists under the
Senior Indebtedness.

Lender will only be obligated to provide this information in connection with
Borrower’s request for a Supplemental Loan from an Approved Seller/Servicer.
Notwithstanding anything in this Section to the contrary, if Freddie Mac is the
owner of the Note, this Section 11.11(c) is not applicable.

 

  (d) Lender will have no obligation to consent to any mortgage or Lien on the
Mortgaged Property that secures any indebtedness other than the Indebtedness,
except as set forth in this Loan Agreement.

 

  (e) If a Supplemental Loan is made to Borrower, Borrower agrees that the terms
of the Intercreditor Agreement will govern with respect to any distributions of
excess proceeds by Lender to the Supplemental Lender, and Borrower agrees that
Lender may distribute any excess proceeds received by Lender pursuant to the
Loan Documents to Supplemental Lender pursuant to the Intercreditor Agreement.

 

Multifamily Loan and Security Agreement Page 74



--------------------------------------------------------------------------------

11.12 Defeasance. (Section Applies if Loan is Assigned to REMIC Trust Prior to
the Cut-off Date and if the Note provides for Defeasance). This Section 11.12
will apply only if the Note is assigned to a REMIC trust prior to the Cut-off
Date, and if the Note provides for Defeasance. If both of these conditions are
met, then, subject to Section 11.12(a) and (c), Borrower will have the right to
defease the Loan in whole (“Defeasance”) and obtain the release of the Mortgaged
Property from the Lien of the Security Instrument upon the satisfaction of each
of the following conditions:

 

  (a) Borrower will not have the right to obtain Defeasance at any of the
following times:

 

  (i) If the Loan is not assigned to a REMIC trust.

 

  (ii) During the Lockout Period.

 

  (iii) After the expiration of the Defeasance Period.

 

  (iv) After Lender has accelerated the maturity of the unpaid principal balance
of, accrued interest on, and other amounts payable under, the Note pursuant to
Section 11 of the Note.

 

  (b) Borrower will give Lender Notice (“Defeasance Notice”) specifying a
Business Day (“Defeasance Closing Date”) on which Borrower desires to close the
Defeasance. The Defeasance Closing Date specified by Borrower may not be more
than 60 calendar days, nor less than 30 calendar days, after the date on which
Lender receives the Defeasance Notice. Lender will acknowledge receipt of the
Defeasance Notice and will notify Borrower of the identity of the accommodation
borrower (“Successor Borrower”).

 

  (c) The Defeasance Notice must be accompanied by a $10,000 non-refundable fee
(“Defeasance Fee”). If Lender does not receive the Defeasance Fee, then
Borrower’s right to obtain Defeasance pursuant to that Defeasance Notice will
terminate.

 

(d) (i) If Borrower timely pays the Defeasance Fee, but Borrower fails to
perform its other obligations under this Section, Lender will have the right to
retain the Defeasance Fee as liquidated damages for Borrower’s default and,
except as provided in Section 11.12(d)(ii), Borrower will be released from all
further obligations under this Section 11.12. Borrower acknowledges that Lender
will incur financing costs in arranging and preparing for the release of the
Mortgaged Property from the Lien of the Security Instrument in reliance on the
executed Defeasance Notice. Borrower agrees that the Defeasance Fee represents a
fair and reasonable estimate, taking into account all circumstances existing on
the date of this Loan Agreement, of the damages Lender will incur by reason of
Borrower’s default.

 

Multifamily Loan and Security Agreement Page 75



--------------------------------------------------------------------------------

  (ii) If the Defeasance is not consummated on the Defeasance Closing Date for
any reason, Borrower agrees to reimburse Lender for all third party costs and
expenses (other than financing costs covered by Section 11.12(d)(i)) incurred by
Lender in reliance on the executed Defeasance Notice, within 5 Business Days
after Borrower receives a written demand for payment, accompanied by a
statement, in reasonable detail, of Lender’s third party costs and expenses.

 

  (iii) All payments required to be made by Borrower to Lender pursuant to this
Section 11.12 will be made by wire transfer of immediately available funds to
the account(s) designated by Lender in its acknowledgement of the Defeasance
Notice.

 

  (e) No Event of Default has occurred and is continuing.

 

  (f) Borrower will deliver each of the following documents to Lender, in form
and substance satisfactory to Lender, on or prior to the Defeasance Closing
Date, unless Lender has issued a written waiver of its right to receive any such
document:

 

  (i) One or more opinions of counsel for Borrower confirming each of the
following:

 

  (A) Lender has a valid and perfected first Lien and first priority security
interest in the Defeasance Collateral and the proceeds of the Defeasance
Collateral.

 

  (B) The Pledge Agreement is duly authorized, executed, delivered and
enforceable against Borrower in accordance with its terms.

 

  (C) If, as of the Defeasance Closing Date, the Note is held by a REMIC trust,
then each of the following is correct:

 

  (1) The Defeasance has been effected in accordance with the requirements of
Treasury Regulation Section 1.860G-2(a)(8) (as such regulation may be modified,
amended or replaced from time to time).

 

  (2) The qualification and status of the REMIC trust as a REMIC will not be
adversely affected or impaired as a result of the Defeasance.

 

  (3) The REMIC trust will not incur a tax under Section 860G(d) of the Tax Code
as a result of the Defeasance.

 

  (D) The Defeasance will not result in a “sale or exchange” of the Note within
the meaning of Section 1001(c) of the Tax Code and the temporary and final
regulations promulgated thereunder.

 

Multifamily Loan and Security Agreement Page 76



--------------------------------------------------------------------------------

  (ii) A written certificate from an independent certified public accounting
firm (reasonably acceptable to Lender), confirming that the Defeasance
Collateral will generate cash sufficient to make all Scheduled Debt Payments as
they fall due under the Note, including full payment due on the Note on the
Maturity Date.

 

  (iii) Lender’s form of a pledge and security agreement (“Pledge Agreement”)
and financing statements which pledge and create a first priority security
interest in the Defeasance Collateral in favor of Lender.

 

  (iv) Lender’s form of a transfer and assumption agreement (“Transfer and
Assumption Agreement”), pursuant to which Borrower and any Guarantor (in each
case, subject to satisfaction of all requirements under this Loan Agreement)
will be relieved from liability in connection with the Loan to the extent
described in Sections 7.05(b)(i) and 7.05(c)(i), respectively, and Successor
Borrower will assume all remaining obligations.

 

  (v) Forms of all documents necessary to release the Mortgaged Property from
the Liens created by the Security Instrument and related UCC financing
statements (collectively, “Release Instruments”), each in appropriate form
required by the Property Jurisdiction.

 

  (vi) Any other opinions, certificates, documents or instruments that Lender
may reasonably request.

 

  (g) Borrower will deliver to Lender, on or prior to the Defeasance Closing
Date, each of the following:

 

  (i) The Defeasance Collateral, which meets all of the following requirements:

 

  (A) It is owned by Borrower, free and clear of all Liens and claims of
third-parties.

 

  (B) It is in an amount sufficient to provide for (1) redemption payments to
occur prior, but as close as possible, to all successive Installment Due Dates
occurring under the Note after the Defeasance Closing Date, and (2) delivery of
redemption proceeds at least equal to the amount of principal and interest due
on the Note on each Installment Due Date including full payment due on the Note
on the Maturity Date (“Scheduled Debt Payments”).

 

Multifamily Loan and Security Agreement Page 77



--------------------------------------------------------------------------------

  (C) All redemption payments received from the Defeasance Collateral will be
paid directly to Lender to be applied on account of the Scheduled Debt Payments
occurring after the Defeasance Closing Date.

 

  (D) The pledge of the Defeasance Collateral will be effected through the
book-entry facilities of a qualified securities intermediary designated by
Lender in conformity with all applicable laws.

 

  (ii) All accrued and unpaid interest and all other sums due under the Note,
this Loan Agreement and under the other Loan Documents, including all amounts
due under Section 11.12(i), up to the Defeasance Closing Date.

 

  (h) Reserved.

 

  (i) Borrower will pay all reasonable costs and expenses incurred by Lender in
connection with the Defeasance in full on or prior to the Defeasance Closing
Date, which payment is required prior to Lender’s issuance of the Release
Instruments and whether or not Defeasance is completed. Such expenses include
all fees, costs and expenses incurred by Lender and its agents in connection
with the Defeasance (including Attorneys’ Fees and Costs for the review and
preparation of the Pledge Agreement and of the other materials described in this
Loan Agreement and any related documentation, and any servicing fees, Rating
Agencies’ fees or other costs related to the Defeasance).

Lender reserves the right to require that Borrower post a deposit to cover costs
which Lender reasonably anticipates that Lender will incur in connection with
the Defeasance.

 

  (j) No Transfer Fee will be payable to Lender upon a Defeasance made in
accordance with this Section 11.12.

 

  (k) Reserved.

 

11.13 Lender’s Rights to Sell or Securitize. Borrower acknowledges that Lender,
and each successor to Lender’s interest, may (without prior Notice to Borrower
or Borrower’s prior consent), sell or grant participations in the Loan (or any
part of the Loan), sell or subcontract the servicing rights related to the Loan,
securitize the Loan or place the Loan in a trust. Borrower, at its expense,
agrees to cooperate with all reasonable requests of Lender in connection with
any of the foregoing including taking the following actions:

 

  (a) Executing any financing statements or other documents deemed necessary by
Lender or its transferee to create, perfect or preserve the rights and interest
to be acquired by such transferee.

 

Multifamily Loan and Security Agreement Page 78



--------------------------------------------------------------------------------

  (b) Delivering revised organizational documents, counsel opinions, and
executed amendments to the Loan Documents satisfactory to the Rating Agencies.

 

  (c) Providing updated financial information with appropriate verification
through auditors’ letters, if required by Lender.

 

  (d) Providing updated information on all litigation proceedings affecting
Borrower or any Borrower Principal as required in Section 6.16.

 

  (e) Reviewing information contained in any Disclosure Document and providing a
mortgagor estoppel certificate, written confirmation of Borrower’s
indemnification obligations under this Loan Agreement, and such other
information about Borrower, any SPE Equity Owner, any Guarantor, any Property
Manager or the Mortgaged Property as Lender may require for Lender’s offering
materials.

 

11.14 Cooperation with Rating Agencies and Investors. Borrower covenants and
agrees that if Lender decides to include the Loan as an asset of a Secondary
Market Transaction, Borrower will do all of the following:

 

  (a) At Lender’s request, meet with representatives of the Rating Agencies
and/or investors to discuss the business and operations of the Mortgaged
Property.

 

  (b) Permit Lender or its representatives to provide related information to the
Rating Agencies and/or investors.

 

  (c) Cooperate with the reasonable requests of the Rating Agencies and/or
investors in connection with all of the foregoing.

 

11.15 Letter of Credit Requirements.

 

  (a) Any Letter of Credit required under this Loan Agreement must satisfy the
following conditions:

 

  (i) It must be a clean, irrevocable, unconditional standby letter of credit.

 

  (ii) It must name Lender as the sole beneficiary and permit Lender to assign
the Letter of Credit without further consent from Issuer.

 

  (iii) It must have an initial term of not less than 12 months.

 

  (iv) It must be in the form required by Lender.

 

  (v) It must provide that it may be drawn on by Lender or Loan Servicer, in
whole or in part, by presentation to Issuer of a sight draft without any other
restrictions on the right to draw.

 

Multifamily Loan and Security Agreement Page 79



--------------------------------------------------------------------------------

  (vi) It must be issued by an Issuer meeting Lender’s requirements, which
Issuer (i) must be an Eligible Institution, and (ii) may not, unless Lender
agrees in writing, be an affiliate of Borrower or Lender.

 

  (vii) It must be obtained on behalf of Borrower by a Person other than
Borrower’s general partners or managing members if Borrower is a general or
limited partnership or limited liability company. Neither Borrower nor the
general partners or managing members, if applicable, may have any liability or
other obligations under any reimbursement agreement with respect to the Letter
of Credit.

 

  (viii) It may not be secured by a lien on all or any part of the Mortgaged
Property or related Personalty.

 

  (ix) When delivered to Lender, it must be accompanied by an opinion acceptable
to Lender in Lender’s Discretion issued by counsel to the Issuer of the Letter
of Credit that includes opinions as to Issuer’s power and authority to issue the
Letter of Credit and the enforceability of the Letter of Credit against Issuer.

 

  (b) If at any time the Issuer of a Letter of Credit held by Lender ceases to
be an Eligible Institution, Lender will have the right to immediately draw down
the Letter of Credit in full and hold the Proceeds in an escrow account in
accordance with the terms of this Loan Agreement.

 

  (c) Each Letter of Credit held by Lender pursuant to this Loan Agreement
provides additional collateral for the Indebtedness in addition to the lien of
the Security Instrument.

 

11.16 Reserved.

 

11.17 Splitting the Note.

 

  (a) Lender has the right from time to time to sever the Note into two or more
separate promissory notes in such denominations as Lender determines in its sole
discretion, which promissory notes may be included in separate sales or
Securitizations undertaken by Lender. In conjunction with any such action,
Lender may redefine the interest rate and amortization schedule; provided
however, each of the following will be true:

 

  (i) If Lender redefines the interest rate, the weighted average of the
interest rates contained in the severed promissory notes taken in the aggregate
will equal the Fixed Interest Rate (as defined in the Note).

 

  (ii)

If Lender redefines the amortization schedule, the amortization of the severed
promissory notes taken in the aggregate will require no more

 

Multifamily Loan and Security Agreement Page 80



--------------------------------------------------------------------------------

  amortization to be paid under the Loan than as required under the Note at the
time such action was taken by Lender and such redefined amortization will not
result in a change in the amount of the monthly payment due under the Note.

 

  (b) Borrower will only be required to make one payment under such separate
promissory notes. Subject to the foregoing, each severed promissory note, and
the Loan evidenced by each severed promissory note, will be upon all of the
terms and provisions contained in this Loan Agreement and the Loan Documents
which continue in full force and effect, except that Lender may allocate
specific collateral given for the Loan as security for performance of specific
promissory notes, in each case with or without cross default provisions.

 

  (c) Borrower agrees to cooperate with all reasonable requests of Lender to
accomplish the foregoing, including execution and prompt delivery to Lender of a
severance agreement and such other documents as Lender requires in Lender’s
Discretion, and Lender will reimburse Borrower for all costs reasonably incurred
by Borrower in connection with actions taken by Borrower pursuant to Lender’s
request under the terms of this Section 11.17.

 

  (d) Borrower hereby appoints Lender its attorney-in-fact with full power of
substitution (which appointment will be deemed to be coupled with an interest
and irrevocable until the Loan is paid in full and the Security Instrument is
discharged of record, with Borrower hereby ratifying all that its said attorney
may do by virtue of such power) to make and execute all documents necessary or
desirable to effect the severance set forth in Section 11.17(a); provided,
however, Lender will not make or execute any such documents under such power
until 10 Business Days after Lender has given Borrower Notice of Lender’s intent
to exercise its rights under such power.

 

  (e) Borrower’s failure to deliver any of the documents requested by Lender
under this Section for a period of 10 Business Days after Notice of such request
by Lender will, at Lender’s option, constitute an Event of Default under this
Loan Agreement.

 

11.18 Reserved.

 

11.19 State Specific Provisions. Reserved.

 

11.20 Time is of the Essence. Time is of the essence with respect to each
covenant of this Loan Agreement.

 

Multifamily Loan and Security Agreement Page 81



--------------------------------------------------------------------------------

ARTICLE XII DEFINITIONS.

The following terms, when used in this Loan Agreement (including when used in
the recitals), will have the following meanings:

“Affiliate” of any Person means:

 

(i) Any other individual or entity that is, directly or indirectly, one of the
following:

 

  (A) In Control of the applicable Person.

 

  (B) Under the Control of the applicable Person.

 

  (C) Under common Control with the applicable Person.

 

(ii) Any individual that is a director or officer of the applicable Person.

 

(iii) Any individual that is a director or officer of any entity described in
clause (i) of this definition.

“Approved Seller/Servicer” is defined in Section 11.11(b).

“Assignment of Management Agreement” means the Assignment of Management
Agreement and Subordination of Management Fees, dated the same date as this Loan
Agreement, among Borrower, Lender and Property Manager, including all schedules,
riders, allonges and addenda, as such Assignment of Management Agreement may be
amended from time to time, and any future Assignment of Management Agreement and
Subordination of Management Fees executed in accordance with Section 6.09(d).

“Attorneys’ Fees and Costs” means: (i) fees and out of pocket costs of Lender’s
and Loan Servicer’s attorneys, as applicable, including costs of Lender’s and
Loan Servicer’s in-house counsel, support staff costs, costs of preparing for
litigation, computerized research, telephone and facsimile transmission
expenses, mileage, deposition costs, postage, duplicating, process service,
videotaping and similar costs and expenses; (ii) costs and fees of expert
witnesses, including appraisers; (iii) investigatory fees; and (iv) costs for
any opinion required by Lender pursuant to the terms of the Loan Documents.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. Section 101
et seq., as amended from time to time.

“Borrower” means all Persons identified as “Borrower” in the first paragraph of
this Loan Agreement, together with their successors and assigns.

“Borrower Information” is defined in Section 10.02(d).

“Borrower Principal” means any of the following:

 

  (i) Any general partner of Borrower (if Borrower is a partnership).

 

  (ii) Any manager or managing member of Borrower (if Borrower is a limited
liability company).

 

Multifamily Loan and Security Agreement Page 82



--------------------------------------------------------------------------------

  (iii) Any Person (limited partner, member or shareholder) with a collective
direct or indirect equity interest in Borrower equal to or greater than 25%.

 

  (iv) Any Guarantor of all or any portion of the Loan or of any obligations of
Borrower under the Loan Documents.

“Borrower Proof of Loss Threshold” means $114,000.00.

“Borrower Proof of Loss Maximum” means $456,000.00.

“Business Day” means any day other than a Saturday, a Sunday, or any other day
on which Lender or the national banking associations are not open for business.

“Cap Agreement” means any interest rate cap agreement, interest rate swap
agreement or other interest rate-hedging contract or agreement obtained by
Borrower from a Cap Provider as a requirement of any Loan Document or as a
condition of Lender’s making the Loan.

“Cap Collateral” means all of the following:

 

  (i) The Cap Agreement.

 

  (ii) The Cap Payments.

 

  (iii) All rights of Borrower under any Cap Agreement and all rights of
Borrower to all Cap Payments, including contract rights and general intangibles,
whether existing now or arising after the date of this Loan Agreement.

 

  (iv) All rights, liens and security interests or guaranties granted by a Cap
Provider or any other Person to secure or guaranty payment of any Cap Payments
whether existing now or granted after the date of this Loan Agreement.

 

  (v) All documents, writings, books, files, records and other documents arising
from or relating to any of the foregoing, whether existing now or created after
the date of this Loan Agreement.

 

  (vi) All cash and non-cash proceeds and products of (ii) through (v) of this
definition.

“Cap Payment(s)” means any and all monies payable pursuant to any Cap Agreement
by a Cap Provider.

“Cap Provider” means the interest rate cap provider or other counterparty to a
Cap Agreement or any guarantor of the obligations of any such cap provider or
counterparty.

“Capital Replacement” means the replacement of those items listed on Exhibit F.

 

Multifamily Loan and Security Agreement Page 83



--------------------------------------------------------------------------------

“Capped Interest Rate” is defined in the Note, if applicable.

“Claim” is defined in Section 10.02(f).

“Clean Site Assessment” is defined in Section 7.05(b)(i).

“Closing Date” means the date on which Lender disburses the proceeds of the Loan
to or for the account of Borrower.

“Commitment Letter” means the fully executed commitment letter or early rate
lock application between Lender and Borrower issued in connection with the Loan,
as such document may have been modified, amended or extended.

“Completion Date” means, with respect to any Repair, the date specified for that
Repair in the Repair Schedule of Work, as such date may be extended.

“Condemnation” is defined in Section 6.11(a).

“Control” means to possess, directly or indirectly, the power to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, including the power to
elect a majority of the directors or trustees of a corporation or trust, as the
case may be.

“Cut-off Date” is defined in the Note, if applicable.

“Default Rate” is defined in the Note.

“Defeasance” is defined in Section 11.12.

“Defeasance Closing Date” is defined in Section 11.12(b).

“Defeasance Collateral” means: (i) a Freddie Mac Debt Security, (ii) a Fannie
Mae Debt Security, (iii) U.S. Treasury Obligations, or (iv) FHLB Obligations.

“Defeasance Fee” is defined in Section 11.12(c).

“Defeasance Notice” is defined in Section 11.12(b).

“Defeasance Period” is defined in the Note, if applicable.

“Designated Entity for Transfers” means each entity so identified in Exhibit I,
and that entity’s successors and permitted assigns.

“Disclosure Document” is defined in Section 11.08.

“Eligible Account” means an identifiable account which is separate from all
other funds held by the holding institution that is either (i) an account or
accounts maintained with the corporate trust

 

Multifamily Loan and Security Agreement Page 84



--------------------------------------------------------------------------------

department of a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution, or (ii) a
segregated trust account or accounts maintained with the corporate trust
department of a federal or state chartered depository institution or trust
company acting in its fiduciary capacity which, in the case of a state chartered
depository institution or trust company is subject to regulations substantially
similar to 12 C.F.R. §9.10(b), having in either case a combined capital and
surplus of at least $50,000,000 and subject to supervision or examination by
federal and state authority. An Eligible Account will not be evidenced by a
certificate of deposit, passbook or other instrument.

“Eligible Institution” means a federal or state chartered depository institution
or trust company insured by the Federal Deposit Insurance Corporation, the short
term unsecured debt obligations or commercial paper of which are rated at least
A-1 by Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., P-1 by Moody’s Investors Service, Inc. and F-3 by Fitch, Inc.
in the case of accounts in which funds are held for 30 days or less or, in the
case of letters of credit or accounts in which funds are held for more than 30
days, the long term unsecured debt obligations of which are rated at least “A”
by Fitch, Inc. and Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and “A2” by Moody’s Investors Service, Inc. If at
any time an Eligible Institution does not meet the required rating, the Loan
Servicer must move the Eligible Account within 30 days of such event to an
appropriately rated Eligible Institution.

“Environmental Inspections” is defined in Section 6.12(e).

“Environmental Permit” means any permit, license, or other authorization issued
under any Hazardous Materials Law with respect to any activities or businesses
conducted on or in relation to the Mortgaged Property.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Event of Default” means the occurrence of any event listed in Section 9.01.

“Extension Period” is defined in the Note, if applicable.

“Fannie Mae Debt Security” means any non-callable bond, debenture, note, or
other similar debt obligation issued by the Federal National Mortgage
Association.

“FHLB Obligations” mean direct, non-callable and non-redeemable securities
issued, or fully insured as to payment, by the Federal Home Loan Bank.

“Fixtures” means all property owned by Borrower which is attached to the Land or
the Improvements so as to constitute a fixture under applicable law, including:
machinery, equipment, engines, boilers, incinerators and installed building
materials; systems and equipment for the purpose of supplying or distributing
heating, cooling, electricity, gas, water, air or light; antennas, cable, wiring
and conduits used in connection with radio, television, security, fire
prevention or fire detection or otherwise used to carry electronic signals;
telephone systems and equipment; elevators and related machinery and equipment;
fire detection, prevention and

 

Multifamily Loan and Security Agreement Page 85



--------------------------------------------------------------------------------

extinguishing systems and apparatus; security and access control systems and
apparatus; plumbing systems; water heaters, ranges, stoves, microwave ovens,
refrigerators, dishwashers, garbage disposers, washers, dryers and other
appliances; light fixtures, awnings, storm windows and storm doors; pictures,
screens, blinds, shades, curtains and curtain rods; mirrors; cabinets, paneling,
rugs and floor and wall coverings; fences, trees and plants; swimming pools; and
exercise equipment.

“Freddie Mac” means the Federal Home Loan Mortgage Corporation.

“Freddie Mac Debt Security” means any non-callable bond, debenture, note, or
other similar debt obligation issued by Freddie Mac.

“Freddie Mac Web Site” means the web site of Freddie Mac, located at
www.freddiemac.com.

“GAAP” means generally accepted accounting principles.

“Governmental Authority” means any board, commission, department, agency or body
of any municipal, county, state or federal governmental unit, or any subdivision
of any of them, that has or acquires jurisdiction over the Mortgaged Property,
or the use, operation or improvement of the Mortgaged Property, or over
Borrower.

“Guarantor” means the Person(s) required by Lender to guaranty all or a portion
of Borrower’s obligations under the Loan Documents, as set forth in the
Guaranty. The required Guarantors as of the date of this Loan Agreement are set
forth in Exhibit I.

“Guaranty” means the Guaranty executed by Guarantor and/or any replacement or
supplemental guaranty executed pursuant to the terms of this Loan Agreement.

“Hazard Insurance” is defined in Section 6.10(a).

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls (PCBs) and compounds
containing them; lead and lead-based paint; asbestos or asbestos containing
materials in any form that is or could become friable; underground or
above-ground storage tanks, whether empty or containing any substance; any
substance the presence of which on the Mortgaged Property is prohibited by any
Governmental Authority; any substance that requires special handling and any
other material or substance now or in the future that (i) is defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” or “pollutant” by or within the
meaning of any Hazardous Materials Law, or (ii) is regulated in any way by or
within the meaning of any Hazardous Materials Law.

“Hazardous Materials Law” and “Hazardous Materials Laws” means any and all
federal, state and local laws, ordinances, regulations and standards, rules,
policies and other governmental requirements, administrative rulings and court
judgments and decrees in effect now or in the future, including all amendments,
that relate to Hazardous Materials or the

 

Multifamily Loan and Security Agreement Page 86



--------------------------------------------------------------------------------

protection of human health or the environment and apply to Borrower or to the
Mortgaged Property. Hazardous Materials Laws include the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. Section 9601,
et seq., the Resource Conservation and Recovery Act of 1976, 42 U.S.C.
Section 6901, et seq., the Toxic Substance Control Act, 15 U.S.C. Section 2601,
et seq., the Clean Water Act, 33 U.S.C. Section 1251, et seq., and the Hazardous
Materials Transportation Act, 49 U.S.C. Section 5101 et seq., and their state
analogs.

“HVAC System” is defined in Section 6.10(a)(v).

“Immediate Family Members” means a Person’s spouse, parent, child (including
stepchild), grandchild (including step-grandchild) or sibling.

“Imposition Reserve Deposits” is defined in Section 4.02(a).

“Impositions” is defined in Section 4.02(a).

“Improvements” means the buildings, structures and improvements now constructed
or at any time in the future constructed or placed upon the Land, including any
future alterations, replacements and additions.

“Indebtedness” means the principal of, interest at the fixed or variable rate
set forth in the Note on, and all other amounts due at any time under, the Note,
this Loan Agreement or any other Loan Document, including prepayment premiums,
late charges, default interest, and advances as provided in Section 9.02 to
protect the security of the Security Instrument.

“Indemnified Party/ies” is defined in Section 10.02(d).

“Indemnitees” is defined in Section 10.02(a).

“Installment Due Date” is defined in the Note.

“Insurance” means Hazard Insurance, liability insurance and all other insurance
that Lender requires Borrower to maintain pursuant to this Loan Agreement.

“Intercreditor Agreement” is defined in Section 11.11(b).

“Issuer” means the issuer of any Letter of Credit.

“Issuer Group” is defined in Section 10.02(d).

“Issuer Person” is defined in Section 10.02(d).

“Land” means the land described in Exhibit A.

“Leases” means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the

 

Multifamily Loan and Security Agreement Page 87



--------------------------------------------------------------------------------

Mortgaged Property, or any portion of the Mortgaged Property (including
proprietary leases or occupancy agreements if Borrower is a cooperative housing
corporation), and all modifications, extensions or renewals.

“Lender” means the entity identified as “Lender” in the first paragraph of this
Loan Agreement, or any subsequent holder of the Note.

“Lender’s Discretion” means Lender’s reasonable discretion unless otherwise set
forth in this Loan Agreement.

“Letter of Credit” means any letter of credit required under the terms of this
Loan Agreement or any other Loan Document.

“LIBOR Index Rate” is defined in the Note, if applicable.

“Lien” means any mortgage, deed of trust, deed to secure debt, security interest
or other lien or encumbrance on the Mortgaged Property.

“Loan” is defined on Page 1 of this Loan Agreement.

“Loan Agreement” means this Multifamily Loan and Security Agreement.

“Loan Application” is defined in Section 5.16(a).

“Loan Documents” means the Note, the Security Instrument, this Loan Agreement,
all guaranties, all indemnity agreements, all collateral agreements, UCC
filings, O&M Programs, the MMP and any other documents now or in the future
executed by Borrower, any Guarantor or any other Person in connection with the
Loan evidenced by the Note, as such documents may be amended from time to time.

“Loan Servicer” means the entity that from time to time is designated by Lender
to collect payments and deposits and receive Notices under the Note, the
Security Instrument, this Loan Agreement and any other Loan Document, and
otherwise to service the Loan evidenced by the Note for the benefit of Lender.

“Lockout Period,” if applicable, is defined in the Note.

“Manager” or “Managers” means a Person who is named or designated as a manager
or managing member or otherwise acts in the capacity of a manager or managing
member of a limited liability company in a limited liability company agreement
or similar instrument under which the limited liability company is formed or
operated.

“Margin” is defined in the Note, if applicable.

“Material Adverse Effect” means a significant detrimental effect on: (i) the
Mortgaged Property, (ii) the business, prospects, profits, operations or
condition (financial or otherwise) of Borrower, (iii) the enforceability,
validity, perfection or priority of the Lien of any Loan Document, or (iv) the
ability of Borrower to perform any obligations under any Loan Document.

 

Multifamily Loan and Security Agreement Page 88



--------------------------------------------------------------------------------

“Maturity Date” means the Scheduled Maturity Date, as defined in the Note.

“Maximum Combined LTV” means 65%.

“Minimum DSCR” means, with respect to a Supplemental Loan, (i) if the Senior
Indebtedness bears interest at a fixed rate, 1.25:1, or (ii) if the Senior
Indebtedness bears interest at a floating rate, 1.15:1.

“MMP” means a moisture management plan to control water intrusion and prevent
the development of Mold or moisture at the Mortgaged Property throughout the
term of this Loan Agreement.

“Modified Non-Residential Lease” means an extension or modification of any
Non-Residential Lease, which Non-Residential Lease was in existence as of the
date of this Loan Agreement.

“Mold” means mold, fungus, microbial contamination or pathogenic organisms.

“Mortgaged Property” means all of Borrower’s present and future right, title and
interest in and to all of the following:

 

  (i) The Land, or, if Borrower’s interest in the Land is pursuant to a Ground
Lease, the Ground Lease and the Leasehold Estate.

 

  (ii) The Improvements.

 

  (iii) The Fixtures.

 

  (iv) The Personalty.

 

  (v) All current and future rights, including air rights, development rights,
zoning rights and other similar rights or interests, easements, tenements,
rights of way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses and appurtenances related to or benefiting the Land or the
Improvements, or both, and all rights-of-way, streets, alleys and roads which
may have been or may in the future be vacated.

 

  (vi) All proceeds paid or to be paid by any insurer of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property, whether or not Borrower obtained the Insurance pursuant to Lender’s
requirement.

 

  (vii)

All awards, payments and other compensation made or to be made by any municipal,
state or federal authority with respect to the Land or the Leasehold Estate, as
applicable, the Improvements, the Fixtures, the Personalty or any other

 

Multifamily Loan and Security Agreement Page 89



--------------------------------------------------------------------------------

  part of the Mortgaged Property, including any awards or settlements resulting
from Condemnation proceedings or the total or partial taking of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property under the power of eminent domain or otherwise and including any
conveyance in lieu thereof.

 

  (viii) All contracts, options and other agreements for the sale of the Land,
or the Leasehold Estate, as applicable, the Improvements, the Fixtures, the
Personalty or any other part of the Mortgaged Property entered into by Borrower
now or in the future, including cash or securities deposited to secure
performance by parties of their obligations.

 

  (ix) All proceeds from the conversion, voluntary or involuntary, of any of the
items described in items (i) through (viii) of this definition, into cash or
liquidated claims, and the right to collect such proceeds.

 

  (x) All Rents and Leases.

 

  (xi) All earnings, royalties, accounts receivable, issues and profits from the
Land, the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the Loan.

 

  (xii) All Imposition Reserve Deposits.

 

  (xiii) All refunds or rebates of Impositions by any Governmental Authority or
insurance company (other than refunds applicable to periods before the real
property tax year in which this Loan Agreement is dated).

 

  (xiv) All tenant security deposits which have not been forfeited by any tenant
under any Lease and any bond or other security in lieu of such deposits.

 

  (xv) All names under or by which any of the Mortgaged Property may be operated
or known, and all trademarks, trade names and goodwill relating to any of the
Mortgaged Property.

 

  (xvi) If required by the terms of Section 4.05 or elsewhere in this Loan
Agreement, all rights under any Letter of Credit and the Proceeds, as such
Proceeds may increase or decrease from time to time.

 

  (xvii) If the Note provides for interest to accrue at a floating or variable
rate and there is a Cap Agreement, the Cap Collateral.

 

  (xviii) through (xxv) are Reserved.

“New Non-Residential Lease” is any Non-Residential Lease not in existence as of
the date of this Loan Agreement.

 

Multifamily Loan and Security Agreement Page 90



--------------------------------------------------------------------------------

“Non-Residential Lease” is a Lease of a portion of the Mortgaged Property to be
used for non-residential purposes.

“Note” means the Multifamily Note (including any Amended and Restated Note,
Consolidated, Amended and Restated Note, or Extended and Restated Note) executed
by Borrower in favor of Lender and dated as of the date of this Loan Agreement,
including all schedules, riders, allonges and addenda, as such Multifamily Note
may be amended, modified and/or restated from time to time.

“Notice” or “Notices” means all notices, demands and other communication
required under the Loan Documents, provided in accordance with the requirements
of Section 11.03.

“O&M Program” is defined in Section 6.12(c) and consists of the following:
operations and maintenance programs for asbestos, lead based paint and
polychlorinated biphenyl.

“Person” means any natural person, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company, limited liability
partnership, limited liability limited partnership, joint venture, association,
joint stock company, bank, trust, estate, unincorporated organization, any
federal, state, county or municipal government (or any agency or political
subdivision thereof), endowment fund or any other form of entity.

“Personalty” means all of the following:

 

  (i) Accounts (including deposit accounts) of Borrower related to the Mortgaged
Property.

 

  (ii) Equipment and inventory owned by Borrower, which are used now or in the
future in connection with the ownership, management or operation of the Land or
Improvements or are located on the Land or Improvements, including furniture,
furnishings, machinery, building materials, goods, supplies, tools, books,
records (whether in written or electronic form) and computer equipment (hardware
and software).

 

  (iii) Other tangible personal property owned by Borrower which is used now or
in the future in connection with the ownership, management or operation of the
Land or Improvements or is located on the Land or in the Improvements, including
ranges, stoves, microwave ovens, refrigerators, dishwashers, garbage disposers,
washers, dryers and other appliances (other than Fixtures).

 

  (iv) Any operating agreements relating to the Land or the Improvements.

 

  (v) Any surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements.

 

Multifamily Loan and Security Agreement Page 91



--------------------------------------------------------------------------------

  (vi) All other intangible property, general intangibles and rights relating to
the operation of, or used in connection with, the Land or the Improvements,
including all governmental permits relating to any activities on the Land and
including subsidy or similar payments received from any sources, including a
Governmental Authority.

 

  (vii) Any rights of Borrower in or under any Letter of Credit.

“Pledge Agreement” is defined in Section 11.12(f)(iii).

“Preapproved Intrafamily Transfer” is defined in Section 7.04.

“Prepayment Premium Period” is defined in the Note.

“Prior Lien” means a pre-existing mortgage, deed of trust or other Lien
encumbering the Mortgaged Property.

“Proceeding” means, whether voluntary or involuntary, any case, proceeding or
other action against Borrower or any SPE Equity Owner under any existing or
future law of any jurisdiction relating to bankruptcy, insolvency,
reorganization or relief of debtors.

“Proceeds” means the cash obtained by a draw on a Letter of Credit.

“Prohibited Activity or Condition” means each of the following:

 

  (i) The presence, use, generation, release, treatment, processing, storage
(including storage in above-ground and underground storage tanks), handling or
disposal of any Hazardous Materials on or under the Mortgaged Property.

 

  (ii) The transportation of any Hazardous Materials to, from or across the
Mortgaged Property.

 

  (iii) Any occurrence or condition on the Mortgaged Property, which occurrence
or condition is or may be in violation of Hazardous Materials Laws.

 

  (iv) Any violation of or noncompliance with the terms of any Environmental
Permit with respect to the Mortgaged Property.

 

  (v) Any violation or noncompliance with the terms of any O&M Program.

However, the term “Prohibited Activity or Condition” expressly excludes lawful
conditions permitted by an O&M Program or the safe and lawful use and storage of
quantities of: (i) pre-packaged supplies, cleaning materials and petroleum
products customarily used in the operation and maintenance of comparable
multifamily properties, (ii) cleaning materials, personal grooming items and
other items sold in pre-packaged containers for consumer use and used by tenants
and occupants of residential dwelling units in the Mortgaged Property, and (iii)

 

Multifamily Loan and Security Agreement Page 92



--------------------------------------------------------------------------------

petroleum products used in the operation and maintenance of motor vehicles from
time to time located on the Mortgaged Property’s parking areas, so long as all
of the foregoing are used, stored, handled, transported and disposed of in
compliance with Hazardous Materials Laws.

“Property Jurisdiction” means the jurisdiction in which the Land is located.

“Property Manager” means Jupiter Communities, LLC, a Delaware limited liability
company, d/b/a RAIT Residential, or another residential rental property manager
which is approved by Lender in writing.

“Property Seller” is defined in Section 5.24.

“Public Fund/REIT Securities” is defined in Section 7.03(c).

“Rate Cap Agreement Reserve Fund” means the account established pursuant to
Section 4.07, if applicable, to pay for the cost of a Replacement Cap Agreement.

“Rating Agencies” means Fitch, Inc., Moody’s Investors Service, Inc., or
Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc., or any successor entity of the foregoing, or any other nationally
recognized statistical rating organization.

“Release Instruments” is defined in Section 11.12(f).

“Remedial Work” is defined in Section 6.12(f).

“Rent(s)” means all rents (whether from residential or non-residential space),
revenues and other income of the Land or the Improvements, parking fees, laundry
and vending machine income and fees and charges for food, health care and other
services provided at the Mortgaged Property, whether now due, past due or to
become due, and deposits forfeited by tenants, and, if Borrower is a cooperative
housing corporation or association, maintenance fees, charges or assessments
payable by shareholders or residents under proprietary leases or occupancy
agreements, whether now due, past due or to become due.

“Rent Schedule” means a written schedule for the Mortgaged Property showing the
name of each tenant, and for each tenant, the space occupied, the lease
expiration date, the rent payable for the current month, the date through which
rent has been paid, and any related information requested by Lender.

“Repairs” means the repairs to be made to the Mortgaged Property, as described
on the Repair Schedule of Work or as otherwise required by Lender in accordance
with this Loan Agreement.

“Replacement Cap Agreement” means any replacement Cap Agreement provided to
Lender pursuant to Section 4.07(c). The Replacement Cap Agreement must satisfy
each of the following requirements:

 

  (i) It must have an effective date not later than the day following the last
day of the term of the Cap Agreement that preceded it, and may not expire before
the earlier of (A) the 1st anniversary of the effective date of such Replacement
Cap Agreement or (B) the Maturity Date.

 

  (ii) It must obligate the Cap Provider, which Cap Provider must be acceptable
to Lender, to make monthly payments to Lender equal to the excess of (A) the
actual interest on a notional principal amount of the Indebtedness over
(B) interest on that notional amount at the same fixed cap rate as that in the
original Cap Agreement.

 

Multifamily Loan and Security Agreement Page 93



--------------------------------------------------------------------------------

“Replacement Cost” means the estimated replacement cost of the Improvements,
Fixtures, and Personalty (or, when used in reference to a property that is not
the Mortgaged Property, all improvements, fixtures, and personalty located on
such property), excluding any deduction for depreciation, all as determined
annually by Borrower using customary methodology and sources of information
acceptable to Lender in Lender’s Discretion. Replacement Cost will not include
the cost to reconstruct foundations or site improvements, such as driveways,
parking lots, sidewalks, and landscaping.

“Reserve Fund” means each account established for Imposition Reserve Deposits,
the Replacement Reserve Fund, the Repair Reserve Fund (if any), the Rate Cap
Agreement Reserve Fund (if any), the Rental Achievement Reserve Fund (if any),
and any other account established pursuant to Article IV of this Loan Agreement.

“Restoration” is defined in Section 6.10(j)(i).

“Scheduled Debt Payments” is defined in Section 11.12(g)(i)(B).

“Secondary Market Transaction” means: (i) any sale or assignment of this Loan
Agreement, the Note and the other Loan Documents to one or more investors as a
whole loan, (ii) a participation of the Loan to one or more investors, (iii) any
deposit of this Loan Agreement, the Note and the other Loan Documents with a
trust or other entity which may sell certificates or other instruments to
investors evidencing an ownership interest in the assets of such trust or other
entity, or (iv) any other sale, assignment or transfer of the Loan or any
interest in the Loan to one or more investors.

“Securitization” means when the Note or any portion of the Note is assigned to a
REMIC trust.

“Securitization Indemnification” is defined in Section 10.02(d).

“Security Instrument” means the mortgage, deed of trust, deed to secure debt or
other similar security instrument encumbering the Mortgaged Property and
securing Borrower’s performance of its Loan obligations, including Borrower’s
obligations under the Note and this Loan Agreement (including any Amended and
Restated Security Instrument, Consolidation, Modification and Extension
Agreement, Extension and Modification Agreement or similar agreement or
instrument amending and restating existing security instruments).

“Senior Indebtedness” means, for a Supplemental Loan, if any, the Indebtedness
evidenced by each Senior Note and secured by each Senior Instrument for the
benefit of each Senior Lender.

 

Multifamily Loan and Security Agreement Page 94



--------------------------------------------------------------------------------

“Senior Instrument” – Not applicable.

“Senior Lender” means each holder of a Senior Note.

“Senior Loan Documents” means, for a Supplemental Loan, if any, all documents
relating to each loan evidenced by a Senior Note.

“Senior Note” means, for a Supplemental Loan, if any, each Multifamily Note
secured by a Senior Instrument.

“Servicing Arrangement” is defined in Section 11.06(b).

“Single Purpose Entity” is defined in Section 6.13(a).

“Site Assessment” means an environmental assessment report for the Mortgaged
Property prepared at Borrower’s expense by a qualified environmental consultant
engaged by Borrower, or by Lender on behalf of Borrower, and approved by Lender,
and in a manner reasonably satisfactory to Lender, based upon an investigation
relating to and making appropriate inquiries to evaluate the risks associated
with Mold and any existence of Hazardous Materials on or about the Mortgaged
Property, and the past or present discharge, disposal, release or escape of any
such substances, all consistent with ASTM Standard E1527-05 (or any successor
standard published by ASTM) and good customary and commercial practice.

“SPE Equity Owner” is not applicable. Borrower will not be required to maintain
an SPE Equity Owner in its organizational structure during the term of the Loan
and all references to SPE Equity Owner in this Loan Agreement and in the Note
will be of no force or effect.

“Successor Borrower” is defined in Section 11.12(b).

“Supplemental Indebtedness” the Indebtedness evidenced by the Supplemental Note
and secured by the Supplemental Instrument for the benefit of Supplemental
Lender, if any.

“Supplemental Instrument” means, for a Supplemental Loan, if any, the Security
Instrument executed to secure the Supplemental Note.

“Supplemental Lender” means, for a Supplemental Loan, if any, the lender named
in the Supplemental Instrument and its successors and/or assigns.

“Supplemental Loan” means a loan that is subordinate to the Senior Indebtedness.

“Supplemental Loan Documents” means, for a Supplemental Loan, if any, all
documents relating to the loan evidenced by the Supplemental Note.

“Supplemental Mortgage Product” is defined in Section 11.11(a).

 

Multifamily Loan and Security Agreement Page 95



--------------------------------------------------------------------------------

“Supplemental Note” means, for a Supplemental Loan, if any, the Multifamily Note
secured by the Supplemental Instrument.

“Tax Code” means the Internal Revenue Code of the United States, 26 U.S.C.
Section 1 et seq., as amended from time to time.

“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
whether general, special or otherwise, including all assessments for schools,
public betterments and general or local improvements, which are levied, assessed
or imposed by any public authority or quasi-public authority, and which, if not
paid, will become a Lien on the Land or the Improvements.

“Total Insurable Value” means the sum of the Replacement Cost, business
income/rental value Insurance and the value of any business personal property.

“Transfer” means any of the following:

 

  (i) A sale, assignment, transfer or other disposition or divestment of any
interest in Borrower, a Designated Entity for Transfers, or the Mortgaged
Property (whether voluntary, involuntary or by operation of law).

 

  (ii) The granting, creating or attachment of a Lien, encumbrance or security
interest (whether voluntary, involuntary or by operation of law).

 

  (iii) The issuance or other creation of an ownership interest in a legal
entity, including a partnership interest, interest in a limited liability
company or corporate stock.

 

  (iv) The withdrawal, retirement, removal or involuntary resignation of a
partner in a partnership or a member or Manager in a limited liability company.

 

  (v) The merger, dissolution, liquidation, or consolidation of a legal entity
or the reconstitution of one type of legal entity into another type of legal
entity.

 

  (vi) A change of the Guarantor.

For purposes of defining the term “Transfer,” the term “partnership” means a
general partnership, a limited partnership, a joint venture, a limited liability
partnership, or a limited liability limited partnership and the term “partner”
means a general partner, a limited partner, or a joint venturer.

“Transfer” does not include any of the following:

 

  (i) A conveyance of the Mortgaged Property at a judicial or non-judicial
foreclosure sale under the Security Instrument.

 

  (ii) The Mortgaged Property becoming part of a bankruptcy estate by operation
of law under the Bankruptcy Code.

 

  (iii) The filing or recording of a Lien against the Mortgaged Property for
local taxes and/or assessments not then due and payable.

 

Multifamily Loan and Security Agreement Page 96



--------------------------------------------------------------------------------

“Transfer and Assumption Agreement” is defined in Section 11.12(f)(iv).

“Transfer Fee” means a fee paid when the Transfer is completed. Unless otherwise
specified, the Transfer Fee will be equal to the lesser of the following:

 

  (i) 1% of the outstanding principal balance of the Indebtedness as of the date
of the Transfer.

 

  (ii) $250,000.

“Transfer Processing Fee” means a nonrefundable fee of $15,000 for Lender’s
review of a proposed or completed Transfer.

“U.S. Treasury Obligations” means direct, non-callable and non-redeemable
securities issued, or fully insured as to payment, by the United States of
America.

“UCC Collateral” is defined in Section 3.03.

“Underwriter Group” is defined in Section 10.02(d).

“Uniform Commercial Code” means the Uniform Commercial Code as promulgated in
the applicable jurisdiction.

“Windstorm Coverage” is defined in Section 6.10(a)(iv).

 

ARTICLE XIII INCORPORATION OF ATTACHED RIDERS.

The Riders listed on Page ii are attached to and incorporated into this Loan
Agreement.

 

ARTICLE XIV INCORPORATION OF ATTACHED EXHIBITS.

The following Exhibits, if marked with an “X” in the space provided, are
attached to this Loan Agreement:

 

x Exhibit A Description of the Land (required) x Exhibit B Modifications to
Multifamily Loan and Security Agreement x Exhibit C Repair Schedule of Work x
Exhibit D Repair Disbursement Request (required) x Exhibit E Work Commenced at
Mortgaged Property x Exhibit F Capital Replacements (required) x Exhibit G
Description of Ground Lease x Exhibit H Organizational Chart of Borrower as of
the Closing Date (required)

 

Multifamily Loan and Security Agreement Page 97



--------------------------------------------------------------------------------

x Exhibit I Designated Entities for Transfers and Guarantor(s) (required) x
Exhibit J Description of Release Parcel ¨ Exhibit K Reserved. ¨ Exhibit L
Reserved.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURES ON FOLLOWING PAGES

 

Multifamily Loan and Security Agreement Page 98



--------------------------------------------------------------------------------

BORROWER:

Jamestown CRA-B1, LLC,

a Delaware limited liability company

By:

 

Name:

 

Its:

 

 

SIGNATURES CONTINUE ON FOLLOWING PAGE

 

Multifamily Loan and Security Agreement

Signature Page - Jamestown at St. Matthews

Page S-1



--------------------------------------------------------------------------------

LENDER:

NorthMarq Capital, LLC,

a Minnesota limited liability company

By:

 

Name: Paul W. Cairns Its: Senior Vice President

 

Multifamily Loan and Security Agreement

Signature Page - Jamestown at St. Matthews

Page S-2



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

REPAIR RESERVE FUND – RADON TESTING

(Revised 7-1-2014)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A. Section 4.03 is deleted and replaced with the following:

 

  4.03 Repair Reserve Fund.

 

  (a) Repairs; No Immediate Deposits to Repair Reserve Fund. Lender and Borrower
acknowledge that Borrower has not established the Repair Reserve Fund on the
date of this Loan Agreement but that Borrower must complete the Repairs required
pursuant to Section 6.14. Notwithstanding anything in this Section 4.03(a) to
the contrary, if Borrower receives the Radon Remediation Notice, Borrower will
be required to deposit the Radon Remediation Deposit as set forth in
Section 4.03(h).

 

  (b) Costs Charged by Lender.

 

  (i) If Lender, in Lender’s Discretion, retains a professional inspection
engineer or other qualified third party to inspect any Repairs pursuant to the
terms of Section 6.06, Lender may charge Borrower an amount sufficient to pay
all reasonable costs and expenses charged by such third party inspector.

 

  (ii) If a Repair Reserve Fund has been established, Lender will be entitled,
but not obligated, to deduct from the Repair Reserve Fund the costs and expenses
set forth in Section 4.03(b)(i). Lender will be entitled to charge Borrower for
such costs and expenses and Borrower will pay the amount of such item(s) to
Lender immediately after Notice from Lender to Borrower of such charge(s).

 

  (iii) If a Repair Reserve Fund has been established but there are insufficient
funds in the Repair Reserve Fund to pay for the costs and expenses specified in
Section 4.03(b)(i), or if no Repair Reserve Fund has been established, then
Lender will be entitled to charge Borrower for the costs and expenses specified
in Section 4.03(b)(i), and Borrower will pay the amount of such item(s) to
Lender immediately after Notice from Lender to Borrower of such charge(s).

 

Multifamily Loan and Security Agreement Page R - 1



--------------------------------------------------------------------------------

  (c) Insufficient Amount in Repair Reserve Fund. If a Repair Reserve Fund has
been established and Lender determines, in Lender’s Discretion that the money in
the Repair Reserve Fund is insufficient to pay for the Repairs, Lender will
provide Borrower with Notice of such insufficiency, and as soon as possible (but
in no event later than 20 days after such Notice) Borrower will pay to Lender an
amount, in cash, equal to such deficiency, which Lender will deposit in the
Repair Reserve Fund.

 

  (d) Disbursements of Repair Reserve Fund.

 

  (i) Disbursement. From time to time, as construction and completion of the
Repairs progresses, upon Borrower’s submission of a Repair Disbursement Request
in the form attached to this Loan Agreement as Exhibit D, and provided that no
Event of Default has occurred and no condition exists which but for the passage
of time or giving of Notice, or both, would constitute an Event of Default,
Lender will make disbursements from the Repair Reserve Fund for payment or
reimbursement of the actual costs of the Repairs. Lender agrees to pay
contractors and vendors directly for any invoices which exceed $5,000.00. In
connection with each disbursement, Borrower will take each of the following
actions:

 

  (A) Sign Borrower’s Repair Disbursement Request.

 

  (B) Include with each Repair Disbursement Request a report setting out the
progress of the Repairs and any other reports or information relating to the
construction of the Repairs that may be reasonably requested by Lender.

 

  (C) Include with each Repair Disbursement Request copies of any applicable
invoices and/or bills and, unless waived by Lender upon Borrower’s request,
appropriate lien waivers for the prior period for which disbursement was made,
executed by all contractors and suppliers supplying labor or materials for the
Repairs.

 

  (D) Include with each Repair Disbursement Request, a report prepared by the
professional engineer employed by Lender as to the status of the Repairs, unless
Lender in Lender’s Discretion has waived this requirement in writing.

 

  (E) Include with each Repair Disbursement Request, Borrower’s written
representation and warranty that the Repairs as completed to the applicable
stage do not violate any laws, ordinances, rules or regulations, or building
setback lines or restrictions, applicable to the Mortgaged Property.

 

Multifamily Loan and Security Agreement Page R - 2



--------------------------------------------------------------------------------

Except for the final Repair Disbursement Request, no Repair Disbursement Request
may be for an amount less than the Minimum Repair Disbursement Request Amount.

 

  (ii) Conditions Precedent. Lender will not be obligated to make any
disbursement from the Repair Reserve Fund to or for the benefit of Borrower
unless at the time of such Repair Disbursement Request all of the following
conditions exist:

 

  (A) There exists no condition, event or act that would constitute a default
(with or without Notice and/or lapse of time) under this Loan Agreement or any
other Loan Document.

 

  (B) Borrower is in full compliance with the provisions of this Loan Agreement,
the other Loan Documents and any request or demand by Lender permitted by this
Loan Agreement.

 

  (C) No lien or claim based on furnishing labor or materials has been recorded,
filed or asserted against the Mortgaged Property, unless Borrower has properly
provided bond or other security against loss in accordance with applicable law.

 

  (D) All licenses, permits, and approvals of any Governmental Authority
required for the Repairs as completed to the applicable stage have been obtained
and submitted to Lender upon Lender’s request.

 

  (iii) Reporting Requirements; Completion. Prior to the applicable Completion
Date, Borrower will deliver to Lender, in addition to the information required
by Section 4.03(d)(i) above, all of the following:

 

  (A)

Contractor’s Certificate. If required by Lender, a certificate signed by each
major contractor and supplier of materials, as reasonably determined by Lender,
engaged to provide labor or materials for the Repairs to the effect that such
contractor or supplier has been paid in full for all work completed and that the
portion of the Repairs provided by such contractor or supplier has been fully
completed in accordance with the plans and specifications (if any) provided to
it by Borrower and that such portion of the

 

Multifamily Loan and Security Agreement Page R - 3



--------------------------------------------------------------------------------

  Repairs is in compliance with all applicable building codes and other rules
and regulations promulgated by any applicable regulatory authority or
Governmental Authority.

 

  (B) Borrower’s Certificate. A certificate signed by Borrower to the effect
that the Repairs have been fully paid (or will be fully paid for with the
pending repair disbursement) for and that all money disbursed pursuant to this
Loan Agreement has been used for the Repairs and no claim exists against
Borrower or against the Mortgaged Property out of which a lien based on
furnishing labor or material exists or might ripen. Borrower may except from the
certificate described in the preceding sentence any claim(s) that Borrower
intends to contest, provided that any such claim is described in Borrower’s
certificate and Borrower certifies to Lender that the money in the Repair
Reserve Fund is sufficient to make payment of the full amount which might in any
event be payable in order to satisfy such claim(s). If required by Lender,
Borrower also must certify to Lender that such portion of the Repairs is in
compliance with all applicable building codes and zoning ordinances.

 

  (C) Engineer’s Certificate. If required by Lender, a certificate signed by the
professional engineer employed by Lender to the effect that the Repairs have
been completed in a good and workmanlike manner in compliance with the Repair
Schedule of Work and all applicable building codes, zoning ordinances and other
rules and regulations promulgated by applicable regulatory or Governmental
Authorities.

 

  (D) Other Certificates. Any other certificates of approval, acceptance or
compliance required by Lender from any Governmental Authority having
jurisdiction over the Mortgaged Property and the Repairs.

 

  (iv) Inspection. Prior to and as a condition of the final disbursement of
funds from the Repair Reserve Fund, Lender will inspect or will cause the
Repairs and Improvements to be inspected in accordance with the terms of
Section 6.06(a), to determine whether all interior and exterior Repairs have
been completed in a manner acceptable to Lender.

 

  (v)

Indirect and Excess Disbursements from Repair Reserve Fund. Lender, in its sole
and absolute discretion, is authorized to hold, use and disburse funds from the
Repair Reserve Fund to pay any

 

Multifamily Loan and Security Agreement Page R - 4



--------------------------------------------------------------------------------

  and all costs, charges and expenses whatsoever and howsoever incurred or
required in connection with the construction and completion of the Repairs, or,
if an Event of Default has occurred and is continuing, in the payment or
performance of any obligation of Borrower to Lender. If Lender, for purposes
specified in this Section 4.03, elects to pay any portion of the money in the
Repair Reserve Fund to parties other than Borrower, then Lender may do so, at
any time and from time to time, and the amount of advances to which Borrower
will be entitled under this Loan Agreement will be correspondingly reduced.

 

  (vi) Repair Schedule of Work. All disbursements from the Repair Reserve Fund
will be limited to the costs of those items set forth on the Repair Schedule of
Work. Without the prior written consent of Lender, Borrower will not make any
payments from the Repair Reserve Fund other than for the costs of those items
set forth on the Repair Schedule of Work or alter the Repair Schedule of Work.

 

  (e) Termination of Repair Reserve Fund. If a Repair Reserve Fund has been
established, the provisions of this Section 4.03 will cease to be effective upon
the completion of the Repairs in accordance with this Loan Agreement to Lender’s
satisfaction, and the full disbursement by Lender of the Repair Reserve Fund. If
there are funds remaining in the Repair Reserve Fund after the Repairs have been
completed in accordance with this Loan Agreement, and provided no Event of
Default has occurred and is continuing under this Loan Agreement or under any of
the other Loan Documents, and no condition exists which but for the passage of
time or giving of Notice, or both, would constitute an Event of Default, such
funds remaining in the Repair Reserve Fund will be refunded by Lender to
Borrower. If a Repair Reserve Fund has not been established, the provisions of
this Section 4.03 will cease to be effective upon the completion of the Repairs
in accordance with this Loan Agreement to Lender’s satisfaction.

 

  (f)

Right to Complete Repairs. If Borrower abandons or fails to proceed diligently
with the Repairs, or otherwise, or there exists an Event of Default under this
Loan Agreement, Lender will have the right (but not the obligation) to enter
upon the Mortgaged Property and take over and cause the completion of the
Repairs. Any contracts entered into or indebtedness incurred upon the exercise
of such right may be in the name of Borrower, and Lender is irrevocably
appointed the attorney in fact of Borrower, such appointment being coupled with
an interest, to enter into such contracts, incur such obligations, enforce any
contracts or agreements made by or on behalf of Borrower (including the
prosecution and defense of all actions and proceedings in connection with the
Repairs and the payment, settlement, or compromise of all claims for materials
and work performed

 

Multifamily Loan and Security Agreement Page R - 5



--------------------------------------------------------------------------------

  in connection with the Repairs) and do any and all things necessary or proper
to complete the Repairs including signing Borrower’s name to any contracts and
documents as may be deemed necessary by Lender. In no event will Lender be
required to expend its own funds to complete the Repairs, but Lender may, in
Lender’s sole and absolute discretion, advance such funds. Any funds advanced
will be added to the Indebtedness, secured by the Security Instrument and
payable to Lender by Borrower in accordance with the provisions of the Loan
Documents pertaining to the protection of Lender’s security and advances made by
Lender. Borrower waives any and all claims it may have against Lender for
materials used, work performed or resultant damage to the Mortgaged Property.

 

  (g) Completion of Repairs. Lender’s disbursement of monies in the Repair
Reserve Fund, if applicable, or other acknowledgment of completion of any Repair
in a manner satisfactory to Lender will not be deemed a certification by Lender
that the Repair has been completed in accordance with applicable building,
zoning or other codes, ordinances, statutes, laws, regulations or requirements
of any Governmental Authority. Borrower will at all times have the sole
responsibility for insuring that all Repairs are completed in accordance with
all such governmental requirements.

 

  (h) Radon Testing.

 

  (i) Borrower must deliver the results of Radon Testing to Lender for its
review by the Radon Testing Completion Date.

 

  (ii) If Lender determines that the Radon Testing does not indicate the
necessity for Radon Remediation, Borrower’s obligations under this
Section 4.03(h) will terminate. Such termination will not modify or diminish any
other obligations of Borrower for any other Repairs under this Section 4.03.

 

  (iii) If Lender determines that the Radon Testing indicates the necessity for
Radon Remediation, Lender will provide Borrower with a Radon Remediation Notice.

 

  (iv) No later than 30 days after the date of the Radon Remediation Notice,
Borrower must provide Lender with a signed, binding fixed price radon
remediation contract with a qualified service provider.

 

  (v) Borrower must pay the Radon Remediation Deposit to Lender. Lender will
place the Radon Remediation Deposit in the Repair Reserve Fund to be disbursed
in accordance with the terms of this Section 4.03.

 

Multifamily Loan and Security Agreement Page R - 6



--------------------------------------------------------------------------------

  (vi) Borrower must complete the Radon Remediation by the Radon Remediation
Completion Date.

 

  (vii) If Radon Remediation is required, the Repair Schedule of Work contained
in Exhibit C will be deemed automatically amended to add the required Radon
Remediation and the Radon Remediation Completion Date and such Radon Remediation
and Radon Remediation Completion Date will be considered Repairs as if
originally part of the Repair Schedule of Work attached as an exhibit to this
Loan Agreement. However, at Lender’s option, in Lender’s Discretion, Borrower
will enter into a formal amendment to the Repair Schedule of Work to more fully
set forth the Radon Remediation and the Radon Remediation Completion Date.

 

  (viii) When the Radon Remediation is completed, Borrower must provide a
written certification from a qualified environmental consultant, as determined
by Lender, that the Radon Remediation has been satisfactorily completed, that a
minimum of 48 hours of testing has been conducted and that the Mortgaged
Property now meets the environmental eligibility standard of radon
concentrations at or below 4 pCi/L.

 

  (ix) When the Radon Remediation is completed, Borrower will be required to
enter into an O &M Program that provides that Borrower will cause radon levels
on the Mortgaged Property to be tested as recommended by the environmental
consultant or as required by Lender, and will provide Lender with the results of
such testing.

 

  (x) Borrower acknowledges and agrees that radon gas in concentrations above
those recommended by any Governmental Authority constitutes a Prohibited
Activity or Condition, and that the Radon Remediation constitutes required
Remedial Work under Section 6.12.

 

B. The following definitions are added to Article XII:

“Minimum Repair Disbursement Request Amount” means N/A.

“Radon Remediation” means remediation that is necessary in order for the radon
concentrations on the Mortgaged Property to be at or below 4 pCi/L. Radon
Remediation must be performed by a qualified radon mitigation firm that is
satisfactory to Lender in Lender’s Discretion.

 

Multifamily Loan and Security Agreement Page R - 7



--------------------------------------------------------------------------------

“Radon Remediation Deposit” means an amount equal to the amount necessary for
the Radon Remediation plus 50% of such amount.

“Radon Remediation Completion Date” means that date that is 90 days after the
date of the Radon Remediation Notice, or such other Completion Date as Lender
may require when it delivers the Radon Remediation Notice.

“Radon Remediation Notice” means a Notice from Lender to Borrower that Lender
has determined that Radon Remediation is necessary.

“Radon Repairs” means collectively, Radon Testing and Radon Remediation, as
applicable.

“Radon Testing” means long term alpha–track testing for at least 2 months in
Units #3804, 905, 3709-1, 3707, 3708, 902B, 914, 3700, 3728, 901, 924, 907, 884,
900A, 926B, 5838, 3807.

“Radon Testing Completion Date” means the date that is 180 days after the date
of this Loan Agreement.

“Repair Disbursement Request” means Borrower’s written requests to Lender in the
form attached as Exhibit D for the disbursement of money from the Repair Reserve
Fund pursuant to Article IV.

“Repair Reserve Deposit” means N/A.

“Repair Reserve Disbursement Period” means the interval between disbursements
from the Repair Reserve Fund, which interval will be no shorter than once every
N/A days during the term of this Loan Agreement.

“Repair Reserve Fund” means the account which may be established by this Loan
Agreement into which the Repair Reserve Deposit is deposited.

“Repair Schedule of Work” means the Repair Schedule of Work attached as
Exhibit C.

 

Multifamily Loan and Security Agreement Page R - 8



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

REPLACEMENT RESERVE FUND – DEFERRED DEPOSITS

(Revised 7-1-2014)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A. Section 4.04 is deleted and replaced with the following:

 

  4.04 Replacement Reserve Fund.

 

  (a) Deposits to Replacement Reserve Fund. On the Closing Date, the parties
will establish the Replacement Reserve Fund and Borrower will pay the Initial
Deposit to Lender for deposit into the Replacement Reserve Fund. Commencing on
the date the first installment of principal and/or interest is due under the
Note and continuing on the same day of each successive month until the Loan is
paid in full, Borrower will pay the Monthly Deposit to Lender for deposit into
the Replacement Reserve Fund, together with its regular monthly payments of
principal and/or interest as required by the Note. A transfer of funds into the
Replacement Reserve Fund from the Repair Reserve Fund, pursuant to the terms of
Section 4.03(e), if applicable, will not alter or reduce the amount of any
deposits to the Replacement Reserve Fund.

 

  (b) Costs Charged by Lender.

 

  (i) If Lender, in Lender’s Discretion, retains a professional inspection
engineer or other qualified third party to inspect any Capital Replacements
pursuant to the terms of Section 6.06, Lender may charge Borrower an amount
sufficient to pay all reasonable costs and expenses charged by such third party
inspector.

 

  (ii) If a Replacement Reserve Fund has been established, and there are
sufficient funds in the Replacement Reserve Fund, then Lender will be entitled,
but not obligated, to deduct from the Replacement Reserve Fund the charges set
forth in Section 4.04(b)(i). Lender will be entitled to charge Borrower for each
of the charges and Borrower will pay the amount of such charge to Lender
immediately after Notice from Lender to Borrower of such charge.

 

  (iii)

If a Replacement Reserve Fund has not been established, or a Replacement Reserve
Fund has been established, but there are not sufficient funds in the Replacement
Reserve Fund, then Lender will be entitled to charge Borrower for the costs and
expenses

 

Multifamily Loan and Security Agreement Page R - 9



--------------------------------------------------------------------------------

  specified in Section 4.04(b)(i), and Borrower will pay the amount of such
item(s) to Lender immediately after Notice from Lender to Borrower of such
charge(s).

 

  (c) Adjustments to Replacement Reserve Fund. If the initial term of the Loan
is greater than 120 months, then the following provisions will apply:

 

  (i) Lender reserves the right to adjust the amount of the Monthly Deposit
based on Lender’s assessment of the physical condition of the Mortgaged
Property, however, Lender will not make such an adjustment prior to the date
that is 120 months after the first installment due date, nor more frequently
than every 10 years thereafter during the term of the Loan.

 

  (ii) Borrower will pay the cost of any assessment required by Lender pursuant
to Section 4.04(c)(i) to Lender immediately after Notice from Lender to Borrower
of such charge.

 

  (iii) Upon Notice from Lender or Loan Servicer, Borrower will begin paying the
Revised Monthly Deposit on the first monthly payment date that is at least
30 days after the date of Lender’s or Loan Servicer’s Notice. If Lender or Loan
Servicer does not provide Borrower with Notice of a Revised Monthly Deposit,
Borrower will continue to pay the Monthly Deposit or the Revised Monthly Deposit
then in effect.

 

  (d) Insufficient Amount in Replacement Reserve Fund. If Borrower requests
disbursement from the Replacement Reserve Fund for a Capital Replacement in
accordance with this Loan Agreement in an amount which exceeds the amount on
deposit in the Replacement Reserve Fund, Lender will disburse to Borrower only
the amount on deposit in the Replacement Reserve Fund. Borrower will pay all
additional amounts required in connection with any such Capital Replacement from
Borrower’s own funds.

 

  (e)

Deferral of Deposits to Replacement Reserve Fund. Notwithstanding Sections 4.04
(a)-(d) above, Lender defers its right to require Borrower to make the Monthly
Deposit and/or the Revised Monthly Deposit, as applicable. Commencing on the
date that a Supplemental Loan is originated and continuing until all
Supplemental Loans are paid in full, Borrower must pay the Monthly Deposit or
the Revised Monthly Deposit, as applicable, to Lender for deposit into the
Replacement Reserve Fund, together with its regular monthly payments of
principal and interest as required by the Note. In addition, if the Loan term is
more than 120 months, Lender reserves the right to require that Borrower begin
making the Monthly Deposit and/or the Revised Monthly Deposit, as applicable,

 

Multifamily Loan and Security Agreement Page R - 10



--------------------------------------------------------------------------------

  beginning on the installment due date that is 120 months after the first
installment due date under the Loan, or on any installment due date thereafter
if Lender reasonably determines that the physical condition of the Mortgaged
Property warrants that Borrower begin making such deposit. Lender’s
determination to require such deposit will not depend on the existence of any of
the events set forth in Section 4.04(f) below.

 

  (f) Reinstatement of Deposits to Replacement Reserve Fund. Notwithstanding
Section 4.04(e) above, Lender reserves the right to require at any time, upon
Notice to Borrower, that Borrower begin making the Monthly Deposit and/or the
Revised Monthly Deposit, as applicable, upon the occurrence of a default under
this Loan Agreement or any other Loan Document.

 

  (g) Disbursements from Replacement Reserve Fund.

 

  (i) Requests for Disbursement. Lender will disburse funds from the Replacement
Reserve Fund as follows:

 

  (A) Borrower’s Request. If Borrower determines, at any time or from time to
time, that a Capital Replacement is necessary or desirable, Borrower will
perform such Capital Replacement and request from Lender, in writing,
reimbursement for such Capital Replacement. Borrower’s request for reimbursement
will include (1) a detailed description of the Capital Replacement performed,
together with evidence, satisfactory to Lender, that the cost of such Capital
Replacement has been paid, and (2) if required by Lender, lien waivers from each
contractor and material supplier supplying labor or materials for such Capital
Replacement.

 

  (B)

Lender’s Request. If Lender reasonably determines at any time or from time to
time, that a Capital Replacement is necessary for the proper maintenance of the
Mortgaged Property, it will so notify Borrower, in writing, requesting that
Borrower obtain and submit to Lender bids for all labor and materials required
in connection with such Capital Replacement. Borrower will submit such bids and
a time schedule for completing each Capital Replacement to Lender within 30 days
after Borrower’s receipt of Lender’s Notice. Borrower will perform such Capital
Replacement and request from Lender, in writing, reimbursement for such Capital
Replacement. Borrower’s request for reimbursement will include (1) a detailed
description of the Capital Replacement performed, together with evidence,

 

Multifamily Loan and Security Agreement Page R - 11



--------------------------------------------------------------------------------

  satisfactory to Lender, that the cost of such Capital Replacement has been
paid, and (2) if required by Lender, lien waivers from each contractor and
material supplier supplying labor or materials for such Capital Replacement.

 

  (ii) Conditions Precedent. Disbursement from the Replacement Reserve Fund will
be made no more frequently than once every Replacement Reserve Disbursement
Period and, except for the final disbursement, no disbursement will be made in
an amount less than the Minimum Replacement Disbursement Request Amount.
Disbursements will be made only if the following conditions precedent have been
satisfied, as determined by Lender in Lender’s Discretion:

 

  (A) Each Capital Replacement has been performed and/or installed on the
Mortgaged Property in a good and workmanlike manner with suitable materials (or
in the case of a partial disbursement, performed and/or installed on the
Mortgaged Property to an acceptable stage), in accordance with good building
practices and all applicable laws, ordinances, rules and regulations, building
setback lines and restrictions applicable to the Mortgaged Property, and has
been paid for by Borrower as evidenced by copies of all applicable paid invoices
or bills submitted to Lender by Borrower at the time Borrower requests
disbursement from the Replacement Reserve Fund.

 

  (B) There is no condition, event or act that would constitute a default (with
or without Notice and/or lapse of time).

 

  (C) No Lien or claim based on furnishing labor or materials has been recorded,
filed or asserted against the Mortgaged Property, unless Borrower has properly
provided a bond or other security against loss in accordance with applicable
law.

 

  (D) All licenses, permits and approvals of any Governmental Authority required
for the Capital Replacement as completed to the applicable stage have been
obtained and submitted to Lender upon Lender’s request.

 

  (h)

Right to Complete Capital Replacements. If Borrower abandons or fails to proceed
diligently with any Capital Replacement in a timely fashion or an Event of
Default occurs and continues under this Loan Agreement for 30 days after Notice
of such failure by Lender to Borrower, Lender will have the right (but not the
obligation) to enter upon the Mortgaged Property and

 

Multifamily Loan and Security Agreement Page R - 12



--------------------------------------------------------------------------------

  take over and cause the completion of such Capital Replacement. However, no
such Notice or cure period will apply in the case of such failure which could,
in Lender’s sole and absolute discretion, absent immediate exercise by Lender of
a right or remedy under this Loan Agreement, result in harm to Lender, tenants
or third parties or impairment of the security given under this Loan Agreement,
the Security Instrument or any other Loan Document. Any contracts entered into
or indebtedness incurred upon the exercise of such right may be in the name of
Borrower, and Lender is irrevocably appointed the attorney in fact for Borrower,
such appointment being coupled with an interest, to enter into such contracts,
incur such obligations, enforce any contracts or agreements made by or on behalf
of Borrower (including the prosecution and defense of all actions and
proceedings in connection with the Capital Replacement and the payment,
settlement or compromise of all bills and claims for materials and work
performed in connection with the Capital Replacement) and do any and all things
necessary or proper to complete any Capital Replacement, including signing
Borrower’s name to any contracts and documents as may be deemed necessary by
Lender. In no event will Lender be required to expend its own funds to complete
any Capital Replacement, but Lender may, in Lender’s Discretion, advance such
funds. Any funds advanced will be added to the Indebtedness, secured by the
Security Instrument and payable to Lender by Borrower in accordance with the
provisions of the Note, this Loan Agreement, the Security Instrument and any
other Loan Document pertaining to the protection of Lender’s security and
advances made by Lender.

 

  (i) Completion of Capital Replacements. Lender’s disbursement of monies from
the Replacement Reserve Fund or other acknowledgment of completion of any
Capital Replacement in a manner satisfactory to Lender in Lender’s Discretion
will not be deemed a certification by Lender that the Capital Replacement has
been completed in accordance with applicable building, zoning or other codes,
ordinances, statutes, laws, regulations or requirements of any Governmental
Authority. Borrower will at all times have the sole responsibility for ensuring
that all Capital Replacements are completed in accordance with all such
requirements of any Governmental Authority.

 

  (j) Reserved.

 

  (k) Reserved.

 

B. The following definitions are added to Article XII:

“Initial Deposit” means $0.

“Minimum Replacement Disbursement Request Amount” means $2,500.00.

 

Multifamily Loan and Security Agreement Page R - 13



--------------------------------------------------------------------------------

“Monthly Deposit” means $7,227.00.

“Replacement Reserve Deposit” means the Initial Deposit, the Monthly Deposit
and/or the Revised Monthly Deposit, as appropriate.

“Replacement Reserve Disbursement Period” means the interval between
disbursements from the Replacement Reserve Fund, which interval will be no
shorter than once a month.

“Replacement Reserve Fund” means the account established pursuant to this Loan
Agreement to defray the costs of Capital Replacements.

“Revised Monthly Deposit” means the adjusted amount per month that Lender
determines Borrower must deposit in the Replacement Reserve Fund following any
adjustment determination by Lender pursuant to Section 4.04(c).

 

Multifamily Loan and Security Agreement Page R - 14



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

MONTH TO MONTH LEASES

(Revised 3-1-2014)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A. Section 5.11 is deleted and replaced with the following:

 

  5.11 Term of Leases. Unless otherwise approved in writing by Lender, all
Leases for residential dwelling units with respect to the Mortgaged Property are
on forms acceptable to Lender, are for initial terms of at least 6 months and
not more than 2 years, and do not include options to purchase; provided,
however, that up to 10% of all Leases may be for an initial term of less than 6
months, but not less than 1 month.

 

B. Section 6.15(a) is deleted and replaced with the following:

 

  (a) Borrower will, promptly upon Lender’s request, deliver to Lender an
executed copy of each residential Lease then in effect. All Leases for
residential dwelling units will be on forms acceptable to Lender, will be for
initial terms of at least 6 months and not more than 2 years, and will not
include options to purchase; provided, however, that up to 10% of all Leases may
be for an initial term of less than 6 months, but not less than 1 month.

 

Multifamily Loan and Security Agreement Page R - 15



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

PROPERTY IMPROVEMENT ALTERATIONS

(Revised 9-25-2014)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A. Section 6.09(e) is deleted and replaced with the following:

 

  (e) Alteration of Mortgaged Property. Borrower will give Notice to Lender of
and, unless otherwise directed in writing by Lender, will appear in and defend
any action or proceeding purporting to affect the Mortgaged Property, Lender’s
security or Lender’s rights under this Loan Agreement. Borrower will not (and
will not permit any tenant or other Person to) remove, demolish or alter the
Mortgaged Property or any part of the Mortgaged Property, including any removal,
demolition or alteration occurring in connection with a rehabilitation of all or
part of the Mortgaged Property, except that each of the following is permitted:

 

  (i) Repairs or Capital Replacements pursuant to Sections 4.03 or 4.04.

 

  (ii) Repairs or Capital Replacements made in connection with the replacement
of tangible Personalty.

 

  (iii) If Borrower is a cooperative housing corporation or association, Repairs
or Capital Replacements to the extent permitted with respect to individual
dwelling units under the form of a proprietary lease or occupancy agreement.

 

  (iv) Repairs or Capital Replacements in connection with making an individual
unit ready for a new occupant or pursuant to Sections 6.09(a) and (c).

 

  (v) Property Improvement Alterations, provided that each of the following
conditions is satisfied:

 

  (A) At least 30 days prior to the commencement of any Property Improvement
Alterations, Borrower must submit to Lender a Property Improvement Notice. The
Property Improvement Notice must include all of the following information:

 

  (1) The expected start date and completion date of the Property Improvement
Alterations.

 

  (2) A description of the anticipated Property Improvement Alterations to be
made

 

  (3) The projected budget of the Property Improvement Alterations and the
source of funding.

 

Multifamily Loan and Security Agreement Page R - 16



--------------------------------------------------------------------------------

In the event any changes to Property Improvement Alterations as described in the
Property Improvement Alterations Notice are made that extend beyond the overall
scope and intent of the Property Improvement Alterations set forth in the
Property Alterations Notice (e.g., renovations changed to renovate common areas
but Property Improvement Alterations Notice only described renovations to the
residential dwelling unit bathrooms), Borrower must submit a new Property
Alterations Notice to Lender in accordance with this subsection 6.09(e)(v)(A).

 

  (B) The Property Improvement Alterations may not be commenced within 12 months
prior to the Maturity Date without prior written consent of the Lender and must
be completed at least 6 months prior to the Maturity Date.

 

  (C) Neither the performance nor completion of the Property Improvement
Alterations may result in any of the following:

 

  (1) An adverse effect on any Major Building Systems.

 

  (2) A change in residential dwelling unit configurations on a permanent basis.

 

  (3) An increase or decrease in the total number of residential dwelling units.

 

  (4) The demolition of any existing Improvements.

 

  (5) A permanent obstruction of tenants’ access to units or a temporary
obstruction of tenants’ access to units without a reasonable alternative access
provided during the period of renovation which causes the obstruction.

 

  (D) The cost of the Property Improvement Alterations made to residential
dwelling units during the term of the Mortgage must not exceed the Property
Improvement Total Amount.

 

  (E) The Leases used to calculate Minimum Occupancy for use in
Section 6.09(e)(v)(I) must meet all of the following conditions:

 

  (1) The Leases are with tenants that are not Affiliates of Borrower or
Guarantor (except as otherwise expressly agreed by Lender in writing).

 

  (2) The Leases are on arms’ length terms and conditions.

 

  (3) The Leases otherwise satisfy the requirements of the Loan Documents.

 

Multifamily Loan and Security Agreement Page R - 17



--------------------------------------------------------------------------------

  (F) The Property Improvement Alterations must be completed in accordance with
Section 6.14 and any reference to Repairs in Sections 6.06 and 6.14 will be
deemed to include Property Improvement Alterations.

 

  (G) Upon completion of the applicable Property Improvement Alterations,
Borrower must provide all of the following to the Lender:

 

  (1) Borrower’s Certificate of Property Improvement Alterations Completion, in
the form attached as Schedule 1 to this Rider (“Certificate of Completion”).

 

  (2) Any other certificates or approval, acceptance or compliance required by
Lender, including certificates of occupancy, from any Governmental Authority
having jurisdiction over the Mortgaged Property and the Property Improvement
Alterations and professional engineers certifications.

 

  (H) Borrower must deliver to Lender within 10 days of Lender’s request a
written status update on the Property Improvement Alterations.

 

  (I) While Property Improvement Alterations that result in individual
residential dwelling units not being available for leasing are ongoing, if a
Rent Schedule shows that the occupancy of the Mortgaged Property has decreased
to less than the Minimum Occupancy, Borrower must take each of the following
actions:

 

  (1) Complete all pending Property Improvement Alterations to such individual
residential dwelling units in a timely manner until the Mortgaged Property
satisfies the Minimum Occupancy requirement.

 

  (2) Suspend any additional Property Improvement Alterations which would cause
residential dwelling units to be unavailable for leasing until the Mortgaged
Property satisfies the Minimum Occupancy requirement.

 

  (J) In the event Property Improvement Alterations have commenced on the
Mortgaged Property, Borrower will deliver to Lender, upon Lender’s request, the
Certificate of Completion together with such additional information as Lender
may request within a timely manner.

 

Multifamily Loan and Security Agreement Page R - 18



--------------------------------------------------------------------------------

B. The following definitions are added to Article XII:

“Major Building System” means one that is integral to the Improvements,
providing basic services to the tenants and other occupants of the Improvements
including

 

  •   Electrical (electrical lines or power upgrades, excluding fixture
replacement)

 

  •   HVAC (central and unit systems, excluding replacement of in kind unit
systems)

 

  •   Plumbing (supply and waste lines, excluding fixture replacement)

 

  •   Structural (foundation, framing, and all building support elements)

“Minimum Occupancy” means 85% of units at the Mortgaged Property with leases
that comply with Section 5.11 and Section 6.09(e)(v)(E).

“Property Improvement Alterations” means alterations and additions to the
Improvements existing at or upon the Mortgaged Property as of the date of this
Loan Agreement, which are being made to renovate or upgrade the Mortgaged
Property and are not otherwise permitted under this Section 6.09(e). Repairs,
Capital Replacements, Restoration or other work required to be performed at the
Mortgaged Property pursuant to Sections 6.10 or 6.11 will not constitute
Property Improvement Alterations.

“Property Improvement Notice” means a Notice to Lender that Borrower intends to
begin the Property Improvement Alterations identified in the Property
Improvement Notice.

“Property Improvement Total Amount” means the aggregate of $7,040,000.00 during
the term of the Mortgage.

 

Multifamily Loan and Security Agreement Page R - 19



--------------------------------------------------------------------------------

SCHEDULE 1

Freddie Mac Loan Number: 708122299

Property Name: Jamestown at St. Matthews

BORROWER’S CERTIFICATE OF

PROPERTY IMPROVEMENT ALTERATIONS COMPLETION

(Revised 6-10-2014)

THIS BORROWER’S CERTIFICATE OF PROPERTY IMPROVEMENT ALTERATIONS COMPLETION
(“Certificate”) is made as of                  , 20    , by Jamestown CRA-B1,
LLC, a Delaware limited liability company (“Borrower”) for the benefit of
NorthMarq Capital, LLC, a Minnesota limited liability company, and its
successors and assigns (collectively, “Lender”).

In connection with Section 6.09(e)(v)(G) of the Loan Agreement, Borrower
certifies to Lender as follows:

[INSERT THE APPLICABLE SECTION (a) AND DELETE THE OTHER:

USE THE FOLLOWING IF ALL PROPERTY IMPROVEMENT ALTERATIONS THAT WERE COMMENCED
HAVE BEEN COMPLETED]

 

(a) All Property Improvement Alterations described in the Property Improvement
Notice that were commenced have been completed. The completed Property
Improvement Alterations and their completion dates are as follows:

 

Description of Property Improvement Alteration Commenced

  

Completion Date

     

OR

[USE THE FOLLOWING IF MINIMUM OCCUPANCY HAS DECREASED BELOW THE MINIMUM
OCCUPANCY REQUIREMENT AND NOT ALL THE PROPERTY IMPROVEMENT ALTERATIONS THAT WERE
COMMENCED HAD BEEN COMPLETED AT SUCH TIME]

 

(a) All Property Improvement Alterations described in the Property Improvement
Notice that resulted in individual residential dwelling units not being
available for leasing that were commenced have been or will be completed in a
timely manner. Such Property Improvement Alterations that were commenced and
their completion dates and/or, if applicable, anticipated completion dates, are
as follows:

 

Description of Property Improvement Alteration Commenced

  

Completion Date

  

Anticipated

Completion

Date

  

Comments

                 

 

Multifamily Loan and Security Agreement    Page R - 20



--------------------------------------------------------------------------------

FOR ALL LOANS:

 

(b) The completed Property Improvement Alterations were completed in a good and
workmanlike manner and in compliance with all laws (including, without
limitation, any and all life safety laws, environmental laws, building codes,
zoning ordinances and laws for the handicapped and/or disabled)

 

(c) Should Borrower intend to contest any claim or claims for labor, materials
or other costs, Borrower agrees to give Lender notice within 30 days of the
existence of such claim or claims and certifies to Lender that payment of the
full amount which might in any event be payable in order to satisfy such claim
or claims will be made.

[INSERT THE FOLLOWING IF MINIMUM OCCUPANCY HAS DECREASED BELOW THE MINIMUM
OCCUPANCY REQUIREMENT]

 

(d) Any additional Property Improvement Alterations not yet commenced which
would cause residential dwelling units to be unavailable for leasing have been
suspended.

 

Jamestown CRA-B1, LLC, a Delaware limited liability company By:

 

Name:

 

Its:

 

 

Multifamily Loan and Security Agreement Page R - 21



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

AFFILIATE TRANSFER

(Revised 7-1-2014)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A. Section 7.03(d)(ii) is deleted and replaced with the following:

 

  (ii) Affiliate Transfer. A Transfer of any direct or indirect interests in
Borrower held by an entity owned and Controlled by Independence Realty Trust,
Inc. (“Affiliate Transferor”) to one or more of Affiliate Transferor’s
Affiliates (“Affiliate Transfer”) provided that each of the following conditions
is satisfied:

 

  (A) Borrower provides Lender with at least 30 days prior Notice of the
proposed Affiliate Transfer and pays to Lender the Transfer Processing Fee.

 

  (B) At the time of the proposed Affiliate Transfer, no Event of Default has
occurred and is continuing and no event or condition has occurred and is
continuing that, with the giving of Notice or the passage of time, or both,
would become an Event of Default.

 

  (C) Borrower pays or reimburses Lender, upon demand, for all costs and
expenses including all Attorneys’ Fees and Costs, incurred by Lender in
connection with the Affiliate Transfer.

 

  (D) In the event of an Affiliate Transfer of 25% or more of the direct or
indirect interests in Borrower, Lender determines, in Lender’s Discretion, that
the Affiliate meets Lender’s eligibility, credit, management and other
standards.

 

  (E) After the Affiliate Transfer, Control and management of the day-to-day
operations of Borrower continue to be held by the Person exercising such Control
and management immediately prior to the Affiliate Transfer and there is no
change in the Guarantor, if applicable.

 

  (F) Lender receives organizational charts reflecting the structure of Borrower
prior to and after the Affiliate Transfer.

 

  (G) Lender will not be entitled to collect a Transfer Fee as the result of the
Affiliate Transfer.

 

  (H) Lender receives confirmation acceptable to Lender that (1) the
requirements of Section 6.13 continue to be satisfied, and (2) the term of
existence of the Affiliate (exclusive of any unexercised extension options or
rights) does not expire prior to the Maturity Date.

 

Multifamily Loan and Security Agreement Page R - 22



--------------------------------------------------------------------------------

  (I) Borrower delivers to Lender a search confirming that the Affiliate is not
on the list of Specially Designated Nationals or other blocked persons published
by the U.S. Office of Foreign Assets Control, or on the list of persons or
entities prohibited from doing business with the Department of Housing and Urban
Development.

 

  (J) If a nonconsolidation opinion was delivered on the Closing Date and if,
after giving effect to the Affiliate Transfer and all prior Transfers, 50% or
more in the aggregate of direct or indirect interests in Borrower are owned by
any Person and its Affiliates that owned less than a 50% direct or indirect
interest in Borrower as of the Closing Date, Borrower delivers to Lender an
opinion of counsel for Borrower, in form and substance satisfactory to Lender,
with regard to nonconsolidation.

 

B. The following definition is added to Article XII:

“Affiliate Transfer” is defined in Section 7.03(d)(ii).

“Affiliate Transferor” is defined in Section 7.03(d)(ii).

 

Multifamily Loan and Security Agreement Page R - 23



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

LIMITED PARTNER OR NON-MANAGING MEMBER TRANSFER

(Revised 7-2-2014)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A. Section 7.03(d)(vi) is deleted and replaced with the following:

 

  (vi) Limited Partner or Non-Managing Member Transfer. A Transfer that results
in the cumulative Transfer of more than 50% and up to 100% of the non-managing
membership interests in or the limited partnership interests in Borrower or any
Designated Entity for Transfer (“Investor Interests”) to third party transferees
(“Investor Interest Transfer”), provided that each of the following conditions
is satisfied:

 

  (A) Borrower provides Lender with at least 30 days prior Notice of the
proposed Investor Interest Transfer.

 

  (B) At the time of the proposed Investor Interest Transfer, no Event of
Default has occurred and is continuing and no event or condition has occurred
and is continuing that, with the giving of Notice or the passage of time, or
both, would become an Event of Default.

 

  (C) Following the Investor Interest Transfer, Control and management of the
day-to-day operations of Borrower continue to be held by the Person exercising
such Control and management immediately prior to the Investor Interest Transfer
and there is no change in the Guarantor, if applicable.

 

  (D) The Investor Interest Transfer does not result in a Transfer of the type
described in Section 7.02(b).

 

  (E) At any time that one Person acquires 25% or more of the aggregate of
direct or indirect Investor Interests as a result of the Investor Interest
Transfer, Borrower must meet the following additional requirements:

 

  (1) Borrower pays to Lender the Transfer Processing Fee at the time the
Borrower provides Lender with the Notice set forth subsection (A) above.

 

  (2) Borrower pays or reimburses Lender, upon demand, for all costs and
expenses, including all Attorneys’ Fees and Costs, incurred by Lender in
connection with the Investor Interest Transfer.

 

Multifamily Loan and Security Agreement Page R - 24



--------------------------------------------------------------------------------

  (3) Lender receives confirmation acceptable to Lender that (X) the
requirements of Section 6.13 continue to be satisfied, and (Y) the term of
existence of the holder of 25% or more of the Investor Interests after the
Investor Interest Transfer (exclusive of any unexercised extension options or
rights) does not expire prior to the Maturity Date.

 

  (4) Lender receives organizational charts reflecting the structure of Borrower
prior to and after the Investor Interest Transfer and copies of the then-current
organizational documents of Borrower and the entity in which Investor Interests
were transferred, if different from Borrower, including any amendments.

 

  (5) Each transferee with an interest of 25% or more delivers to Lender a
certification that each of the following is true:

 

  (X) He/she/it has not been convicted of fraud or a crime involving moral
turpitude (or if an entity, then no principal of such entity has been convicted
of fraud or a crime involving moral turpitude).

 

  (Y) He/she/it has not been involved in a bankruptcy or reorganization within
the ten years preceding the date of the Investor Interest Transfer.

 

  (6) Borrower delivers to Lender searches confirming that no transferee with an
interest of 25% or more is on the list of Specially Designated Nationals or
other blocked persons published by the U.S. Office of Foreign Assets Control, or
on the list of persons or entities prohibited from doing business with the
Department of Housing and Urban Development.

 

  (7) If a nonconsolidation opinion was delivered on the Closing Date and if,
after giving effect to the Investor Interest Transfer and all prior Transfers,
50% or more in the aggregate of direct or indirect interests in Borrower are
owned by any Person and its Affiliates that owned less than a 50% direct or
indirect interest in Borrower as of the Closing Date, Borrower delivers to
Lender an opinion of counsel for Borrower, in form and substance satisfactory to
Lender, with regard to nonconsolidation.

 

B. The following definitions are added to Article XII:

“Investor Interest Transfer” is defined in Section 7.03(d)(vi).

“Investor Interests” is defined in Section 7.03(d)(vi).

 

Multifamily Loan and Security Agreement Page R - 25



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

TERMITE OR WOOD DAMAGING INSECT CONTROL

(Revised 3-1-2014)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A. Section 6.09(k) is deleted and replaced with the following:

 

  (k) Termite or Wood Damaging Insect Control. Borrower will maintain a contract
with a qualified service provider for control of termites or other wood damaging
insects at the Mortgaged Property for so long as the Indebtedness remains
outstanding.

 

Multifamily Loan and Security Agreement Page R - 26



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

RECYCLED BORROWER

(Revised 7-17-2014)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A. Section 5.40 is replaced with the following:

 

  5.40 Recycled Borrower.

 

  (a) Underwriting Representations. Borrower represents that as of the date of
this Loan Agreement, each of the following is true:

 

  (i) Borrower is and always has been duly formed, validly existing, and in good
standing in the state of its formation and in all other jurisdictions where it
is qualified to do business.

 

  (ii) Borrower is not now, nor has ever been, party to any lawsuit,
arbitration, summons, or legal proceeding that is still pending or that resulted
in a judgment against it that has not been paid in full, and there are no liens
of any nature against Borrower except for tax liens not yet due.

 

  (iii) Borrower is in compliance with all laws, regulations, and orders
applicable to it and, except as otherwise disclosed in this Loan Agreement, has
received all permits necessary for it to operate.

 

  (iv) Borrower is not involved in any dispute with any taxing authority.

 

  (v) Borrower has paid all taxes which it owes.

 

  (vi) Borrower has never owned any real property other than the Mortgaged
Property and personal property necessary or incidental to its ownership or
operation of the Mortgaged Property and has never engaged in any business other
than the ownership and operation of the Mortgaged Property.

 

  (vii) Borrower has provided Lender with complete financial statements that
reflect a fair and accurate view of the entity’s financial condition.

 

  (viii) Borrower has obtained a current Phase I environmental Site Assessment
for the Mortgaged Property and that Site Assessment has not identified any
recognized environmental conditions that require further investigation or
remediation.

 

Multifamily Loan and Security Agreement Page R - 27



--------------------------------------------------------------------------------

  (ix) Borrower has no material contingent or actual obligations not related to
the Mortgaged Property.

 

  (x) Each amendment and restatement of Borrower’s organizational documents has
been accomplished in accordance with, and was permitted by, the relevant
provisions of said documents prior to its amendment or restatement from time to
time.

 

  (b) Separateness Representations. Borrower represents that from the date of
its formation, each of the following is true:

 

  (i) Borrower has not entered into any contract or agreement with any Related
Party Affiliate, except upon terms and conditions that are commercially
reasonable and substantially similar to those available in an arm’s-length
transaction with an unrelated party.

 

  (ii) Borrower has paid all of its debts and liabilities from its assets.

 

  (iii) Borrower has done or caused to be done all things necessary to observe
all organizational formalities applicable to it and to preserve its existence.

 

  (iv) Borrower has maintained all of its books, records, financial statements
and bank accounts separate from those of any other Person.

 

  (v) Borrower has not had its assets listed as assets on the financial
statement of any other Person or entity; provided, however, that Borrower’s
assets may have been included in a consolidated financial statement of its
Affiliate if each of the following conditions is met:

 

  (A) Appropriate notation was made on such consolidated financial statements to
indicate the separateness of Borrower from such Affiliate and to indicate that
Borrower’s assets and credit were not available to satisfy the debts and other
obligations of such Affiliate or any other Person.

 

  (B) Such assets were also listed on Borrower’s own separate balance sheet.

 

  (vi) Borrower has filed its own tax returns (except to the extent that it has
been a tax-disregarded entity not required to file tax returns under applicable
law) and, if it is a corporation, has not filed a consolidated federal income
tax return with any other Person.

 

Multifamily Loan and Security Agreement Page R - 28



--------------------------------------------------------------------------------

  (vii) Borrower has been, and at all times has held itself out to the public
as, a legal entity separate and distinct from any other Person (including any
Affiliate or other Related Party Affiliate).

 

  (viii) Borrower has corrected any known misunderstanding regarding its status
as a separate entity.

 

  (ix) Borrower has conducted all of its business and held all of its assets in
its own name.

 

  (x) Borrower has not identified itself or any of its affiliates as a division
or part of the other.

 

  (xi) Borrower has maintained and utilized separate stationery, invoices and
checks bearing its own name.

 

  (xii) Borrower has not commingled its assets with those of any other Person
and has held all of its assets in its own name.

 

  (xiii) Borrower has not guaranteed or become obligated for the debts of any
other Person.

 

  (xiv) Borrower has not held itself out as being responsible for the debts or
obligations of any other Person.

 

  (xv) Borrower has allocated fairly and reasonably any overhead expenses that
have been shared with an Affiliate, including paying for office space and
services performed by any employee of an Affiliate or Related Party Affiliate.

 

  (xvi) Borrower has not pledged its assets to secure the obligations of any
other Person and no such pledge remains outstanding except in connection with
the Loan.

 

  (xvii) Borrower has maintained adequate capital in light of its contemplated
business operations.

 

  (xviii) Borrower has maintained a sufficient number of employees in light of
its contemplated business operations and has paid the salaries of its own
employees from its own funds.

 

  (xix) Borrower has not owned any subsidiary or any equity interest in any
other entity.

 

Multifamily Loan and Security Agreement Page R - 29



--------------------------------------------------------------------------------

  (xx) Borrower has not incurred any indebtedness that is still outstanding
other than Indebtedness that is permitted under the Loan Documents.

 

  (xxi) Borrower has not had any of its obligations guaranteed by an Affiliate
or other Related Party Affiliate, except for guarantees that have been either
released or discharged (or that will be discharged as a result of the closing of
the Loan) or guarantees that are expressly contemplated by the Loan Documents.

 

  (xxii) None of the tenants holding leasehold interests with respect to the
Mortgaged Property are an Affiliate of Borrower or other Related Party
Affiliate.

 

B. The following definition is added to Article XII:

“Related Party Affiliate” means any of the Borrower’s Affiliates, constituents,
or owners, or any guarantors of any of the Borrower’s obligations or any
Affiliate of any of the foregoing.

 

Multifamily Loan and Security Agreement Page R - 30



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

ENTITY GUARANTOR

(Revised 3-1-2014)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A. Section 9.01(dd) is deleted and replaced with the following:

 

  (dd) Guarantor fails to comply with the provisions of the Section of the
Guaranty entitled “Material Adverse Change” or “Minimum Net Worth/Liquidity
Requirements”, as applicable.

 

Multifamily Loan and Security Agreement Page R - 31



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

SIGNIFICANT LOAN OR SPONSOR RIDER

(Revised 7-1-2014)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A. Section 11.13 is deleted and replaced with the following:

 

  11.13 Lender’s Rights to Sell or Securitize. Borrower acknowledges that
Lender, and each successor to Lender’s interest, may (without prior Notice to
Borrower or Borrower’s prior consent), sell or grant participations in the Loan
(or any part of the Loan), sell or subcontract the servicing rights related to
the Loan, securitize the Loan or place the loan in a trust. Borrower, at its
expense, agrees to cooperate with all reasonable requests of Lender in
connection with any of the foregoing including taking the following actions and
causing Guarantor to take the actions specified in Sections 11.13(c) through
(e):

 

  (a) Executing any financing statements or other documents deemed necessary by
Lender or its transferee to create, perfect or preserve the rights and interest
to be acquired by such transferee.

 

  (b) Delivering revised organizational documents, counsel opinions, and
executed amendments to the Loan Documents satisfactory to the Rating Agencies;
provided, however, that Borrower will not be required to modify or amend any
Loan Document if such modification or amendment would (1) change the interest
rate, the stated maturity or the amortization of principal set forth herein,
(2) change the aggregate outstanding principal balance of the Loan,
(3) materially or adversely alter the material restrictions on equity transfers
in Borrower or transfers of the Property set forth in the Loan Agreement,
(4) materially or adversely alter any material limitations on recourse against
Borrower contained in this Agreement or (5) materially or adversely change any
other material obligation, right or privilege of Borrower contained in the Loan
Documents.

 

  (c) Providing updated Borrower and Guarantor financial information (with
respect to Borrower, such updated financial information to be accompanied by
appropriate verification through auditors letters if required by Lender).

 

  (d) Providing updated information on all litigation proceedings affecting
Borrower or any Borrower Principal as required in Section 6.16.

 

  (e) Reviewing information contained in any Disclosure Document and providing a
mortgagor estoppel and indemnification certificate and such other information
about Borrower, any SPE Equity Owner, any Guarantor, any Property Manager or the
Mortgaged Property as Lender may require for Lender’s offering materials.

 

Multifamily Loan and Security Agreement Page R - 32



--------------------------------------------------------------------------------

B. Section 11.14 is deleted and replaced with the following:

 

  11.14 Cooperation with Rating Agencies and Investors. At the request of Lender
and, to the extent not already required to be provided by Borrower under this
Loan Agreement, Borrower must use reasonable efforts to satisfy the market
standards to which Lender customarily adheres or which may be reasonably
required in the marketplace or by the Rating Agencies in connection with any
Securities secured by or evidencing ownership interests in the Note and this
Loan Agreement, including all of the following:

 

  (a) Borrower will provide financial and other information with respect to the
Mortgaged Property, the Borrower and the Property Manager.

 

  (b) Borrower will perform or permit or cause to be performed or permitted such
site inspections, appraisals, market studies, environmental reviews and reports
(Phase I and, if appropriate, Phase II), engineering reports and other due
diligence investigations of the Mortgaged Property, as may be requested by
Lender in Lender’s Discretion or may reasonably be requested by the Rating
Agencies or as may be necessary or appropriate in connection with the Secondary
Market Transaction.

 

  (c) Borrower will make such representations and warranties as of the closing
date of the Secondary Market Transaction with respect to the Mortgaged Property,
Borrower and the Loan Documents as are customarily provided in securitization
transactions and as may be requested by Lender in Lender’s Discretion or may
reasonably be requested by the Rating Agencies and consistent with the facts
covered by such representations and warranties as they exist on the date of this
Loan Agreement, including the representations and warranties made in the Loan
Documents, together, if customary, with appropriate verification of and/or
consents to the Provided Information through letters of auditors or opinions of
counsel of independent attorneys acceptable to Lender and to the Rating
Agencies.

 

  (d)

Borrower, at Borrower’s expense, will cause its counsel to render opinions,
which may be relied upon by Lender, the Rating

 

Multifamily Loan and Security Agreement Page R - 33



--------------------------------------------------------------------------------

  Agencies and their respective counsel, agents and representatives, as to
nonconsolidation, fraudulent conveyance, and true sale or any other opinion
customary in securitization transactions with respect to the Mortgaged Property
and Borrower and its Affiliates, which counsel and opinions must be satisfactory
to Lender in Lender’s Discretion and be reasonably satisfactory to the Rating
Agencies.

 

  (e) Borrower will execute such amendments to the Loan Documents and
organizational documents, establish and fund the Replacement Reserve Fund, if
any, and complete any Repairs, if any, as may be requested by Lender or by the
Rating Agencies or otherwise to effect the Secondary Market Transaction;
provided, however, that Borrower will not be required to modify or amend any
Loan Document if such modification or amendment would (1) change the interest
rate, the stated maturity or the amortization of principal set forth herein,
(2) change the aggregate outstanding principal balance of the Loan,
(3) materially or adversely alter the material restrictions on equity transfers
in Borrower or transfers of the Property set forth in the Loan Agreement,
(4) materially or adversely alter any material limitations on recourse against
Borrower contained in this Agreement or (5) materially or adversely change any
other material obligation, right or privilege of Borrower contained in the Loan
Documents.

The foregoing deliveries shall be at Borrower’s sole cost and expense, provided,
however, that for purposes of Sections 11.13 and 11.14, Borrower’s third party
costs and expenses shall be capped at $15,000.00 in the aggregate.

 

C. The following definitions are added to Article XII:

“Provided Information” means the information provided by Borrower as required by
Section 11.14 (a), (b) and (c).

“Securities” means rated single or multi-class securities.

 

Multifamily Loan and Security Agreement Page R - 34



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF THE LAND

All that certain lot or parcel of land situate in the City of St. Matthews,
County of Jefferson, Commonwealth of Kentucky, and being more particularly
described as follows:

PARCEL I

Being a parcel of land lying on the north side of Interstate 64 and on the west
side of Breckenridge Lane, in the City of St. Matthews, County of Jefferson,
State of Kentucky, and being more particularly described as follows:

Beginning at an iron pin with identifier #2747 at the intersection of the west
line of Breckenridge Lane, as widened, with the southeasterly line of the tract
conveyed to Jamestown of St. Matthews Co., II (now known as Jamestown of St.
Matthews Limited Partnership), by deed of record in Deed Book 4146, Page 415 in
the office of the Clerk of Jefferson County, Kentucky, said point also being
South 33 degrees 17 minutes 00 seconds East 152.80 feet, South 27 degrees 17
minutes 00 seconds East 183.99 feet and South 33 degrees 00 minutes 00 seconds
East 119.25 feet as measured along said west line from its intersection with the
south line of Hillsboro Road; thence with said west line South 55 degrees 55
minutes 00 seconds East 33.39 feet to an iron pin with identifier #2747, South
33 degrees 00 minutes 00 seconds East 215.00 feet to an iron pin with identifier
#2747, North 57 degrees 00 minutes 00 seconds East 11.18 feet to an iron pin
with identifier #2747, South 34 degrees 01 minute 37 seconds East 223.76 feet to
an iron pin with identifier #2747, South 20 degrees 51 minutes 10 seconds East
162.05 feet to an iron pin with identifier #2747, and South 29 degrees 50
minutes 20 seconds East 544.07 feet to an iron pin with identifier #2747 at its
intersection with the north line of Interstate 64; thence with said north line
North 87 degrees 27 minutes 20 seconds West 382.00 feet to an iron pin with
identifier #2747, South 88 degrees 44 minutes 20 seconds West 357.92 feet to an
iron pin with identifier #2747, and South 85 degrees 32 minutes 30 seconds West
570.90 feet to an iron pin with identifier #2747 at its intersection with the
line common to Williamsburg Estates, Section 2, a plat of record in Plat Book
24, Page 17 in the office aforesaid; thence with said common line North 34
degrees 04 minutes 30 seconds East 238.62 feet to an iron pin in the
southeasterly line of the Jamestown of St. Matthews Co., II (now known as
Jamestown of St. Matthews Limited Partnership) tract aforesaid; thence with said
southeasterly line North 34 degrees 02 minutes 46 seconds East 1012.96 feet to
the point of beginning, containing 15.22 acres.

The above description encompasses and describes Parcel 1 as shown in deed of
record in Deed Book 3981, Page 585 (as to the buildings and improvements
thereon) and Deed Book 5429, Page 932 in the office of the Clerk of Jefferson
County, Kentucky.

PARCEL 2

Being a parcel of land lying on the west side of Breckenridge Lane and on the
south side of Hillsboro Road and Prince William Street, in the City of St.
Matthews, County of Jefferson, State of Kentucky and being more particularly
described as follows:

Beginning at an iron pin with identifier #2747 at the intersection of the south
line of Hillsboro Road with the west line of Breckenridge Lane, as widened;
thence with said west line South 33 degrees 17 minutes 00 seconds East 152.80
feet to an iron pin with identifier #2747, South 27 degrees 17 minutes 00
seconds East 183.99 feet to an iron pin with identifier #2747 and South 33
degrees 00 minutes 00 seconds East 119.25 feet to an iron pin with identifier
#2747 at its intersection with the northwesterly line of the tract

 

Multifamily Loan and Security Agreement Page A-1



--------------------------------------------------------------------------------

conveyed to Jamestown of St. Matthews (now known as Jamestown of St. Matthews
Limited Partnership) by deed of record in Deed Book 5429, Page 932 in the office
of the Clerk of Jefferson County, Kentucky; thence with said northwesterly line
South 34 degrees 02 minutes 46 seconds West 917.90 feet to an iron pin with
identifier #2747 in same, said point also being North 34 degrees 02 minutes 46
seconds East 95.06 feet as measured along said northwesterly line from its
intersection with the line common to Williamsburg Estates, Section 2, a plat of
record in Plat Book 24, Page 17 in the office aforesaid; thence leaving said
northwesterly line North 30 degrees 48 minutes 00 seconds West 341.21 feet to an
iron pin with identifier #2747 at its intersection with the southeast line of
property owned by Clara L. Matthews Trust, Deed Book 8188, Page 10 in the office
aforesaid; thence with said southeast line and same, if extended, North 49
degrees 10 minutes 10 seconds East 177.70 feet to an iron pin with identifier
#2747 at the southeast corner of property owned by the City of St. Matthews,
Deed Book 4269, Page 105 in the office aforesaid; thence with a line common to
said City of St. Matthews tract North 31 degrees 53 minutes 00 seconds West
186.50 feet to an iron pin with identifier #2747 at its intersection with the
east line of Prince William Street; thence with said east line and with a curve
to the right having a radius of 212.61 feet, the chord of which measures North
37 degrees 32 minutes 56 seconds East 116.03 feet to an iron pin with identifier
#2747 in same; thence continuing with said east line North 53 degrees 11 minutes
00 seconds East 79.42 feet to an iron pin with identifier #2747 and with a curve
to the left having a radius of 159.82 feet, the chord of which measures North 11
degrees 48 minutes 00 seconds East 211.18 feet to an iron pin with identifier
#2747 in same; thence continuing with said east line North 29 degrees 19 minutes
00 seconds West 20.13 feet to an iron pin with identifier #2747 and with a curve
to the right having a radius of 30 feet, the chord of which measures North 11
degrees 56 minutes 00 seconds East 39.56 feet to an iron pin with identifier
#2747 at its intersection with the south line of Hillsboro Road aforesaid;
thence with said south line North 53 degrees 11 minutes 00 seconds East 303.33
feet to the point of beginning, containing 8.61 acres.

The above description encompasses and describes Parcel 2 as referenced in deed
of record in Deed Book 4146, Page 415 in the office of the Clerk of Jefferson
County, Kentucky.

PARCEL 3

Being the remainder portion of deed of record in Deed Book 3981, Page 585 in the
office of the Clerk of Jefferson County, Kentucky, lying west of Breckenridge
Lane and north of Interstate 64, in the City of St. Matthews, County of
Jefferson, State of Kentucky and being more particularly described as follows:

Beginning at an iron pin with identifier #2747 at the intersection of the
northwesterly line of the tract conveyed to Jamestown of St. Matthews Co. (now
known as Jamestown of St. Matthews Limited Partnership) by deed of record in
Deed Book 5429, Page 932, in the office of the Clerk of Jefferson County,
Kentucky with the southwesterly line of the tract conveyed to Jamestown of St.
Matthews Co., II (now known as Jamestown of St. Matthews Limited Partnership) by
deed of record in Deed Book 4146, Page 415 in the office aforesaid, said point
also being South 34 degrees 02 minutes 46 seconds West 917.90 feet as measured
along said northwesterly line from its intersection with the west line of
Breckenridge Lane as widened; thence continuing with said northwesterly line
South 34 degrees 02 minutes 46 seconds West 95.06 feet to an iron pin with
identifier #2747 at its intersection with the line common with Williamsburg
Estates, Section 2, a plat of record in Plat Book 24, Page 17 in the office
aforesaid; thence with said common line North 39 degrees 51 minutes 07 seconds
West 371.95 feet to an iron pin with identifier #2747 at its intersection with
the southwest corner of property owned by Joseph Petroski, Jr. and Barbara
Blackburn in Deed Book 7507, Page 987 in the office aforesaid; thence with the
southeast line of same North 63 degrees 01 minute 00 seconds East 46.21 feet to
an iron pin with identifier #2747 at the southwest corner of the tract conveyed
to Steven and Peggy Wigley by deed of record in Deed Book 7301, Page 765 in the
office aforesaid; thence with the southeast line of said Wigley tract North 49
degrees 10 minutes 10 seconds East 99.42 feet to an iron pin with identifier
#2747 at its intersection with the southwesterly line of the tract conveyed to
Jamestown of St. Matthews Co., II (now

 

Multifamily Loan and Security Agreement Page A-2



--------------------------------------------------------------------------------

known as Jamestown of St. Matthews Limited Partnership) tract aforesaid; thence
with said southwesterly line South 30 degrees 48 minutes 00 seconds East 341.21
feet to the point of beginning, containing 0.94 acres.

The above description encompasses and describes the remainder portion of the
property as referenced in deed of record in Deed Book 3981, Page 585 in the
office of the Clerk of Jefferson County, Kentucky.

 

Multifamily Loan and Security Agreement Page A-3



--------------------------------------------------------------------------------

EXHIBIT B

MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

1. Section 5.24 is hereby deleted in its entirety and replaced with the
following:

 

  5.24 Purpose of Loan. The purpose of the Loan is as indicated by the checked
box below:

 

  x Acquisition Loan: All of the consideration given or received or to be given
or received in connection with the acquisition of the Mortgaged Property
membership interests in Borrower (“Membership Interests”) has been fully
disclosed to Lender. The Mortgaged Property was Membership Interests in Borrower
were or will be purchased from CRA-B1 Fund, LLC, a Delaware limited liability
company (“Property Membership Interests Seller”). No Borrower or Borrower
Principal has or had, directly or indirectly (through a family member or
otherwise), any interest in the Property Membership Interests Seller and the
acquisition of the Mortgaged Property Membership Interests is an arm’s-length
transaction. To the best of Borrower’s knowledge after due inquiry and
investigation, the purchase price of the Mortgaged Property Membership Interests
represents the fair market value of the Mortgaged Property Membership Interests
and Property Membership Interests Seller is not or will not be insolvent
subsequent to the sale of the Mortgaged Property.

 

2. The introductory sentence of Section 6.07(b)(ii) shall be deleted in its
entirety and shall be replaced with the following:

 

  (ii) Within 90120 days after the end of each fiscal year of Borrower, each of
the following:

 

3. Section 6.07(c) shall be deleted in its entirety and shall be replaced with
the following:

 

  (c) Delivery of Borrower Financial Statements Upon Request. Borrower will
furnish to Lender each of the following:

 

  (i) Upon Lender’s request, in Lender’s sole and absolute discretion prior to a
Securitization, and thereafter upon Lender’s request in Lender’s Discretion, a
monthly Rent Schedule and a monthly statement of income and expenses for
Borrower’s operation of the Mortgaged Property, in each case within 2530 days
after the end of each month.

 

  (ii)

Upon Lender’s request in Lender’s sole and absolute discretion prior to a
Securitization, and thereafter upon Lender’s request in Lender’s Discretion, a
statement that identifies all owners of any interest in Borrower and any
Designated Entity for Transfers and the interest held by

 

Multifamily Loan and Security Agreement Page B-1



--------------------------------------------------------------------------------

  each (unless Borrower or any Designated Entity for Transfers is a
publicly-traded entity in which case such statement of ownership will not be
required), and if Borrower or a Designated Entity for Transfers is a corporation
then all officers and directors of Borrower and the Designated Entity for
Transfers, and if Borrower or a Designated Entity for Transfers is a limited
liability company then all Managers who are not members, in each case within
1015 days after such request.

 

  (iii) Upon Lender’s request in Lender’s Discretion, such other financial
information or property management information (including information on tenants
under Leases to the extent such information is available to Borrower, copies of
bank account statements from financial institutions where funds owned or
controlled by Borrower are maintained, and an accounting of security deposits)
as may be required by Lender from time to time, in each case within 30 days
after such request.

 

  (iv) Upon Lender’s request in Lender’s Discretion, a monthly property
management report for the Mortgaged Property, showing the number of inquiries
made and rental applications received from tenants or prospective tenants and
deposits received from tenants and any other information requested by Lender
within 30 days after such request. However, Lender will not require the
foregoing more frequently than quarterly except when there has been an Event of
Default and such Event of Default is continuing, in which case Lender may
require Borrower to furnish the foregoing more frequently.

 

4. Section 6.21 is deleted and replaced with the following:

 

  6.21 Stab-Lok Electric Circuit Breakers. Borrower acknowledges that the
Mortgage Property contains Stab-Lok electric circuit breakers. Borrower must
give prompt Notice to Lender of any malfunction or fire associated with, or
resulting from, the existence of any of the Stab-Lok electric circuit breakers
located on the Mortgaged Property (a “Stab-Lok Event”). Upon written Notice from
Lender after the occurrence of a Stab-Lok Event, Borrower must replace all
Stab-Lok electric circuit breakers located on the Mortgaged Property with
applicable building code compliant electric circuit breakers within 1 year from
the date of the written notice from Lender to Borrower.

 

5. A new Section 7.03(d)(i) shall be added as follows:

 

  (i) Independence Realty Operating Partnership Transfer. The issuance of
additional limited partnership interests in Independence Realty Operating
Partnership, LP (“IROP”) and the subsequent transfer thereof, provided that each
of the following conditions is satisfied:

 

  (i) Such Transfer does not result in a change in the management and control of
IROP.

 

  (ii) IRT continues to be the sole general partner of IROP.

 

Multifamily Loan and Security Agreement Page B-2



--------------------------------------------------------------------------------

6. Section 11.03(a) shall be deleted in its entirety and shall be replaced with
the following:

 

  (a) All Notices under or concerning this Loan Agreement will be in writing.
Each Notice will be deemed given on the earliest to occur of (i) the date when
the Notice is received by the addressee, (ii) the first Business Day after the
Notice is delivered to a recognized overnight courier service, with arrangements
made for payment of charges for next Business Day delivery, or (iii) the third
Business Day after the Notice is deposited in the United States mail with
postage prepaid, certified mail, return receipt requested. Addresses for Notice
are as follows:

 

If to Lender:

NorthMarq Capital, LLC

3500 American Boulevard West, Suite 500

Bloomington, Minnesota 55431

Attention: Servicing Dept.

If to Borrower:

Jamestown CRA-B1, LLC,

a Delaware limited liability company

c/o Independence Realty Advisors, LLC

2929 Arch Street, 17th Floor

Philadelphia, Pennsylvania 19104

Attention: Farrell Ender

 

Lender shall endeavor to give the following party a courtesy copy of any notice
given to Borrower by Lender, at the following address; provided, however,
failure to provide such courtesy copy notice shall not affect the validity or
sufficiency of any notice to Borrower, shall not affect Lender’s rights and
remedies hereunder or under any other Loan Documents, nor subject Lender to any
claims by or liability to the following party, it being acknowledged and agreed
that such party is not a third-party beneficiary to any of the Loan Documents:

 

RAIT Financial Trust

2929 Arch Street, 17th Floor

Philadelphia, Pennsylvania 19104

Attention: Jamie Reyle, Esq.

 

Multifamily Loan and Security Agreement Page B-3



--------------------------------------------------------------------------------

7. Section 6.10(d) is amended in full as follows:

 

  (d) Terrorism Insurance. Insurance required under Section 6.10(a)(i) and
(ii) and Section 6.10(b) will provide coverage for acts of terrorism. Terrorism
coverage may be provided through one or more separate policies, which will be on
terms (including amounts) consistent with those required under
Section 6.10(a)(i) and (ii) and Section 6.10(b). Notwithstanding the foregoing,
in the event that the Terrorism Risk Insurance Program Reauthorization Act or
any of its successor acts is no longer in effect, Borrower shall not be required
to expend for terrorism insurance more than two hundred percent (200%) of the
premiums for all other insurance coverage required for the Loan, exclusive of
earthquake and flood premium, (the “Terrorism Cap”) and if the cost of such
terrorism insurance exceeds the Terrorism Cap, Borrower shall obtain and
maintain the maximum amount of Terrorism Insurance that can be purchased with
funds equal to the Terrorism Cap.

 

8. Section 6.10(p) is amended in full as follows:

 

  (p) Borrower Acknowledgment of Lender’s Right to Change Insurance
Requirements. Borrower acknowledges and agrees that Lender’s Insurance
requirements for Lender’s loan program may change from time to time throughout
the term of the Indebtedness.

 

9. The definition of “Minimum DSCR” in Article XII is deleted and replaced with
the following:

“Minimum DSCR” means, with respect to a Supplemental Loan, (i) if the Senior
Indebtedness bears interest at a fixed rate, 1.25:1, or (ii) if the Senior
Indebtedness bears interest at an adjustable rate, 1.10:1.

 

Multifamily Loan and Security Agreement Page B-4



--------------------------------------------------------------------------------

EXHIBIT C

REPAIR SCHEDULE OF WORK

 

Description of Repair

  

Completion Date

(Days after Origination)

Obtain current inspection tags for fire extinguishers    30

“Radon Testing” and “Radon Remediation”, if applicable, both as defined in the
“Rider to Multifamily Loan and Security Agreement - Repair Reserve Fund - Radon
Testing” attached to this Agreement.

 

Multifamily Loan and Security Agreement    Page C-1



--------------------------------------------------------------------------------

EXHIBIT D

REPAIR DISBURSEMENT REQUEST

The undersigned requests from NorthMarq Capital, LLC, a Minnesota limited
liability company (“Lender”) the disbursement of funds in the amount of
$        (“Disbursement Request”) from the Repair Reserve Fund established
pursuant to the Multifamily Loan and Security Agreement dated December 8, 2014
by and between Lender and the undersigned ( “Loan Agreement”) to pay for repairs
to the multifamily apartment project known as Jamestown at St. Matthews and
located in Louisville, Kentucky.

The undersigned represents and warrants to Lender that the following information
and certifications provided in connection with this Disbursement Request are
true and correct as of the date hereof:

 

  1. Purpose for which disbursement is requested:
                                        .

 

  2. To whom the disbursement will be made (may be the undersigned in the case
of reimbursement for advances and payments made or cost incurred for work done
by the undersigned):                                          
                   .

 

  3. Estimated costs of completing the uncompleted Repairs as of the date of
this Disbursement Request:                                          
                   .

 

  4. The undersigned certifies that each of the following is true:

 

  (a) The disbursement requested pursuant to this Disbursement Request will be
used solely to pay a cost or costs allowable under the Loan Agreement.

 

  (b) None of the items for which disbursement is requested pursuant to this
Disbursement Request has formed the basis for any disbursement previously made
from the Repair Reserve Fund.

 

  (c) All labor and materials for which disbursements have been requested have
been incorporated into the Improvements or suitably stored upon the Mortgaged
Property in accordance with reasonable and standard building practices, the Loan
Agreement and all applicable laws, ordinances, rules and regulations of any
governmental authority having jurisdiction over the Mortgaged Property.

 

  (d) The materials, supplies and equipment furnished or installed for the
Repairs are not subject to any Lien or security interest or that the funds to be
disbursed pursuant to this Disbursement Request are to be used to satisfy any
such Lien or security interest.

 

  5. All capitalized terms used in this Disbursement Request without definition
will have the meanings ascribed to them in the Loan Agreement.

 

Multifamily Loan and Security Agreement Page D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Disbursement Request as of
the day and date first above written.

 

Date:

 

 

BORROWER:

Jamestown CRA-B1, LLC,

a Delaware limited liability company

By:

 

Name:

 

Its:

 

 

Multifamily Loan and Security Agreement Page D-2



--------------------------------------------------------------------------------

EXHIBIT E

WORK COMMENCED AT MORTGAGED PROPERTY

NONE.

 

Multifamily Loan and Security Agreement Page E - 1



--------------------------------------------------------------------------------

EXHIBIT F

CAPITAL REPLACEMENTS

 

•   Carpet/vinyl flooring

 

•   Window treatments

 

•   Roofs

 

•   Furnaces/boilers

 

•   Air conditioners

 

•   Ovens/ranges

 

•   Refrigerators

 

•   Dishwashers

 

•   Water heaters

 

•   Garbage disposals

 

•   Seal coat

 

•   Striping

 

•   Tennis courts

 

•   pool and/or spa filtration equipment

 

•   exterior walls (paint/finish)

 

•   Other items that Lender may approve subject to any conditions that Lender
may require, all in Lender’s sole and absolute discretion.

 

Multifamily Loan and Security Agreement Page F-1



--------------------------------------------------------------------------------

EXHIBIT G

DESCRIPTION OF GROUND LEASE

N/A.

 

Multifamily Loan and Security Agreement Page G-1



--------------------------------------------------------------------------------

EXHIBIT H

ORGANIZATIONAL CHART OF BORROWER AS OF THE CLOSING DATE

 

LOGO [g846890ex10_2312pg153.jpg]

 

Multifamily Loan and Security Agreement Page H-1



--------------------------------------------------------------------------------

EXHIBIT I

DESIGNATED ENTITIES FOR TRANSFERS AND GUARANTOR(S)

Designated Entities for Transfers

 

•   Independence Realty Trust, Inc.

 

•   Independence Realty Operating Partnership, LP

Guarantor(s)

 

•   Independence Realty Operating Partnership, LP

 

Multifamily Loan and Security Agreement Page I-1



--------------------------------------------------------------------------------

EXHIBIT J

DESCRIPTION OF RELEASE PARCEL

N/A.

 

Multifamily Loan and Security Agreement Page J-1